Exhibit 10.1
Execution Version













 

Dated 1 April 2008

THE ROYAL BANK OF SCOTLAND plc

and

SEMPRA COMMODITIES, INC.

and

SEMPRA ENERGY HOLDINGS VII B.V.

and

RBS SEMPRA COMMODITIES LLP

and

SEMPRA ENERGY
(solely for the purposes of Clauses 13.1, 15.1, 15.2, 17,18.15 and 19.2)




LIMITED LIABILITY PARTNERSHIP AGREEMENT

 

 

 

 

 

 

 

 

 

 
















This Agreement is made on 1 April 2008 between:

(1)

The Royal Bank of Scotland plc, a public limited company incorporated in
Scotland whose registered office is at 36 St Andrew Square, Edinburgh EH2 2YB
(“RBS”);

(2)

Sempra Commodities, Inc., a corporation duly organised and existing under the
laws of Delaware, USA whose registered office in Delaware is c/o National
Registered Agents, Inc., 160 Greentree Drive, Dover, County of Kent, Delaware,
19904, USA (“SC”);

(3)

Sempra Energy Holdings VII B.V., a company formed under the laws of the
Netherlands whose registered office is at Olympic Plaza, Fred. Roeskestraat 123,
1076 EE Amersterdam, the Netherlands (“SEH VII”);

(4)

Sempra Energy, a corporation duly organised and existing under the laws of
California, USA whose registered office is at 101 Ash, San Diego, California
92101, USA (“Sempra Energy”); and

(5)

RBS Sempra Commodities LLP, a limited liability partnership formed under the
United Kingdom Limited Liability Partnership Act 2000 and the regulations made
thereunder whose registered office is at 24/25 St. Andrew Square, Edinburgh
EH2 1AF, UK (the “Partnership”).

Whereas:

(A)

Sempra Energy, Sempra Global, Sempra Energy Trading International, B.V. and RBS
entered into a Master Formation and Equity Interest Purchase Agreement on July
9, 2007 which provides for RBS and Sempra Energy to contribute cash and cash
equivalents to the Partnership to fund the purchase by the Partnership of the
SET Companies and the repayment to Sempra Energy of inter-company debt.

(B)

The Partnership was incorporated in England under the Act (as defined below)
under partnership no. SO301514 on 31 August 2007 pursuant to the Incorporation
Document.

(C)

Roboscot 64 Limited and RBS were the Members of the Partnership on
incorporation.

(D)

The parties to this Agreement wish to enter into this Limited Liability
Partnership Agreement to govern the future operation of the Partnership and the
mutual rights and duties of its Members.

(E)

RBS and the members of the SET Group have entered into that certain Commodities
Trading Activities Master Agreement dated as of the date hereof (the
“Commodities Trading Activities Master Agreement”) pursuant to which the SET
Group will engage in the SET Business as agent on behalf of RBS (or, in the case
of employees of Sempra Metals Limited and Sempra Energy Europe Limited, as
representatives of RBS) and the Partnership will make its capital available to
RBS, and will assume the risk of loss, in connection with the SET Business.

It is agreed as follows:

1

Interpretation

1.1

Definitions

In this Agreement unless the context otherwise requires:

“AAA” has the meaning provided in Clause 19.2.1;

“AAA Rules” has the meaning provided in Clause 19.2.1;

“Accession Deed” means a deed in the form set out in Schedule 1 pursuant to
which a Person agrees to become a Member and accedes to this Agreement;

“Accounting Dispute Notice” has the meaning provided in Clause 13.1.3(ix);

“Accounting Expert” has the meaning provided in Clause 13.1.3(ix);

“Accounts” has the meaning provided in Clause 6.2.3;

“Acquiror” has the meaning provided in Clause 16.3.4;

“Act” means the United Kingdom Limited Liability Partnerships Act 2000, as
amended from time to time;

“Adjusted Contribution Amounts” means the RBS Adjusted Contribution Amount and
the Sempra Adjusted Contribution Amount;

“Adjusted Global Net Income” means, for any Financial Year, the Post-Tax
consolidated income of the SET Group, determined in accordance with IFRS, plus
the Aggregate Transfer Pricing Adjustment; provided that any items that are
specifically addressed in Clause 7.8 shall be excluded from the computation of
Adjusted Global Net Income.  For purposes of this definition, “Post-Tax” means a
computation made after deductions of any Taxes incurred by the SET Group and any
irrecoverable VAT incurred by RBS or the SET Group as a result of the
Contributions, as set forth in Section 2.2 of the Master Formation and Equity
Interest Purchase Agreement or in the course of conduct of the Business but not
including Taxes (other than VAT described in the previous clause of this
sentence) of any Member in respect of its respective share of Partnership Net
Income or Partnership Net Loss;

“Adjusted Global Net Loss” means, for any Financial Year, the Post-Tax
consolidated loss of the SET Group, determined in accordance with IFRS, plus the
Aggregate Transfer Pricing Adjustment; provided that any items that are
specifically addressed in Clause 7.8 shall be excluded from the computation of
Adjusted Global Net Loss.  For purposes of this definition, “Post-Tax” means a
computation made after deductions of any Taxes incurred by the SET Group and any
irrecoverable VAT incurred by RBS or the SET Group as a result of the
Contributions, as set forth in Section 2.2 of the Master Formation and Equity
Interest Purchase Agreement or in the course of conduct of the Business but not
including Taxes (other than VAT described in the previous clause of this
sentence) of any Member in respect of its respective share of Partnership Net
Income or Partnership Net Loss;

“Affiliate Conduct Rules and Plans” means any laws, rules, regulations,
directives, judgements, decrees or orders that are promulgated or imposed by the
United States Federal Energy Regulatory Commission, the public utility
commission of any State of the United States (including the California Public
Utility Commission) or any similar utility or energy regulatory bodies (for the
avoidance of doubt, excluding the FSA) and that are applicable to Sempra Energy
or its affiliates, including any codes of conduct, standards of conduct,
compliance plans or interlocking directorate rules pertaining to Sempra Energy
or its affiliates or adopted by Sempra Energy or its affiliates as it or they
reasonably deem necessary to comply with such laws, rules and regulations, as in
effect from time to time and, as to codes of conduct and standards of conduct
adopted internally, of which the Partnership has been notified in writing (such
internal codes and standards as in effect as of the Closing being attached
hereto as Schedule 2);

“Aggregate Transfer Pricing Adjustment” means, with respect to any Financial
Year, the aggregate amount by which payments by the members of the SET Group
during such Financial Year to any Member, or any Associated Company thereof, in
respect of any goods or services, the provision of which is subject to the
affiliate pricing terms set forth in Clause 13.3, exceed (or are less than, as
the case may be), as a result of adjustments required by an applicable Tax
authority, the amount that would have been paid had such provision of goods or
services been on the pricing terms set forth in Clause 13.3;

“Agreement” means this Limited Liability Partnership Agreement;

“Allocation Percentages” means each of the RBS Allocation Percentage and the
Sempra Allocation Percentage;

“Allocation Percentage Calculation Date” has the meaning provided in Clause 7.1;

“Applicable Laws” means, with respect to any Person, any laws, rules,
regulations, directives, treaties, judgements, decrees, Governmental
Authorisations or orders of any Governmental Body that are applicable to and
binding on such Person;

“Arbitration Demand” has the meaning provided in Clause 19.2.1;

“Associated Companies” means, in relation to any Person, any holding company,
subsidiary, subsidiary undertaking or any other subsidiaries or subsidiary
undertakings of any such holding company; provided that: (i) with respect to the
Sempra Members, “Associated Companies” does not include the Sempra Utilities or
any other Person now or hereafter owned by Sempra Energy or any of its
Associated Companies, that is subject to cost-based rate regulation and
regulation as to service by any state, federal or foreign governmental authority
and owns or operates facilities used for (a) the generation, transmission, or
distribution of electric energy for sale, (b) the distribution of natural or
manufactured gas for heat, light, or power or (c) the collection, treatment and
distribution of water for sale; (ii) with respect to RBS, Sempra Energy or any
Member, “Associated Companies” shall not include any member of the SET Group;
and (iii) with respect to any Person, “Associated Companies” shall not include
(a) any holding company resulting from an acquisition of such Person by another
Person, which other Person was not, prior to such acquisition, an Associated
Company of such Person or (b) any subsidiary or subsidiary undertaking of a
holding company described in clause (iii)(a) that was, prior to such
acquisition, a subsidiary or subsidiary undertaking, respectively, of such
holding company;

“Auditors” means the auditors of the Partnership from time to time as appointed
pursuant to Clause 6.3.8 by the Designated Members;

“Average Net Trading Revenue” means, with respect to any Person, the average,
for the most recent three years for which financial statements are available for
such Person, of the total annual net revenue for such Person, determined in
accordance with IFRS or GAAP, as applicable, it being understood that net
revenues (i) with respect to any trading activity shall mean the total realized
gains, unrealized mark-to-market gains and fee and interest income generated by
trading activities, net of interest expense and transaction fees and expenses
attributable to such trading activity for such period and (ii) with respect to
any other transactions, the net revenues as reflected in such financial
statements;

“Board” means the Board of Directors of the Partnership constituted in
accordance with Clause 12 or, where the context requires, any authorised
committee thereof;

“Business” has the meaning provided in Clause 3.1;

“Business Day” means a day which is not a Saturday or Sunday or a bank or public
holiday in England and Wales or the United States;

“Buyback Consideration” has the meaning provided in Clause 13.1.3(ii);

“Capital Account” has the meaning provided in Clause 11.3.1;

“Capital Model” means the model, system or methodology reasonably used by RBS in
the calculation of the total regulatory capital required to be maintained by the
RBS Group to satisfy the requirements from time to time of the FSA (or such
other entity as may be RBS’s principal prudential regulatory authority), solely
by reason of the operation of the Business;

“Carrying Value” means, with respect to any asset of the Partnership, such
asset’s adjusted basis for U.S. federal income tax purposes, except that the
Carrying Values of all assets of the Partnership shall be adjusted to equal
their respective fair market values, in accordance with the rules set forth in
Treasury Regulations section 1.704-1(b)(2)(iv)(f), except as otherwise provided
herein, as of: (i) the date of the acquisition of any additional partnership
interests by any new or existing Members in exchange for more than a de minimis
capital contribution, other than pursuant to the initial formation of the
Membership; (ii) the date of the distribution of more than a de minimis amount
of assets of the Partnership to a Member; (iii) the date any partnership
interests are relinquished to the Partnership; (iv) the date of the termination
of the Partnership under section 708(b)(i)(B) of the Code; and (v) the date on
which any of the Partnership’s Financial Years ends; provided, however, that the
adjustments pursuant to clauses (i), (ii), (iii) and (v) above shall be made
only if and to the extent such adjustments are deemed necessary or appropriate
by the Board to reflect the relative economic interests of the Members.  The
Carrying Value of any asset of the Partnership distributed to any Member shall
be adjusted immediately prior to such distribution to equal its fair market
value and depreciation shall be calculated by reference to Carrying Value,
instead of tax basis, once Carrying Value differs from tax basis. The Carrying
Value of any asset contributed (or deemed contributed under Treasury Regulations
section 1.704-1(b)(1)(iv)) by a Member to the Partnership will be the fair
market value of such asset at the date of its contribution thereto. Upon an
adjustment to Carrying Value of any asset pursuant to this definition of
Carrying Value, the amount of the adjustment shall be included as gain or loss
in computing book income or loss for purposes of maintaining Capital Accounts
hereunder. For the avoidance of doubt, the initial Carrying Value of assets
acquired pursuant to the Master Formation and Equity Interest Purchase Agreement
shall be equal to the amount allocated to such asset pursuant to Section 10.3(f)
of the Master Formation and Equity Interest Purchase Agreement;

“Cause” means any of the following causes:

(a)

the Director is prohibited by law from holding office or any other position of
responsibility within a limited liability partnership or body corporate;

(b)

the Director becomes bankrupt or makes any arrangement or composition with his
creditors;

(c)

the Director is, or may be, suffering from a mental disorder and either:

(i)

he is admitted to a hospital in pursuance of an application for admission to
treatment under the Mental Health Act 1983 (or, in Scotland, an application for
admission for treatment under the Mental Health (Scotland) Act 1960) or under
any comparable Applicable Law outside the United Kingdom; or

(ii)

an order is made by a court having jurisdiction (whether in the United Kingdom
or elsewhere) in matters concerning mental disorder for his detention or for the
appointment of a receiver, curator bonis or other person to exercise powers with
respect to his property or affairs;

(a)

the Director resigns his office by notice to the Partnership;

(b)

the Director shall for more than six consecutive months have been absent
(without permission of the other Directors) from meetings of Directors held
during that period and the Directors resolve that his office be vacated; or

(c)

the Director is prohibited by any Governmental Body from holding office in
relation to the Business;

“Closing” has the meaning provided in the Master Formation and Equity Interest
Purchase Agreement;

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, or any successor statute;

“Commodity” shall have the meaning assigned to such term in the United States
Commodity Exchange Act as in effect on the date of this Agreement;

“Commodity Transaction” means (i) spot, forward, futures, option, deposit,
consignment, loan, lease, swap, exchange, sale, purchase and repurchase
(including reverse repurchase and prepaid forward transactions) transactions,
hedge transactions, allocated transactions, unallocated transactions,  forward
rate agreements, cap agreements, floor agreements, collar agreements, or any
combination thereof or option or derivative thereon or similar transaction, in
any case involving any Commodity or indices on, or comprised of, any Commodity;
(ii) dealing, market-making, clearing, brokering, trading, marketing, buying,
selling or distributing Commodities or transactions of the type described in
clause (i) of this definition; and (iii) refining, processing, blending,
tolling, otherwise altering, producing, marketing, distributing (at wholesale
and retail), storing, shipping, transporting and generating Commodities through
agreements with third parties;

“Commodities Trading Activities Master Agreement” has the meaning provided in
the recitals hereto;

“Companies Act” means the United Kingdom Companies Act 1985 (as applied by the
LLP Regulations in relation to limited liability partnerships), as amended from
time to time;

“Confidential Information” has the meaning provided in Clause 17.1;

“Contract” has the meaning provided in the Master Formation and Equity Interest
Purchase Agreement;

“Contribution” means any money or assets paid or contributed into the account of
or transferred into the ownership of the Partnership by a Member;

“Designated Members” means those persons specified as Designated Members in the
Incorporation Document and Persons who subsequently become Designated Members
pursuant to Clause 4.2, in each case, who have not ceased to be Members;

“Directors” means the individuals appointed as directors of the Partnership
pursuant to Clause 12.1.1, with respect to the directors appointed on the date
hereof, or Clause 12.1.2, thereafter;

“Dollars” and the symbol “$” each means lawful money of the United States of
America;

“Escrowed Amount” has the meaning provided in Clause 7.3.3(i);

“Estimated Buyback Consideration” has the meaning provided in Clause 13.1.3(ii);

“Exit” means the closing of any purchase pursuant to Clause 13.1.3;

“Exit Price Cap” means (i) in the Financial Year in which the Restricted Period
terminates, an amount equal to $3,500,000,000 plus the amount by which the
Sempra Adjusted Contribution Amount exceeds $1,600,000,000 on the date of the
relevant Outside Transfer Notice and (ii) for each year thereafter, an amount
equal to the amount specified in clause (i) increased at a rate of 2.5% per
annum, compounded annually; provided that, in no case shall the Exit Price Cap
exceed $4,000,000,000 plus the amount by which the Sempra Adjusted Contribution
Amount exceeds $1,600,000,000 on the date of the relevant Outside Transfer
Notice;

“Final Balance Sheet” has the meaning provided in the Master Formation and
Equity Interest Purchase Agreement;

“Final Buyback Consideration” has the meaning provided in Clause 13.1.3(viii);

“Financial Quarter” means any quarterly period ending on the last day of March,
June, September or December of any Financial Year (or any portion thereof with
respect to any Financial Year that does not span four full quarterly periods);

“Financial Year” means a year ending on the Year End Date (ignoring, for
purposes of this definition, any days prior to the date of the Closing, and, in
the year in which the liquidation of the Partnership or an Exit occurs, any days
after completion of liquidation of the Partnership or the Exit);

“Fitch” means Fitch Ratings Ltd., Fitch, Inc., their subsidiaries, including
Derivative Fitch, Inc. and Derivative Fitch Ltd.;

“FSA” means the Financial Services Authority of the United Kingdom or any
successor body to that entity from time to time;

“Fund” has the meaning provided in Clause 15.1.4;

“GAAP” means United States generally accepted accounting principles in effect
from time to time;

“Governmental Authorisation” means any (i) approval, consent, ratification,
waiver or other authorisation; (ii) licence, qualification, certificate,
franchise, confirmation, registration, clearance or permit; or (iii) preliminary
or final order, writ, injunction, judgement, decree, ruling, assessment or
arbitration award, in each case, issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Applicable Law;

“Governmental Body” means any international, federal, state, local, municipal,
foreign or other governmental or quasi-governmental authority or self-regulatory
organisation of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers) or exercising, or entitled or purporting to exercise,
any administrative, executive, judicial, legislative, enforcement, regulatory or
taxing authority or power;

“holding company” has the meaning provided in the Companies Act;

“IBA Rules” has the meaning provided in Clause 19.2.7;

“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board (which includes standards and
interpretations approved by the International Accounting Standards Board and
International Accounting Standards issued under previous constitutions),
together with its pronouncements thereon from time to time, applied on a
consistent basis, and in each case, as adopted by the European Union;

“Incorporation Document” means the incorporation document of the Partnership
lodged with the Registrar pursuant to the Act;

“Indebtedness” means with respect to any Person, and without duplication, any
obligations of such Person (i) for borrowed money, (ii) evidenced by notes,
bonds, debentures or similar instruments, (iii) for the deferred purchase price
of goods or services (other than trade payables or accruals incurred in the
ordinary course of business, including in connection with any trades, hedges or
other transactions entered into in connection with the SET Group’s trading
activities), (iv) under capital leases and (v) in the nature of guarantees of
the obligations described in clauses (i) through (iv) above of any other Person;

“Indemnified Person” has the meaning provided in the Master Formation and Equity
Interest Purchase Agreement;

“Indemnifying Person” has the meaning provided in the Master Formation and
Equity Interest Purchase Agreement;

“Indication Notice” has the meaning provided in Clause 16.3.2(ii);

“Internal Audit Plan” has the meaning provided in Clause 6.3.1;

“LIBOR” means the British Bankers Association Interest Settlement Rate for
deposits in US Dollars for a period determined in accordance with Clause 13.2.3
which appears on the relevant Reuters Screen at approximately 11:00 am (London
time) two (2) Business Days before the first day of the period specified in
respect of which interest (or any amount equivalent to interest) is to be
calculated (or in the case of an overnight rate, the value date shall be the
same Business Day as the fixing rate with the maturity date falling on the next
Business Day), and if no such screen rate is available, the replacement rate or
service selected by the Partnership after consultation with the Members;

“LLP Regulations” means the United Kingdom Limited Liability Partnerships
Regulations 2001;

“Major Competitor” has the meaning provided in Clause 15.1.2;

“Market Price Arrangements” means any Commodity Transaction between any member
of the SET Group, on the one hand, and Sempra Energy, RBS or any of their
respective Associated Companies, on the other;

“Master Formation and Equity Interest Purchase Agreement” means the Master
Formation and Equity Interest Purchase Agreement referenced in Recital (A);

“Material Capital Imbalance” means, with respect to any Financial Year, the
condition that obtains when (i) the Sempra Adjusted Contribution Amount is less
than $800,000,000, (ii) the Total FSA Regulatory Capital Attributed to the RBS
Member Group is greater than three (3) times the Sempra Adjusted Contribution
Amount and (iii) each of the conditions set forth in clauses (i) and (ii) is
satisfied on the first day of such Financial Year (after giving effect to the
application of Clause 9.1 for any preceding Financial Year) and was continuing
for each of the two full consecutive Financial Years preceding such Financial
Year (as determined based on the daily average of the Sempra Adjusted
Contribution Amount during such two full consecutive Financial Years);

“Member” means any person who became a member of the Partnership on or prior to
the date hereof and any person who from time to time becomes a member of the
Partnership in accordance with this Agreement and, in each case, who is for the
time being a member of the Partnership;

“Minor Competitor” has the meaning provided in Clause 15.1.3;

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto;

“Name” means the name from time to time determined in accordance with this
Agreement to be the name of the Partnership;

“Net Trading Revenue” means, for any period, the total realized gains,
unrealized mark-to-market gains and fee and interest income generated by trading
activities, net of interest expense and transaction fees and expenses for such
period in accordance with IFRS;

“Non-Public Entity” means any entity or group of related entities (or assets
purchased from such an entity or group of related entities that constitute a
line of business) that is not a Public Entity;

“Non-US Business” means that part of the Business which does not comprise the US
Business;

“Non-US Members” means RBS and SEH VII;

“Non-US Net Income” means, in respect of any Financial Year, the extent to which
the income and gains attributable to the Non-US Business (and taken into account
in calculating the Adjusted Global Net Income or Adjusted Global Net Loss for
that Financial Year) exceed the losses and deductions attributable to the Non-US
Business (and taken into account in calculating the Adjusted Global Net Income
or Adjusted Global Net Loss for that Financial Year).  Notwithstanding this
definition, any items that are specifically addressed in Clause 7.8 shall be
excluded from the computation of Non-US Net Income;

“Non-US Net Losses” means, in respect of any Financial Year, the extent to which
the losses and deductions attributable to the Non-US Business (and taken into
account in calculating the Adjusted Global Net Income or Adjusted Global Net
Loss for that Financial Year) exceed the income and gains attributable to the
Non-US Business (and taken into account in calculating the Adjusted Global Net
Income or Adjusted Global Net Loss for that Financial Year).  Notwithstanding
this definition, any items that are specifically addressed in Clause 7.8 shall
be excluded from the computation of Non-US Net Loss;

“Non-US Partnership Net Income” and “Non-US Partnership Net Loss” means, for
each Financial Year or other period of the Partnership, an amount equal to the
Partnership’s taxable income or loss for such Financial Year of the Partnership
or other period, as applicable, determined in accordance with Code section
703(a) (for this purpose, all items of income, gain, loss or deduction required
to be stated separately pursuant to Code section 703(a)(1) shall be included in
taxable income or loss), with the adjustments described in Treasury Regulations
section 1.704-1(b)(2)(iv) and taking into account only items of income, gain,
loss and deduction attributable to the Non-US Business; provided that any items
that are specifically allocated pursuant to Clause 11.3.3 shall be excluded from
the computation of Non-US Partnership Net Income and Non-US Partnership Net
Loss. The amount of items of income, gain, loss or deduction available to be
specially allocated pursuant to Clause 11.3.3 shall be determined by applying
rules analogous to those set forth in this definition;

“Notice” has the meaning provided in Clause 18.9.1;

“Notice of Objection” has the meaning provided in Clause 13.1.3(viii);

“Offered Interest” has the meaning provided in Clause 16.3.2(i);

“Order” has the meaning provided in Clause 7.3.2;

“Out of Pocket and Tax Damages” has the meaning provided in the Master Formation
and Equity Interest Purchase Agreement;

“Outside Transfer Notice” has the meaning provided in Clause 16.3.2(i);

“Partnership” has the meaning provided in the preamble to this Agreement;

“Partnership Election” has the meaning provided in Clause 11.2;

“Partnership Net Income” and “Partnership Net Loss” means, for each Financial
Year or other period of the Partnership, an amount equal to the Partnership’s
taxable income or loss for such Financial Year of the Partnership or other
period, as applicable, determined in accordance with Code section 703(a) (for
this purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code section 703(a)(1) shall be included in taxable
income or loss), with the adjustments described in Treasury Regulations section
1.704-1(b)(2)(iv); provided that any items that are specifically allocated
pursuant to Clause 11.3.3 shall be excluded from the computation of Partnership
Net Income and Partnership Net Loss. The amount of items of income, gain, loss
or deduction available to be specially allocated pursuant to Clause 11.3.3 shall
be determined by applying rules analogous to those set forth in this definition;

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, trust, union,
proprietorship, Governmental Body or other entity, association or organisation
of any nature, however and wherever organised or constituted;

“Pre-Closing Tax Period” means any taxable period of any member of the SET Group
ending before the date of the Closing;

“Proposed Buyback Consideration” has the meaning provided in Clause 13.1.3(vii);

“Prorated” means, as applied to any number or percentage, to multiply such
number or percentage by a fraction, the numerator of which is the number of days
elapsed in the applicable Financial Year (whether from the date of the Closing
to the end of the Financial Year, as in the case of the Financial Year in which
the Closing occurs, or from the first day of the Financial Year to the date of
determination) and the denominator of which is 365;

“Public Entity” means any entity or group of related entities with a class of
equity securities (or whose parent company, if such parent company is not Sempra
Energy or RBS, has a class of equity securities) that is listed on a national
securities exchange (within the meaning of the United States Securities Exchange
Act of 1934) or an internationally recognised securities exchange outside the
United States;

“Purchase Notice” has the meaning provided in Clause 13.1.3(i);

“Ratings Agency” means S&P, Fitch or Moody’s (or any successor thereto);

“Ratings Trigger” means, with respect to Sempra Energy, Sempra Energy or the
ultimate parent company of Sempra Energy (if not Sempra Energy) does not have a
current rating for long-term unsecured unsubordinated debt published by any one
Ratings Agency that is equivalent to or better than a rating of BBB- from S&P,
and with respect to RBS, means RBS does not have a current rating for long-term
unsecured unsubordinated debt published by any one Ratings Agency that is
equivalent to or better than a rating of A+ from S&P;

“RBS” has the meaning provided in the preamble to this Agreement;

“RBS Adjusted Contribution Amount” means the amount of capital contributed to
the Partnership on Closing by RBS, as set forth in Clause 5.1.1, as such amount
may be reduced from time to time pursuant to Clause 8.1 and increased from time
to time pursuant to Clause 5.5, 7.3.4 and Clause 9.1 and which amount may be a
negative number;

“RBS Allocation Percentage” means, in respect of the relevant Financial Year,
the aggregate of the amounts allocated to the RBS Member Group pursuant to
Clause 7.1, expressed as a percentage of the Adjusted Global Net Income for the
relevant Financial Year;

“RBS Core Transaction” has the meaning provided in Clause 15.1.3(ii)(a);

“RBS Covered Areas” means Commodity supply, offtake and hedging opportunities
arising from the global project finance and structured finance businesses of RBS
and its Associated Companies;

“RBS Directors” means the Directors appointed by RBS pursuant to Clause 12.1.1
or 12.1.2;

“RBS Group” means The Royal Bank of Scotland Group plc and its subsidiaries and
subsidiary undertakings from time to time;

“RBS Liquidation Amount” has the meaning provided in Clause 16.4.1;

“RBS Maximum Entitlement” means, in respect of the relevant Financial Year, the
RBS Member Group’s Unallocated Preferred Return, the RBS Member Group’s
Preferred Return, the RBS Member Group’s Allocation of Tranche 1 and the RBS
Member Group’s Allocation of Tranche 2; provided that, solely for purposes of
Clause 9.1, the RBS Maximum Entitlement  in any Financial Year shall not include
any amounts that are treated as having been distributed pursuant to Clause 7.3.1
or 7.3.2 or that are retained pursuant to Clause 7.3.3 and that would otherwise
be included in the RBS Maximum Entitlement for such Financial Year;

“RBS Member Group” means RBS, together with any of its Associated Companies
which are also Members, collectively the “RBS Members” or the “RBS Member
Group”;

“RBS Member Group’s Allocation of Tranche 1” means, with respect to any
Financial Year, thirty percent (30%) of Tranche 1 or, if a Material Capital
Imbalance has occurred and was continuing on the first day of such Financial
Year, the RBS Regulatory Capital Percentage;

“RBS Member Group’s Allocation of Tranche 2” means seventy percent (70%) of
Tranche 2;

“RBS Member Group’s Preferred Return” means, in respect of any Financial Year,
(i) fifteen percent (15%) (or the Prorated percentage in the case of the
Financial Year commencing upon Closing or any other Financial Year that is less
than 12 months) of the Total FSA Regulatory Capital Attributed to the RBS Member
Group for such Financial Year minus (ii) the portion of the Aggregate Transfer
Pricing Adjustment attributable to payments made during such Financial Year by
any member of the SET Group to any RBS Member or Associated Company thereof;

“RBS Member Group’s Unallocated Preferred Return” means, in respect of any
Financial Year, the aggregate of the RBS Member Group’s Preferred Return from
any previous Financial Year (if any) in respect of which, as a result of
insufficient Adjusted Global Net Income, Adjusted Global Net Income has not
previously been allocated to RBS pursuant to Clause 7.1;

“RBS Permitted Competitive Activities” means (i) proprietary trading and
incidental activities that do not involve market-making, marketing,
distributing, dealing or brokering activities; (ii) banking, lending, investment
banking, financial asset management, financing (including project finance),
sale-leasebacks and similar activities in respect of (a) SET Core Businesses,
(b) Commodity producers and Commodity producing, (c) shipping, transportation or
generating assets or (d) structured or asset purchase transactions, buyouts and
restructurings; (iii) purchase of physical commodities for the RBS Group’s own
consumption (e.g. the purchase of electricity to operate office facilities);
(iv) the activities specified on Schedule 15.1.1 and (v) any activities
incidental to those described in clauses (i) through (iv) above;

“RBS Policies” means the high level policies and guidelines of RBS generally
applicable to members of the Global Banking and Markets division of the RBS
Group in effect from time to time;

“RBS Regulatory Capital Percentage” means one-hundred percent (100%) minus the
Sempra Regulatory Capital Percentage;

“Registered Office” has the meaning provided in Clause 2.2.2;

“Registrar” means the Registrar of Companies in England and Wales;

“Related Agreement” has the meaning provided in the Master Formation and Equity
Interest Purchase Agreement;

“Reserved Matters” has the meaning provided in Clause 12.4.1;

“Restricted Period” means the period commencing on the date of this Agreement
and ending on the date that is the fourth anniversary of the date of the
Closing;

“Right” has the meaning provided in Clause 18.8;

“SC” has the meaning provided in the preamble to this Agreement;

“SC Adjusted Contribution Amount” means the capital contributed on Closing to
the Partnership by SC, as set forth in Clause 5.1.2, as such amount may be
increased from time to time pursuant to Clauses 5.5, 5.6.2, 7.3.4, 7.4.3, 8.2
and 9.1 and reduced from time to time pursuant to Clause 5.6.3, 7.4.2 and 8.1
and which amount may be a negative number;

“SEH VII” has the meaning provided in the preamble to this Agreement;

“SEH VII Adjusted Contribution Amount” means the capital contributed on Closing
to the Partnership by SEH VII, as set forth in Clause 5.1.2, as such amount may
be increased from time to time pursuant to Clauses 5.5, 5.6.3, 7.3.4, 7.4.3, 8.2
and 9.1 and reduced from time to time pursuant to Clause 5.6.2, 7.4.2 and 8.1
and which amount may be a negative number;

“Sempra Adjusted Contribution Amount” means the SC Adjusted Contribution Amount
plus the SEH VII Adjusted Contribution Amount (in each case whether positive or
negative);

”Sempra Allocation Percentage” means, in respect of the relevant Financial Year,
the aggregate of the amounts allocated to the Sempra Member Group pursuant to
Clause 7.1, expressed as a percentage of the Adjusted Global Net Income for the
relevant Financial Year;

“Sempra Applicable Level” has the meaning provided in Clause 9.1;

“Sempra Core Transaction” has the meaning provided in Clause 15.2.1;

“Sempra Covered Units“ means, collectively, the business units of Sempra Energy
known, as of the date of this Agreement, as Sempra Generation and Sempra LNG and
such business units as in the future may conduct the businesses currently
conducted by such units;

“Sempra Directors” means the Directors appointed by the Sempra Member Group
pursuant to Clause 12.1.1 or 12.1.2;

“Sempra Energy” has the meaning provided in the preamble to this Agreement;

“Sempra Excess Capital” means, on any day, an amount equal to (i) the Sempra
Adjusted Contribution Amount on such day minus (ii) the greater of (a) the Total
FSA Regulatory Capital Daily Amount on such day and (b) $1,600,000,000; provided
that, if on any day the Sempra Excess Capital would be less than zero, then such
amount shall be deemed to be zero for such day;

“Sempra Group” means Sempra Energy and its subsidiaries and subsidiary
undertakings from time to time, including SC and SEH VII;

“Sempra High Water Mark” means, on any date, the lesser of (i) the highest
Sempra Adjusted Contribution Amount at any time on or prior to such date and
(ii) $1,700,000,000;

“Sempra Liquidation Amount” has the meaning provided in Clause 16.4.1;

“Sempra Maximum Entitlement” means, in respect of the relevant Financial Year,
the Sempra Member Group’s Unallocated Preferred Return, the Sempra Member
Group’s Preferred Return, the Sempra Member Group’s Allocation of Tranche 1 and
the Sempra Member Group’s Allocation of Tranche 2; provided that, solely for
purposes of Clause 9.1, the Sempra Maximum Entitlement in any Financial Year
shall not include any amounts that are treated as having been distributed
pursuant to Clause 7.3.1 or 7.3.2 or that are retained pursuant to Clause 7.3.3
and that would otherwise be included in the Sempra Maximum Entitlement for such
Financial Year;

“Sempra Member” means each of SC and SEH VII, together with any of their
Associated Companies that are also Members, which are collectively the “Sempra
Members” or the “Sempra Member Group”;

“Sempra Member Group’s Allocation of Tranche 1” means, with respect to any
Financial Year, seventy percent (70%) of Tranche 1 or, if a Material Capital
Imbalance has occurred and was continuing on the first day of such Financial
Year, the Sempra Regulatory Capital Percentage;

“Sempra Member Group’s Allocation of Tranche 2” means thirty percent (30%) of
Tranche 2;

“Sempra Member Group’s Preferred Return” means, in respect of any Financial
Year, (x) the sum of (i) fifteen percent (15%) (or the Prorated percentage in
the case of the Financial Year commencing upon Closing or any other Financial
Year that is less than twelve (12) months) of the sum of (a) the Total FSA
Regulatory Capital Attributed to the Sempra Member Group for such Financial Year
and (b) the daily average, for such Financial Year, of distributions payable to
any Sempra Member pursuant to Clause 7.2 or 7.3.4 with respect to any prior
Financial Year that have not been distributed by the Partnership to such Sempra
Member (other than distributions that are treated as having been distributed
pursuant to Clause 7.3.1, 7.3.2 or 9.1 or that are retained pursuant to
Clause 7.3.3) (for the purposes of this clause (x)(i)(b), such distributions
shall be deemed to be payable beginning on the first day of the relevant
Financial Year), (ii)(a) the daily average, for such Financial Year, of the
Sempra Excess Capital multiplied by (b) LIBOR plus fifty (50) basis points,
(iii)(a) the daily average, for such Financial Year, of the Sempra Undistributed
Tax Payments multiplied by (b) LIBOR plus fifty (50) basis points and (iv) on
and after the date that is the one year anniversary of the date of the Closing,
any Excess Reserve Amount (as such term is defined in the Master Formation and
Equity Interest Purchase Agreement) payable to any Sempra Member pursuant to
Section 2.7 of the Master Formation and Equity Interest Purchase Agreement
during such Financial Year minus (y) the portion of the Aggregate Transfer
Pricing Adjustment attributable to payments made during such Financial Year by
any member of the SET Group to any Sempra Member or Associated Company thereof;

“Sempra Member Group’s Unallocated Preferred Return” means, in respect of any
Financial Year, the aggregate of the Sempra Member Group’s Preferred Return from
any previous Financial Year (if any) in respect of which, as a result of
insufficient Adjusted Global Net Income, Adjusted Global Net Income has not
previously been allocated to any Sempra Member pursuant to Clause 7.1;

“Sempra Regulatory Capital Percentage” means, in respect of any Financial Year,
the greater of (i) the product of (x) the percentage determined by dividing the
daily average, for such Financial Year, of the Sempra Adjusted Contribution
Amount by $1,600,000,000 and (y) seventy percent (70%) and (ii) thirty percent
(30%);

“Sempra Undistributed Tax Payment” has the meaning provided in Clause 7.7.4;

“Sempra Utilities” means the entities listed on Schedule 3 and each of their
respective subsidiaries or successors;

“SET Business” means engaging in the SET Core Businesses, the SET Non-Exclusive
Businesses and other related activities, in each case, by the members of the SET
Group (other than the Partnership);

“SET Companies” has the meaning provided in the Master Formation and Equity
Interest Purchase Agreement;

“SET Core Businesses” means Commodity Transactions with respect to oil (and
by-products thereof), electricity, natural gas, liquefied natural gas, base
metals, coal, liquefied petroleum gas, biofuels, carbon credits and emissions
credits;

“SET Group” means the Partnership and its subsidiaries and subsidiary
undertakings from time to time, including, for the avoidance of doubt, each of
the SET Companies;

“SET Non-Exclusive Businesses” means the following:

(a)

Commodity Transactions other than the SET Core Businesses;

(b)

investment of cash and other cash equivalents of the SET Group;

(c)

financing of, or providing advisory or similar services in respect of, (i)
Commodities, (ii) Commodity producers, (iii) Commodity producing, shipping,
transportation or generating assets, and (iv) structured or asset purchase
transactions, buyouts and restructurings with respect to any of the above items
specified in clauses (i) through (iii), but excluding project finance, leveraged
finance and corporate lending (but for the avoidance of doubt, not excluding SET
Core Businesses or activities constituting SET Non-Exclusive Businesses of the
type described in clause (a), (b), (d), (e) or (f) of this definition, even if
such activities have a similar economic effect);

(d)

transactions in currencies, interest rates, credit, freight and similar
derivatives (provided that, in respect of such currency and interest rate
business, transactions will be entered into only to hedge the exposures created
by activities of the SET Group, as is otherwise incidental to the SET Business
or as part of proprietary trading);

(e)

trading equity securities and derivative instruments, the value of which is
determined by reference to equity securities; and

(f)

all other activities incidental to the foregoing activities;

“S&P” means Standard & Poor’s Ratings Services or any successor thereto;

“Straddle Period” means any taxable period that begins before and ends after the
date of the Closing;

“subsidiary” has the meaning provided in the Companies Act;

“subsidiary undertaking” has the meaning provided in the Companies Act;

“Successor Exit Price Cap” means (i) in the Financial Year in which the third
anniversary of the relevant Successor Member’s admission to the Partnership
occurs, an amount equal to the price paid by such Successor Member in respect of
its interest in the Partnership plus the amount by which such Successor Member’s
Adjusted Contribution Amount exceeds, on the date of the relevant Outside
Transfer Notice, the greater of (a) $1,600,000,000 and (b) the balance of the
Adjusted Contribution Amount of the Sempra Member from which such Successor
Member purchased its interest in the Partnership (or, if such Successor Member
purchased the entire interest of the Sempra Member Group, the balance of the
Sempra Adjusted Contribution Amount) immediately prior to the closing of such
purchase and (ii) for each year thereafter, an amount equal to the amount
specified in clause (i) increased at a rate of 2.5% per annum, compounded
annually;

“Successor Member” has the meaning provided in Clause 16.3.3;

“Tax”  means any income, capital gains, corporate, gross receipts, license,
payroll, employment, excise, severance, stamp, stamp duty reserve tax,
occupation, premium, property, environmental, windfall profit, customs, vehicle,
airplane, boat, vessel or other title or registration, capital stock, franchise,
employees’ income withholding, foreign or domestic withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, documentary, value added, alternative, add on minimum and other tax,
fee, assessment, levy, tariff, charge or duty of any kind whatsoever or however
described and any interest, penalty, addition or additional amount thereon
imposed, assessed or collected by or under the authority of any Governmental
Body or payable under any tax sharing agreement or any other Contract;

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration or claim for refund (including
any amended return, report, statement, schedule, notice, form, declaration or
claim for refund) filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body with respect to Taxes;

“Third Party Commodities Trading Organisation” means Goldman Sachs Group, Inc.,
Merrill Lynch & Co., Inc., Morgan Stanley, any subsidiary or affiliate of the
foregoing or any other financial institution, hedge fund or other similar
organisation whose primary business is engaging in Commodity Transactions, and
which entity is not affiliated with RBS, Sempra Energy or any of their
respective subsidiaries or subsidiary undertakings;

“Total FSA Regulatory Capital” means, in respect of any Financial Year, the
daily average of the Total FSA Regulatory Capital Daily Amount during such
Financial Year;

“Total FSA Regulatory Capital Daily Amount” means, on any day, the total
regulatory capital required to be maintained for such day by the RBS Group with
respect to the Business, as indicated by the Capital Model (which shall include,
for the avoidance of doubt, any goodwill);

“Total FSA Regulatory Capital Attributed to the RBS Member Group” means, in
respect of any Financial Year, the greater of (i) the Total FSA Regulatory
Capital for such Financial Year minus the Total FSA Regulatory Capital
Attributed to the Sempra Member Group for such Financial Year and (ii) zero;

“Total FSA Regulatory Capital Attributed to the Sempra Member Group” means, in
respect of any Financial Year, the daily average of the Total FSA Regulatory
Capital Attributed to the Sempra Member Group Daily Amount during such Financial
Year;

“Total FSA Regulatory Capital Attributed to the Sempra Member Group Daily
Amount” means the following:

(i) on any day during which the Total FSA Regulatory Capital Daily Amount is
greater than or equal to both the Sempra Adjusted Contribution Amount on such
day and $1,600,000,000, the Sempra Adjusted Contribution Amount on such day;

(ii) on any day during which the Total FSA Regulatory Capital Daily Amount is
less than the Sempra Adjusted Contribution Amount but greater than or equal to
$1,600,000,000, the Total FSA Regulatory Capital Daily Amount for such day; and

(iii) on any day during which the Total FSA Regulatory Capital Daily Amount is
less than $1,600,000,000, the lesser of the Sempra Adjusted Contribution Amount
on such day and $1,600,000,000;

provided that, if the Total FSA Regulatory Capital Attributed to the Sempra
Member Group Daily Amount would be less than zero, such amount shall be deemed
to be zero;

“Trademark Licence Agreements” means the Trademark Licence Agreement, dated as
of the date hereof, between Sempra Energy and the Partnership and the Trademark
License Agreement, dated as of the date hereof, between RBS and the Partnership,
in each case, in such form as the parties hereto shall agree;

“Trading Agreement” has the meaning provided in the Master Formation and Equity
Interest Purchase Agreement;

“Tranche 1” means, in respect of any Financial Year, an amount equal to the
lesser of (i) $500,000,000 and (ii) the Adjusted Global Net Income for such
Financial Year less the sum of (w) the Sempra Member Group’s Unallocated
Preferred Return, plus (x) the RBS Member Group’s Unallocated Preferred Return,
plus (y) the Sempra Member Group’s Preferred Return, plus (z) the RBS Member
Group’s Preferred Return; provided that, with respect to any Financial Year that
is less than twelve (12) calendar months (including for purposes of calculations
pursuant to Clause 13.1.3 or 16.3), the amount set forth in clause (i) of this
definition shall be Prorated;

“Tranche 2” means, in respect of any Financial Year in which Tranche 1 is
$500,000,000 (or, with respect to any Financial Year for which Tranche 1 is
Prorated, such Prorated amount), the Adjusted Global Net Income less the sum of
(i) the Sempra Member Group’s Unallocated Preferred Return, plus (ii) the RBS
Member Group’s Unallocated Preferred Return, plus (iii) the Sempra Member
Group’s Preferred Return, plus (iv) the RBS Member Group’s Preferred Return,
plus (v) Tranche 1, and in respect of any Financial Year in which Tranche 1 is
less than $500,000,000 (or, with respect to any Financial Year for which
Tranche 1 is Prorated, such Prorated amount), $0;

“Transfer” has the meaning provided in Clause 4.6;

“Transferred Company Interests” has the meaning provided in the Master Formation
and Equity Interest Purchase Agreement;

“Treasury Regulations” means the United States federal income tax regulations
promulgated under the Code, as such Treasury Regulations may be amended from
time to time (it being understood that all reference herein to specific sections
of the Treasury Regulations shall be deemed also to refer to any corresponding
provision of succeeding Treasury Regulations);

“US Business” means that part of the Business conducted, directly or indirectly,
by any member of the SET Group that is an entity organized under the laws of the
United States, any state thereof or the District of Columbia, and including, in
the case of a business conducted on a global trading book basis, only that
amount allocated to such entity;

“US Member” means SC;

“US Net Income” means, in respect of any Financial Year, the extent to which the
income and gains attributable to the US Business (and taken into account in
calculating the Adjusted Global Net Income or Adjusted Global Net Loss for that
Financial Year) exceed the losses and deductions attributable to the US Business
(and taken into account in calculating the Adjusted Global Net Income or
Adjusted Global Net Loss for that Financial Year); provided that any items that
are specifically addressed in Clause 7.8 shall be excluded from the computation
of US Net Income;

“US Net Losses” means, in respect of any Financial Year, the extent to which the
losses and deductions attributable to the US Business (and taken into account in
calculating the Adjusted Global Net Income or Adjusted Global Net Loss for that
Financial Year) exceed the income and gains attributable to the US Business (and
taken into account in calculating the Adjusted Global Net Income or Adjusted
Global Net Loss for that Financial Year); provided that any items that are
specifically addressed in Clause 7.8 shall be excluded from the computation of
US Net Loss;

“US Partnership Net Income” and “US Partnership Net Loss” means, for each
Financial Year or other period of the Partnership, an amount equal to the
Partnership’s taxable income or loss for such Financial Year of the Partnership
or other period, as applicable, determined in accordance with Code section
703(a) (for this purpose, all items of income, gain, loss or deduction required
to be stated separately pursuant to Code section 703(a)(1) shall be included in
taxable income or loss), with the adjustments described in Treasury Regulations
section 1.704-1(b)(2)(iv), and taking into account only items of income, gain,
loss and deduction attributable to the US Business; provided that any items that
are specifically allocated pursuant to Clause 11.3.3 shall be excluded from US
Partnership Net Income and US Partnership Net Loss. The amount of items of
income, gain, loss or deduction available to be specially allocated pursuant to
Clause 11.3.3 shall be determined by applying rules analogous to those set forth
in this definition;

“VAT” means value added, sales and use tax, as well as any similar tax, imposed
by any Governmental Body, including the United Kingdom;

“Year End Date” means 31 December or such other date as may be determined in
accordance with the provisions of this Agreement.

a.1

Subordinate Legislation

References to a statutory provision include any subordinate legislation made
from time to time under that provision.

a.2

Interpretation Act 1978

The Interpretation Act 1978 shall apply to this Agreement in the same way as it
applies to an enactment, so that, inter alia, unless the contrary intention
appears, words importing the masculine gender include the feminine, and words
importing the feminine gender include the masculine.

a.3

Modification etc. of Statutes

References to a statutory provision include that provision as from time to time
modified or re-enacted whether before or after the date of this Agreement.

a.4

Recitals, Clauses etc.

References to this Agreement include its Schedules and this Agreement as from
time to time amended and references to Clauses, Recitals and Schedules are to
Clauses of and Recitals and Schedules to, this Agreement.

a.5

Headings and explanatory notes

Headings shall be ignored in construing this Agreement.

a.6

Information

Any references to books, records or other information means books, records or
other information in any form including paper, electronically stored data,
magnetic media, film and microfilm.

a.7

Rules concerning Lists

In this Agreement, unless the context requires otherwise:

a.7.1

lists of examples shall be non-exhaustive and words such as ‘including’ and ‘in
particular’ shall not be construed as limiting a wider class of things; and

a.7.2

where general words follow an enumeration of particular things, such general
words shall be construed as having their natural and larger meaning and shall
not be restricted to things of the same class as those previously enumerated.
The ejusdem generis rule shall accordingly not apply.

a.8

Delivery on a Business Day

If any party to this Agreement, or any Associated Company or affiliate thereof,
would otherwise be required to deliver any document or make any payment to any
other party to this Agreement, or any Associated Company or affiliate thereof,
on a day that is not a Business Day, such Person shall deliver such document or
make such payment on the next succeeding Business Day.  For the avoidance of
doubt, this Clause 1.9 shall not apply to any notice required to be delivered
pursuant to Clause 12.1.6 or 12.4.2.

a.9

Time of day

References to time of day are to London time unless otherwise stated.

a.10

Winding-up

References to the winding-up (or words of similar import) of a Person include
the amalgamation, reconstruction, reorganisation, administration, dissolution,
liquidation, merger or consolidation of such Person and any equivalent or
analogous procedure under the law of any jurisdiction in which that Person is
incorporated, domiciled or resident or carries on business or has assets.

2

Constitution and other matters

2.1

Formation

RBS and the Sempra Members acknowledge and agree that the Partnership commenced
on the date of incorporation specified in Recital (B) and shall continue unless
and until wound up pursuant to Clause 16 or otherwise in accordance with the
mandatory provisions of the Act and the LLP Regulations.

2.2

Name and Registered Office

2.2.1

The Name of the Partnership shall be RBS Sempra Commodities LLP or such other
name as the Board (with the consent of at least one of the Sempra Directors)
shall from time to time determine.

2.2.2

The “Registered Office” of the Partnership shall be 24/25 St. Andrew Square,
Edinburgh EH2 1AF, UK or such other place within the United Kingdom as the Board
may from time to time determine.

2.2.3

Upon any change in the Name/and or the Registered Office it shall be the
responsibility of the Designated Members to notify the Registrar of any such
change in accordance with the Act.

2.2.4

RBS and Sempra Energy have licensed to the Partnership (on behalf of the SET
Group) the right to use certain marks pertaining to each of RBS and Sempra
Energy on the terms set out in the Trademark Licence Agreements.

3

Business

3.1

The “Business” of the Partnership shall be to carry on the business of (i)
acting as a holding vehicle for the other members of the SET Group and (ii)
making its capital available to RBS, and assuming the risk of loss, in
connection with the SET Business.  The parties intend that the members of the
SET Group (other than the Partnership) will engage in the SET Business primarily
as agent on behalf of RBS (or, in the case of employees of Sempra Metals Limited
and Sempra Energy Europe Limited, as representatives of RBS) pursuant to the
Commodities Trading Activities Master Agreement, but the parties acknowledge
that the members of the SET Group (other than the Partnership) may engage in the
SET Business as principal in connection with (a) certain agreements relating to
trading activities prior to the date of the Closing that have not been novated
or terminated prior to Closing and (b) ongoing trading activities for which the
SET Group is better situated, in light of economic, legal or regulatory
considerations, than RBS to act as principal.

3.2

The Members shall (so far as they lawfully can) ensure that the Partnership
complies with all of its obligations under this Agreement.

3.3

The Members acknowledge that it is their intention that the Partnership shall
provide a means to operate, develop and generate income from the SET Business to
their mutual advantage, and to this end, they agree that they will conduct their
dealings in relation to the Partnership and all its affairs in a way which is
fair and conscionable between the Members at all times.

3.4

The Business shall be conducted in a manner that allows the Members to satisfy
their tax and legal obligations in the various jurisdictions in which the
Partnership operates, including any obligation for income and other taxes in
such jurisdictions.

4

Members

4.1

The initial Members of the Partnership, which were Roboscot 64 Limited and RBS,
shall be the Persons specified in the Incorporation Document who are each
Designated Members.

4.2

Any Member who is a Designated Member may cease to be such by giving notice to
the Partnership, such notice to take effect immediately or, if later, at such
date specified in the notice; provided that, if there would be only one
Designated Member then remaining, such notice shall not take effect until such
time as the Board shall have specified a replacement Designated Member. The
Designated Members of the Partnership shall at all times be members of the RBS
Group.

4.3

The Designated Members shall be responsible for ensuring compliance with all
registration and other requirements of the Act and the LLP Regulations.  Subject
thereto, the Members shall have no right or authority to act for the Partnership
or to take part in the management of the Partnership or to vote on matters
relating to the Partnership other than as set out in this Agreement.  The
Designated Members shall not, merely by virtue of being Designated Members, be
entitled to any share of the income or capital of the Partnership.

4.4

With effect from the time of becoming a Member, a Person shall be bound by, and
entitled to the benefit of, this Agreement as if a party hereto.  SC and SEH VII
shall, by executing this Agreement, become Members as of the date hereof.

4.5

The liabilities of each Member in a winding up of the Partnership shall be
limited to the aggregate prior Contributions (for the avoidance of doubt,
including Contributions made pursuant to Clause 16.4.4) that they have made to
the Partnership and in no circumstances shall any Member be liable to contribute
to the assets of the Partnership or accept any additional liability whatsoever.

4.6

Save as provided in Clauses 4.7 and 16.3, no Member may sell, assign, transfer,
exchange, pledge, encumber, gift or otherwise dispose of its interest (each, a
“Transfer”) in the Partnership (or any part thereof) or any equity interest
therein (including (i) any security interest in respect of such interests in the
Partnership or securities thereof, (ii) puts, calls, options, stock appreciation
rights or warrants in respect of, or securities convertible into, interests in
the Partnership or securities thereof, (iii) rights with an exercise or
conversion privilege at a price related to interests in the Partnership or
securities thereof, (iv) derivatives contracts that have the effect of
transferring the economic benefits and/or burdens of the ownership of the
interests in the Partnership to a third party or (v) other rights or options to
buy or sell interests in the Partnership or securities thereof).

4.7

Any Member may transfer all, but not part only, of its interest in the
Partnership to a wholly-owned subsidiary of RBS (in the case of RBS) or Sempra
Energy (in the case of SC or SEH VII) (whether by sale, assignment or otherwise
or in connection with any merger, consolidation or amalgamation of, with or into
such Member) without the consent of any other Member; provided, however, that no
transfer under this Clause 4.7 shall be permitted if, solely as a result of such
transfer, the Partnership would become subject to and bound by any laws, rules,
regulations, directives, treaties, judgements, decrees or orders of any
governmental or regulatory authority that would have an adverse effect on the
Partnership’s ability to conduct the Business or would result in a
more-than-insignificant increase in the Taxes owed by the Partnership or any of
the non-transferring Members.  No transfer under this Clause 4.7 shall be
effective unless:

4.7.1

the transferor and transferee perform such actions as are required by
Clause 4.8; and

4.7.2

the transferee undertakes to the Partnership that if it is proposed that the
transferee should cease to be a subsidiary of RBS or Sempra Energy (as the case
may be), then immediately prior to such cessation it shall transfer its entire
interest in the Partnership back to RBS or Sempra Energy (as the case may be) or
one of their respective Associated Companies.

4.8

Any Person to whom any Member Transfers such Member’s interest in the
Partnership (other than by means of a pledge of, or encumbrance on, the
distributions payable in connection therewith) in accordance with the provisions
of this Agreement shall become a Member of the Partnership and succeed to all of
the rights and obligations of such Member, and the Partnership shall continue to
exist under this Agreement mutatis mutandis; provided, however, that no such
Transfer shall be effective unless:

4.8.1

the transferor provides written notice to the Board and each other Member of
such transfer prior to or simultaneously with the effectiveness of such
transfer;

4.8.2

the transferee delivers to the Board a duly executed Accession Deed; and

4.8.3

the transferor resigns from this Agreement.

5

Capital Contributions

5.1

On the date hereof in accordance with the terms of the Master Formation and
Equity Interest Purchase Agreement:

5.1.1

RBS has made a Contribution to the Partnership of $1,665,000,000 of cash and
cash equivalents, which amount is equal to the RBS Adjusted Contribution Amount
as of the date hereof after giving effect to such Contribution;

5.1.2

SC has made a Contribution to the Partnership of $1,240,000,000 of cash and cash
equivalents and SEH VII has made a Contribution to the Partnership of
$360,000,000 of cash and cash equivalents, which amounts are equal to the SC
Adjusted Contribution Amount and the SEH VII Adjusted Contribution Amount,
respectively, as of the date hereof after giving effect to such Contribution;
and

5.1.3

the Partnership has purchased the Transferred Company Interests from Sempra
Energy or Associated Companies thereof, as applicable.

5.2

The Sempra Adjusted Contribution Amount shall not be adjusted as a result of any
payment by the Partnership to Sempra Energy or any payment by Sempra Energy to
the Partnership pursuant to any post-Closing adjustment of the Partnership’s
purchase of the SET Companies pursuant to Section 2.6 of the Master Formation
and Equity Interest Purchase Agreement.

5.3

Other than on liquidation, no Member shall be entitled to call for the return to
it of any capital.

5.4

Neither Sempra Member shall be under any obligation to make further
Contributions to the Partnership except in accordance with Clause 16.4.4.  Each
Sempra Member shall have the right, but not the obligation (other than as
provided in Clause 16.4.4), to make further Contributions only to the extent
expressly provided by this Agreement.

5.5

Each of the Sempra Members and the RBS Members shall have the right to make
additional Contributions as set forth in Clause 5.5.1 and Clause 5.5.2.

5.5.1

At any time that the Sempra Adjusted Contribution Amount is less than
$1,600,000,000, each Sempra Member shall have the right, but not an obligation,
to make cash Contributions to the Partnership in such amounts as it may
determine in its sole discretion; provided that in no case shall any amount
Contributed pursuant to this Clause 5.5.1 exceed an amount equal to
$1,600,000,000 minus the Sempra Adjusted Contribution Amount on the date of such
Contribution (before giving effect to such Contribution).  At any time within
twenty (20) Business Days of the date on which any Sempra Member makes a
Contribution pursuant to this Clause 5.5.1, the RBS Members shall have the right
to make a Contribution to the Partnership of equal value.

5.5.2

Within thirty (30) days following the delivery of Accounts to the Members
pursuant to Clause 6.2.3(i), if the Total FSA Regulatory Capital for the most
recently ended Financial Year is greater than or equal to $3,265,000,000, the
Sempra Adjusted Contribution Amount is less than $1,700,000,000 and RBS requests
that the Sempra Members make additional Contributions, the Sempra Members shall
have the right, but not an obligation, to make cash Contributions to the
Partnership in such amounts as they may determine in their discretion; provided
that no amount Contributed by the Sempra Members pursuant to this Clause 5.5.2
shall exceed the lesser of (i) an amount equal to $1,700,000,000 minus the
Sempra Adjusted Contribution Amount on the date of such Contribution (before
giving effect to such Contribution) and (ii) fifty percent (50%) of the amount
by which the Total FSA Regulatory Capital for the most recently ended Financial
Year exceeds $3,265,000,000.  At any time within twenty (20) Business Days of
the date on which any Sempra Member makes a Contribution pursuant to this Clause
5.5.2, the RBS Member shall have the right to make a Contribution to the
Partnership of equal value.

5.5.3

Upon receipt by the Partnership of a Contribution referred to in Clause 5.5.1 or
5.5.2 from the Sempra Member Group, the SC Adjusted Contribution Amount or the
SEH VII Adjusted Contribution Amount, as applicable, shall be increased by an
amount equal to the amount of such Contribution.  Upon receipt by the
Partnership of a Contribution referred to in Clause 5.5.1 or 5.5.2 from the RBS
Member, the RBS Adjusted Contribution Amount shall be increased by an amount
equal to the amount of such Contribution.

5.6

Rebalancing of Adjusted Contribution Amounts

5.6.1

The Board shall, on an annual basis, review the relative performance and capital
needs of the US Business and the Non-US Business.

5.6.2

If the Board determines that the Non-US Business has, during the relevant year,
contracted relative to growing US Business, the Board may approve that the
Partnership shall distribute to SEH VII an amount equal to the capital that the
Board determines to be unnecessary in the operation of the Non-US Business, and
the SEH VII Adjusted Contribution Amount shall be reduced by such amount.  If
the Partnership makes such a distribution, SC shall simultaneously make a cash
Contribution to the Partnership in the same amount, and the SC Adjusted
Contribution Amount shall be increased by such amount.

5.6.3

If the Board determines that the US Business has, during the relevant year,
contracted relative to growing Non-US Business, the Board may approve that the
Partnership shall distribute to SC an amount equal to the capital that the Board
determines to be unnecessary in the operation of the US Business, and the SC
Adjusted Contribution Amount shall be reduced by such amount.  If the
Partnership makes such a distribution, SEH VII shall simultaneously make a cash
Contribution to the Partnership in the same amount, and the SEH VII Adjusted
Contribution Amount shall be increased by such amount.

6

Financial Year, Accounts, Financial Information and Books and Records

6.1

Year End Date

The Board shall be entitled at its discretion to alter the Year End Date;
provided that the Partnership shall provide at least three (3) months prior
written notice of such alteration to the Sempra Members.

6.2

Financial Information, Reportable Events and Accounts

6.2.1

The Partnership shall use reasonable endeavours to procure that, within ten (10)
Business Days of the end of each calendar month, the Partnership shall prepare,
or procure the preparation of, and shall promptly deliver to each Member,
management accounts of the SET Group in respect of such month comprising (i) a
consolidated balance sheet, (ii) a consolidated statement of income for such
month and for the period commencing on the first day of the Financial Year and
ending on the last day of such month (showing the same periods from the previous
Financial Year and variations from budget) and (iii) other customary information
regarding the Business, not less detailed than that information historically
furnished by the SET Companies.

6.2.2

The Partnership shall use reasonable endeavours to procure that:

(i)

Within ten (10) Business Days of the end of any Financial Quarter, the
Partnership shall prepare, or procure the preparation of, and shall promptly
deliver to each Member, preliminary management accounts of the SET Group in
respect of such Financial Quarter comprising (a) a consolidated balance sheet
and (b) a consolidated statement of income and cash flow for such Financial
Quarter (showing the same period from the previous Financial Year and, with
respect to such consolidated statement of income only, variations from budget).

(ii)

Within ten (10) Business Days of the earlier of (x) delivery of the preliminary
management accounts described in clause (i) in respect of any Financial Quarter
and (y) the date on which such delivery is due, the Partnership shall prepare,
or procure the preparation of, and shall promptly deliver to each Member, final
management accounts in respect of such Financial Quarter containing the
information required by clause (i), which shall be in such format, and include
such notes and other information, as any Member may reasonably require (and has
requested in writing) to comply with its public reporting obligations, including
disclosure obligations of the Members or their Associated Companies pursuant to
the rules and regulations of the United States Securities and Exchange
Commission.

6.2.3

The Partnership shall use reasonable endeavours to procure that:

(i)

Within thirty (30) days of the Year End Date in any Financial Year, the
Partnership shall prepare, or procure the preparation of, and shall promptly
deliver to each Member, annual financial statements of the SET Group in respect
of the preceding Financial Year in accordance with the requirements of the Act,
including (a) a consolidated balance sheet of all the assets and liabilities of
the SET Group as at the Year End Date and (b) a consolidated statement of income
and cash flow for such Financial Year (the “Accounts”), in such format and
giving such information, notes and disclosure of the interests therein of the
Members as may be required by the Act.

(ii)

Within ten (10) days of the earlier of (x) delivery of the unaudited Accounts
described in clause (i) in respect of any preceding Financial Year and (y) the
date on which such delivery is due, the Partnership shall prepare, or procure
the preparation of, and shall promptly deliver to each Member, Accounts (in such
format and giving such information, notes and disclosure of the interests
therein of the Members as may be required by the Act) that have been audited by
the Auditors in accordance with IFRS and certified by the Auditors as giving a
true and fair view of the SET Group’s affairs and profit and loss in the
preceding Financial Year.

(iii)

Within fifteen (15) Business Days of the Year End Date in any Financial Year,
the Partnership shall prepare, or procure the preparation of, and shall promptly
deliver to each Member, a preliminary statement showing the estimated
calculation of Adjusted Global Net Income, Adjusted Global Net Loss, Non-US Net
Income, Non-US Net Losses, US Net Income and US Net Losses.  Within thirty (30)
days of the Year End Date in any Financial Year, the Partnership shall prepare,
or procure the preparation of, and shall promptly deliver to each Member, a
final statement showing the calculation of Adjusted Global Net Income, Adjusted
Global Net Loss, Non-US Net Income, Non-US Net Losses, US Net Income and US Net
Losses.

6.2.4

The Accounts shall be delivered to all Members and filed with the Registrar as
required by the Act.

6.2.5

The Designated Members shall not approve the Accounts for purposes of the
Companies Act without the consent of at least one of the Sempra Members.

6.2.6

To the extent that the Board, RBS, Sempra Energy, any Member, the Partnership or
any other member of the SET Group prepares periodic (including daily) profit and
loss accounts or value at risk reports with respect to the Business, the
Partnership shall, or shall procure that the relevant member of the SET Group,
promptly deliver them to RBS and the Sempra Members.  In addition, the
Partnership shall, and shall cause each other member of the SET Group to,
promptly furnish to the Sempra Members (i) copies of any information or
documents that the Partnership delivers or has delivered to RBS relating to
audits or investigations of the Partnership or the Business by any Governmental
Body, (ii) any budgets, forecasts and other planning data developed, prepared or
adopted by the Board, the Partnership or any other member of the SET Group and
(iii) solely to the extent requested with reasonable specificity by any such
Member, copies of any information or documents that the Partnership delivers or
has delivered to RBS as a Member and not included in clauses (i) or (ii) above.

6.2.7

The Partnership shall use reasonable endeavours to procure that:

(i)

Each of the financial statements described in Clauses 6.2.2 and 6.2.3 above
shall be in such format and include such notes and other information as any
Member may reasonably require (and has requested in writing) to comply with its
public reporting obligations, including disclosure obligations of the Members or
their Associated Companies pursuant to the rules and regulations of the United
States Securities and Exchange Commission including, to the extent required by
such obligations, a reconciliation of IFRS to GAAP, as in effect from time to
time; and

(ii)

The Auditors shall perform limited review procedures with respect to the
quarterly financial statements of the Partnership as required by rules and
regulation of the United States Securities and Exchange Commission.

6.2.8

Notwithstanding the foregoing, solely with respect to financial statements
delivered pursuant to this Clause 6.2 that pertain to the Financial Year in
which the Closing occurs (or any period thereof), where the Partnership would
otherwise be required to include in such financial statements a comparison to a
previous Financial Year (or any period thereof), the Partnership shall not be
required to include such comparison.

6.3

Audits; Books and Records; Auditors

6.3.1

Within thirty (30) days prior to the end of each Financial Year, the Partnership
shall prepare, or procure that there shall be prepared, a plan providing for an
internal audit of the SET Group during the following Financial Year (the
“Internal Audit Plan”); provided that, for the Financial Year in which the
Closing occurs, the Board shall prepare, or procure that there shall be
prepared, an Internal Audit Plan within thirty (30) days after the date of the
Closing.  Once prepared, the Partnership shall promptly notify the Sempra
Members of such Internal Audit Plan, and such Members shall have a period of
fifteen (15) days during which to propose reasonable additions to the scope of,
or procedures performed in connection with, the Internal Audit Plan, which
proposals shall not be unreasonably rejected by the Partnership.  Promptly
following the completion of such comment period, the Internal Audit Plan shall
be adopted by a resolution of the Board.  The Partnership shall pay all costs
and expenses incurred in connection with the preparation and conduct of the
Internal Audit Plan.  Copies of any documents, reports, data or other
information resulting from or created in connection with the conduct of the
Internal Audit Plan shall be contemporaneously delivered to each of RBS and the
Sempra Members.

6.3.2

At any reasonable time during normal business hours, in a manner so as not to
interfere with the normal operations of the Business and in all events with at
least three (3) Business Days prior notice, the Partnership shall, and shall
cause each of the other members of the SET Group to, permit any Member or
authorised representative thereof to, subject to the requirements of Clause 17,
and for the purpose of confirming information provided in financial statements
or as a result of a good faith dispute of any financial matter relating to the
SET Group:

(i)

visit and inspect any of the SET Group’s locations or assets (which visitation
and inspection, in the case of shared facilities, shall be limited to the
portion of such locations used in connection with the Business);

(ii)

review and make copies of the financial and accounting records, books, journals,
orders, receipts and any correspondence and other data of the SET Group relating
to the Business and activities of each member of the SET Group;

(iii)

discuss the affairs, finances and accounts of each member of the SET Group with
the officers and independent certified public accountants of each member of the
SET Group; and

(iv)

authorise any independent accountants or auditors, at such Member’s sole
expense, to take any of the actions described in clauses (i) through (iii) above
and to examine and audit the financial and accounting records and other books
and records of the SET Group relating to the Business and activities of each
member of the SET Group; provided that such Member shall be permitted to so
authorise its independent accountants or auditors not more frequently than once
every two years or more frequently if such Member has a reasonable basis to
believe that a material error exists in the financial statements of the SET
Group.

Each Member and its authorised representatives (including, with respect to
clause (iv), its independent accountants or auditors) shall comply with
reasonable safety and security instructions from the Partnership and undertake
reasonable efforts to minimise disruption to the SET Group.  Any Member
conducting such an examination shall pay any out of pocket expenses incurred by
such Member in connection therewith.

6.3.3

The Partnership shall, and shall cause each of the other members of the SET
Group to, keep and maintain in all material respects proper, complete and
accurate books of record and account, in which entries in conformity with IFRS
and otherwise in compliance with Applicable Law shall be made of all dealings
and financial transactions and the assets and business of the Partnership and
each other member of the SET Group in relation to their respective businesses
and activities.  Such books and records shall comply in all material respects
with any and all applicable tax and legal requirements of the various
jurisdictions in which the Partnership operates and shall include such
information and be in such form as is necessary to compute the Partnership and
Members’ liability for income and other taxes (taking into account any transfer
pricing requirements) in each such jurisdiction.  The Partnership shall cause
such books of record and account, the Accounts, all financial statements
prepared in accordance with Clause 6.2 and all other financial reports and
calculations to be denominated in Dollars, except as otherwise required by
Applicable Law or IFRS.

6.3.4

The Partnership shall, and shall cause each other member of the SET Group to,
subject to the requirements of Clause 17, furnish to each Member such documents,
certificates and other information, and provide reasonable access to management,
as such Member may reasonably request for purposes of complying with Applicable
Laws, including laws regulating U.S. publicly traded companies and companies
that are Associated Companies with respect to regulated utilities, and the
Affiliate Conduct Rules and Plans.

6.3.5

RBS shall, and shall cause each of its Associated Companies to, subject to the
requirements of Clause 17, furnish to each Member such documents, certificates
and other information, and provide reasonable access to management, as such
Member may reasonably require (and has requested in writing) for purposes of
complying with Applicable Laws, including laws regulating U.S. publicly traded
companies, and the Affiliate Conduct Rules and Plans; provided that the
obligations of RBS under this Clause 6.3.5 shall be limited to (i) documents,
certificates and other information pertaining to the Business or otherwise
reasonably relating to the Partnership and its Associated Companies and
(ii) communication with members of management that pertains to the Business or
otherwise reasonably relates to the SET Group.

6.3.6

The Sempra Members shall, and shall cause each of their Associated Companies,
subject to the requirements of Clause 17, to furnish to the Partnership  and
each other Member such documents, certificates and other information, and
provide reasonable access to management, as the Partnership or such Member may
reasonably require  (and has requested in writing) for purposes of complying
with Applicable Laws, including laws regulating U.S. publicly traded companies,
and the Affiliate Conduct Rules and Plans; provided that the obligations of the
Sempra Members under this Clause 6.3.6 shall be limited to (i) documents,
certificates and other information pertaining to the Business or otherwise
reasonably relating to the Partnership and its Associated Companies and
(ii) communication with members of management that pertains to the Business or
otherwise reasonably relates to the SET Group.

6.3.7

If, as a result of any internal audit, examination or discussion conducted in
connection with Clause 6.3.1 or 6.3.2, any Member believes that any financial
statement or report prepared in connection with Clause 6.2.1, 6.2.2 or 6.2.3
should be amended, such Member shall promptly notify the other Members and the
Partnership.  Upon receipt of such notice, the Partnership shall convene an
audit committee consisting of one RBS Director and one Sempra Director, and the
committee shall determine whether to amend such financial statement or report.
 If the audit committee is unable to agree on a determination, the Auditors
shall be consulted, and the determination of the Auditors shall be binding on
the Members with respect to the noticed matter.

6.3.8

The Designated Members shall select the Auditors of the Partnership from among
the “big four” international accounting firms or such firms as are then
remaining at the time of such selection.  The Auditors so chosen may also act as
independent auditor of one or more of the Members.

7

Distributions

7.1

Calculation of Allocation Percentages

Within two (2) weeks from completion of the audit of the Accounts in any
Financial Year and provided that the Accounts show an Adjusted Global Net Income
for such Financial Year, the Partnership shall calculate the Allocation
Percentages for that Financial Year (the date of such calculation, the
“Allocation Percentage Calculation Date”). For the purposes of calculating the
Allocation Percentages for any Financial Year, the Adjusted Global Net Income,
if any, for that Financial Year shall be allocated notionally as between the RBS
Member Group and the Sempra Member Group in the following priority to the extent
of such available income:

7.1.1

first, to the Sempra Member Group, the Sempra Member Group’s Unallocated
Preferred Return, if any, as provided in Clause 7.6.1;

7.1.2

second, to the Sempra Member Group, the Sempra Member Group’s Preferred Return;

7.1.3

third, to the RBS Member Group, the RBS Member Group’s Unallocated Preferred
Return, if any, as provided in Clause 7.6.2;

7.1.4

fourth, to the RBS Member Group, the RBS Member Group’s Preferred Return;

7.1.5

fifth, to the Sempra Member Group, the Sempra Member Group’s Allocation of
Tranche 1;

7.1.6

sixth, to the RBS Member Group, the RBS Member Group’s Allocation of Tranche 1;

7.1.7

seventh, to the Sempra Member Group, the Sempra Member Group’s Allocation of
Tranche 2; and

7.1.8

eighth, to the RBS Member Group, the RBS Member Group’s Allocation of Tranche 2.

7.2

Application of Allocation Percentages and Payment of Distributions

In respect of each Financial Year, following the calculation of the Allocation
Percentages in accordance with Clause 7.1:

7.2.1

Simultaneously, (i) the Sempra Allocation Percentage shall be applied to the US
Net Income for such Financial Year and, subject to the approval of the Board
required by Clause 7.5 and to Clauses 7.3, 7.4 and 9, such amount shall be
distributed by the Partnership to SC and (ii) the RBS Allocation Percentage
shall be applied to the US Net Income for such Financial year and, subject to
the approval of the Board required by Clause 7.5 and to Clauses 7.3, 7.4 and 9,
such amount shall be distributed by the Partnership to RBS; and

7.2.2

Simultaneously, (i) the Sempra Allocation Percentage shall be applied to the
Non-US Net Income for such Financial Year and, subject to the approval of the
Board required by Clause 7.5 and to Clauses 7.3, 7.4 and 9, such amount shall be
distributed by the Partnership to SEH VII and (ii) the RBS Allocation Percentage
shall be applied to the Non-US Net Income for such Financial Year and, subject
to the approval of the Board required by Clause 7.5 and to Clauses 7.3, 7.4 and
9, such amount shall be distributed by the Partnership to RBS.

7.3

Payment of Out of Pocket and Tax Damages

7.3.1

Where Out of Pocket and Tax Damages are payable by an Indemnifying Person to an
Indemnified Person pursuant to Article IX of the Master Formation and Equity
Interest Purchase Agreement, the Indemnifying Person shall have the right to
elect, by irrevocable notice in writing to the Partnership, for the relevant Out
of Pocket and Tax Damages, to the extent not reasonably likely to exceed the
amount of distributions payable to the Indemnifying Person or its Associated
Companies on the next succeeding date on which distributions are paid pursuant
to Clause 7.2, to be set off against such distributions and for the amount so
set off to be distributed by the Partnership to the nominated Sempra Member
(where the Indemnified Person is a member of the Sempra Group) or to a nominated
member of the RBS Member Group (where the Indemnified Person is a member of the
RBS Group other than the Partnership) or, where the Indemnified Person is the
Partnership, applied by the Partnership in accordance with Clause 7.3.4 or, if
Clause 7.3.4 is not applicable, to fund the payment (or reimburse the
Partnership for the payment) of the related Out of Pocket and Tax Damages.  On
the next date on which distributions are paid pursuant to Clause 7.2 following
receipt of such irrevocable notice by the Partnership, the amounts shall be set
off as set forth in such notice and the amount so set off shall be deemed for
all other purposes under this Agreement to have been distributed to the
Indemnifying Person.  No such election to set off Out of Pocket and Tax Damages
against distributions shall affect the obligations of the Indemnifying Person
under the Master Formation and Equity Interest Purchase Agreement to pay Out of
Pocket and Tax Damages except to the extent such setoff actually occurs.

7.3.2

If (a) a claim for Out of Pocket and Tax Damages has been made pursuant to
Article IX of the Master Formation and Equity Interest Purchase Agreement and
the amount of such Out of Pocket and Tax Damages is reasonably certain and (b)
the Indemnifying Person is no longer contesting in good faith such claim for Out
of Pocket and Tax Damages or a Governmental Body has issued a binding, final and
non-appealable order, writ or similar instrument (each an “Order”) with respect
to such claim for Out of Pocket and Tax Damages, then, in each case, on the next
succeeding date on which distributions are paid, the Partnership shall set off
the relevant Out of Pocket and Tax Damages against the distributions otherwise
payable to the Indemnifying Person or its Associated Companies pursuant to
Clause 7.2, and the amount so set off shall be distributed by the Partnership to
the nominated Sempra Member (where the Indemnified Person is a member of the
Sempra Group) or to a nominated member of the RBS Member Group (where the
Indemnified Person is a member of the RBS Group other than the Partnership) or,
where the Indemnified Person is the Partnership, applied by the Partnership in
accordance with Clause 7.3.4 or, if Clause 7.3.4 is not applicable, to fund the
payment (or reimburse the Partnership for the payment) of the related Out of
Pocket and Tax Damages.  The amount so set off shall be deemed for all other
purposes under this Agreement to have been distributed to the Indemnifying
Person.

7.3.3

If (a) a claim for Out of Pocket and Tax Damages has been made pursuant to
Article IX of the Master Formation and Equity Interest Purchase Agreement (other
than a claim covered by Clauses 7.3.1 or 7.3.2) and remains unsatisfied prior to
a distribution date, (b) the Indemnifying Person has suffered a Ratings Trigger
and (c) the Indemnified Person is complying, to the extent applicable, with
Section 10.5 of the Master Formation and Equity Interest Purchase Agreement,
then:

(i)

the Partnership shall withhold from the next distribution otherwise payable to
the Indemnifying Person pursuant to Clause 7.2 the lesser of (x) the amount of
the Out of Pocket and Tax Damages remaining unsatisfied in respect of such claim
and (y) the amount otherwise required to be distributed to the Indemnifying
Person (the “Escrowed Amount”); and

(ii)

the Escrowed Amount with respect to any claim for Out of Pocket and Tax Damages
shall be distributed after the Indemnifying Person is no longer contesting in
good faith such claim for Out of Pocket and Tax Damages or an Order has been
entered with respect to such claim: (a) in full to the Indemnifying Person, if
the Indemnifying Person is not obligated to pay any such Out of Pocket and Tax
Damages or pays such Out of Pocket and Tax Damages in full, (b) in full to the
Indemnified Person, if the Out of Pocket and Tax Damages payable to the
Indemnified Person are greater than or equal to the Escrowed Amount or (c) if
the Out of Pocket and Tax Damages payable to the Indemnified Person are less
than the Escrowed Amount, (x) first, to the Indemnified Person, an amount equal
to such Out of Pocket and Tax Damages and (y) second, to the Indemnifying
Person, an amount equal to the remaining Escrowed Amount with respect to such
Out of Pocket and Tax Damages after the amounts in clause (x) above are
distributed (in each case, such amounts shall be distributed together with
interest accrued thereon at an annual rate of nine percent (9%), compounded
annually and calculated on the basis of a 365 day year and the actual number of
days elapsed, from and including the date of such withholding to but excluding
the date of distribution of such Escrowed Amount); provided that any amounts
that would be distributed to the partnership pursuant to this Clause 7.3.3
(inclusive of accrued interest) shall be retained by the Partnership.

7.3.4

Notwithstanding anything herein to the contrary, where the Partnership is the
Indemnified Person, if any Out of Pocket and Tax Damages are paid, set off
against distributions pursuant to Clause 7.3.1 or released from escrow pursuant
to Clause 7.3.3(ii)(b) or (c)(x) in a Financial Year (the “current Financial
Year”) later than the Financial Year in which the Partnership recorded charges
arising from such Out of Pocket and Tax Damages (the “earlier Financial Year”),
an amount equal to the amount so paid, set off or released shall be applied pro
forma to the post-Tax consolidated income of the SET Group (determined in
accordance with the definition of Adjusted Gross Net Income) in respect of the
earlier Financial Year and the Allocation Percentages and related distributions
to Members for such year shall be calculated pro forma (including for purposes
of this calculation, adjustments in respect of compensation expense for the
current Financial Year that are attributable to the activities that resulted in
the Out of Pocket and Tax Damages in the earlier Financial Year that was payable
on a basis related to performance in the earlier Financial Year).  If such pro
forma calculation results in an increase in distributions payable to any Member
in respect of the earlier Financial Year, the Partnership shall, subject to the
approval of the Board required by Clause 7.5 and to Clauses 7.4 and 9, cause an
amount equal to such increase, promptly after its identification, to be
distributed in the form of a special distribution, payable to such Members in
the current Financial Year in such amounts determined on the basis of the pro
forma calculations (and such payments and the offset amounts shall be
disregarded in the calculation of Adjusted Global Net Income or Adjusted Global
Net Loss for the current Financial Year).  If such pro forma calculation results
in a reduction in Adjusted Global Net Loss in respect of the earlier Financial
Year, the applicable Adjusted Contribution Amounts in the aggregate shall be
increased by the amount of such reduction in the manner set out in Clause 8.1 as
applied to the attribution of Net Losses.

7.4

Maximum Entitlements

7.4.1

Where in any Financial Year there is Adjusted Global Net Income but there is
either a US Net Loss or a Non-US Net Loss, the Partnership shall, subject to
Clause 9, only distribute the Sempra Maximum Entitlement to SC (in the case of a
Non-US Net Loss) or the Sempra Maximum Entitlement to SEH VII (in the case of a
US Net Loss), and shall, subject to Clause 9, only distribute the RBS Maximum
Entitlement to RBS.

7.4.2

Where in any Financial Year there is Adjusted Global Net Income but there is
either a US Net Loss or a Non-US Net Loss, then an amount equal to the product
of the Sempra Allocation Percentage and the US Net Loss or the Non-US Net Loss
(as appropriate) shall be deducted from the SC Adjusted Contribution Amount (in
the case of a US Net Loss) or from the SEH VII Adjusted Contribution Amount (in
the case of a Non-US Net Loss).

7.4.3

Where in any Financial Year there is Adjusted Global Net Income but there is
either a US Net Loss or a Non-US Net Loss, then an amount equal to the product
of the Sempra Allocation Percentage and the US Net Loss or the Non-US Net Loss
(as appropriate) shall be added to the SC Adjusted Contribution Amount (in the
case of a Non-US Net Loss) or to the SEH VII Adjusted Contribution Amount (in
the case of a US Net Loss).

7.5

Board approval for distributions

7.5.1

The payment of distributions to Members shall be subject to a resolution of the
Board approving the relevant distribution.

7.5.2

The parties intend that the Partnership will distribute, as soon as practicable
following the Allocation Percentage Calculation Date and in accordance with
Clause 7.2, all Adjusted Global Net Income for such Financial Year.

7.5.3

The parties intend that the Partnership will distribute the amounts described in
Clause 7.7.1 at the times set forth therein.  Prior to the end of each Financial
Year, the Board shall consider including provisions for such distributions in
the budget for the following Financial Year, and if the Board determines to make
such budget provisions, such distributions shall be made in such following
Financial Year without further approval of the Board; provided that the Board
may, at any time prior to the making of any such distribution, revoke any prior
authorization for such distribution.  If, with respect to any Financial Year,
the Board has made provisions in the budget for the distributions described in
Clause 7.7.1, any distribution during such Financial Year under such Clause in
excess of the amount so budgeted shall require the approval of the Board in
accordance with Clause 7.5.1.

7.6

Preferred Return

7.6.1

To the extent that, in any Financial Year, the Sempra Member Group’s Unallocated
Preferred Return is greater than zero, such Sempra Member Group’s Unallocated
Preferred Return shall be applied in the calculation of the Allocation
Percentages in accordance with Clause 7.1.1 in such Financial Year.

7.6.2

To the extent that, in any Financial Year, the RBS Member Group’s Unallocated
Preferred Return is greater than zero, such RBS Member Group’s Unallocated
Preferred Return shall be applied in the calculation of the Allocation
Percentages in accordance with Clause 7.1.3 in such Financial Year.

7.7

Tax Payment Distributions

7.7.1

Subject to Clause 7.5, distributions shall be made to the US Member and the
Non-US Members on a quarterly basis, to be made, for each Financial Quarter, no
later than one (1) week before any estimated tax payment is due by SC, in an
aggregate amount determined by multiplying the estimated net income attributable
to the US Business for that Financial Quarter (in the case of each of the US
Member and RBS) and the estimated net income attributable to the Non-US Business
for that Financial Quarter (in the case of the Non-US Member and RBS) by an
assumed effective tax rate reasonably determined by the Board.  Such effective
tax rate will be the highest of the marginal tax rates of any of RBS, SC and SEH
VII for such Financial Year, calculated by taking into account all applicable
U.S. federal, state, local and foreign statutory tax rates for each such Member.

7.7.2

Any amounts distributed to a Member pursuant to this Clause 7.7 in respect of
any quarter will be treated as if such amounts had been distributed to such
Member pursuant to Clause 7.2 for the Financial Year in which such quarter
occurs, and thus will reduce, dollar for dollar, the amounts otherwise
distributable to such Member pursuant to Clause 7.2.

7.7.3

If the aggregate amount distributed to any Member under this Clause 7.7 during
any Financial Year exceeds the amount (determined without regard to Clause 7.5)
to be distributed to such Member under Clause 7.2 in respect of such Financial
Year, such Member shall promptly repay such excess to the Partnership.

7.7.4

If, in respect of any Financial Quarter, the Partnership fails to make any
distribution to any Sempra Member under Clause 7.7.1 on or prior to the date
required therein and such Sempra Member is required to make an estimated tax
payment, the amount of such estimated tax payment shall be deemed a “Sempra
Undistributed Tax Payment” from the last day of such Financial Quarter until the
earlier of (i) the Year End Date of the Financial Year in which such Financial
Quarter occurs and (ii) the date on which such distribution is made to the
relevant Sempra Member.

7.8

Special Distributions

7.8.1

Whenever any member of the SET Group receives any refund of Taxes that have not
been taken into account in the Final Balance Sheet attributable to a Pre-Closing
Tax Period or attributable to the portion of any Straddle Period ending on the
date of the Closing, the cash amount of the refund shall be distributed by the
Partnership to SC (in the case of a refund of Taxes attributable to the US
Business) or to SEH VII (in the case of a refund of Taxes attributable to the
Non-US Business), within one (1) week from completion of the audit of the
Accounts in any Financial Year, in each case net of all Taxes, costs and other
expenses incurred as a result of the receipt of, or payment or distribution of,
such refund.

7.8.2

Whenever any member of the SET Group receives any amount attributable to the
resolution of any UK tax refund litigation (including, for the avoidance of
doubt, advance corporation tax matters) attributable to a dispute over Taxes
attributable to a Pre-Closing Tax Period or attributable to the portion of any
Straddle Period ending on the date of the Closing, the amount received in excess
of the amount reflected on the Final Balance Sheet for such litigation shall be
distributed by the Partnership to SC (in the case of an amount attributable to
the US Business) or to SEH VII (in the case of an amount attributable to the
Non-US Business), within one (1) week from completion of the audit of the
Accounts in any Financial Year, in each case, net of all Taxes, costs and other
expenses incurred by RBS or the Partnership (but offset by any Tax benefit to
which RBS or the Partnership is or will become entitled as a result) as a result
of the receipt of, or payment or distribution of, such refund.

7.8.3

If there is any gain recognised under U.S. federal income tax law by any member
of the Sempra Group on a sale to the Partnership (whether deemed or otherwise)
of any intangible attributable to the SET Business in connection with the
transactions undertaken pursuant to the Master Formation and Equity Interest
Purchase Agreement (other than any gain attributable to intangibles other than
goodwill and goodwill up to the maximum of $350,000,000), then in each Financial
Year a cash amount equal to the product of (x) the amount of any deduction
attributable to the basis of such intangible allocated to RBS pursuant to
Clause 11.3 multiplied by (y) the highest of the marginal U.S., state and local
tax rates (calculated by taking into account all applicable U.S. federal, state
and local tax taxes) imposed on RBS due to the activities of the Partnership for
such Financial Year, shall be distributed to SC or SEH VII (as selected by
Sempra Energy) within one (1) week from completion of the audit of the Accounts
in such Financial Year.  If any member of the Sempra Group is required to
recognise gain under U.S. federal income tax law on a sale to the Partnership
(whether deemed or otherwise) of any intangible attributable to the SET Business
in connection with the transactions undertaken pursuant to the Master Formation
and Equity Interest Purchase Agreement pursuant to a determination by any
Governmental Body in a Financial Year other than the Financial Year of the
closing of the transactions undertaken pursuant to the Master Formation and
Equity Interest Purchase Agreement, then SC or SEH VII, as appropriate, shall be
entitled to a cash distribution equal to the sum of the amounts that would have
been distributed to them in all Financial Years prior to the Financial Year of
such determination pursuant to the immediately preceding sentence (each such
amount increased by an appropriate rate of interest) as soon as reasonably
practicable after such determination by such Governmental Body.

7.9

Withholding

The Partnership shall deduct and withhold from any amounts distributed to any
Member such amounts required to be deducted and withheld by any applicable Tax
law, as reasonably determined by the tax matters partner.  Any amounts so
deducted and withheld shall be treated for all purposes as having been
distributed to the Member from which such amounts were deducted or withheld by
the Partnership, and such amounts shall be delivered by the Partnership to the
applicable Governmental Body.  If the Partnership was obligated to withhold from
amounts distributed or allocated to any Member and the partnership did not
withhold as obligated, then such Member shall be obligated to pay to the
Partnership the liability imposed on the Partnership by the relevant
Governmental Body due to its failure to withhold such amounts (including any
interest and penalties imposed on amounts determined to be due).

8

Operating Losses

8.1

Attribution of Net Losses

8.1.1

In any Financial Year in which the Accounts do not show Adjusted Global Net
Income, fifty percent (50%) of US Net Losses shall be attributable to SC, and an
amount equal to the amount of such losses shall be deducted from the SC Adjusted
Contribution Amount, which may cause the SC Adjusted Contribution Amount to be
negative.

8.1.2

In any Financial Year in which the Accounts do not show Adjusted Global Net
Income, fifty percent (50%) of Non-US Net Losses shall be attributable to SEH
VII, and an amount equal to the amount of such losses shall be deducted from the
SEH VII Adjusted Contribution Amount, which may cause the SEH VII Adjusted
Contribution Amount to be negative.

8.1.3

In any Financial Year in which the Accounts show an Adjusted Global Net Loss,
fifty percent (50%) of the Adjusted Global Net Losses shall be attributable to
the RBS Member Group, and an amount equal to the amount of such losses shall be
deducted from the RBS Adjusted Contribution Amount, which may cause the RBS
Adjusted Contribution Amount to be negative.

8.2

Adjustments to Adjusted Contribution Amounts

In any Financial Year in which the Accounts do not show Adjusted Global Net
Income, and there is either US Net Income or Non-US Net Income, then an amount
equal to fifty percent (50%) of the US Net Income or Non-US Net Income, as
appropriate, shall be added to the SC Adjusted Contribution Amount (where there
is US Net Income) or to the SEH VII Adjusted Contribution Amount (where there is
Non-US Net Income).

9

Application of Distributions to the Adjusted Contribution Amounts

9.1

To the extent that, on the last day of any Financial Year, the Sempra Adjusted
Contribution Amount (after giving effect to any contributions made pursuant to
Clause 5.5) is less than the amount of both the Sempra High Water Mark and the
Total FSA Regulatory Capital (the lesser of such two amounts, the “Sempra
Applicable Level”), if the Board so directs in writing no later than five (5)
Business Days following the Allocation Percentage Calculation Date for such
Financial Year, (i) an amount shall be added to the Sempra Adjusted Contribution
Amount equal to the lesser of (a) the S Maximum Entitlement for such Financial
Year and (b) the excess, if any, of the Sempra Applicable Level over the Sempra
Adjusted Contribution Amount (before giving effect to the operation of this
Clause 9.1 in such Financial Year) and (ii) an amount shall be added to the RBS
Adjusted Contribution Amount equal to the lesser of (a) the amount added to the
Sempra Adjusted Contribution Amount pursuant to clause (i) and (b) the RBS
Maximum Entitlement for such Financial Year.  Where any amount has been added to
the Sempra Adjusted Contribution Amount or the RBS Adjusted Contribution Amount,
as the case may be, pursuant to the immediately preceding sentence, the amount
so added shall be treated as having been distributed to the applicable Member
for the purposes of this Agreement.  Concurrently with the additions described
above, RBS shall make a Contribution to the Partnership in an amount equal to
the excess, if any, of (i) the amount credited to the Sempra Adjusted
Contribution Amount pursuant to the second preceding sentence over (ii) the RBS
Maximum Entitlement for such Financial Year.

9.2

Any amount added to the Adjusted Contribution Amounts of the Sempra Members
pursuant to Clause 9.1 shall be added to such Adjusted Contribution Amounts in
proportion to the distributions that would otherwise have been received by such
Members pursuant to Clause 7.2.

10

United Kingdom Tax Matters

10.1

For the purposes of United Kingdom corporation tax, any Adjusted Global Net
Income shall be allocated to the Members in accordance with Clause 7 and any
Adjusted Global Net Losses shall be allocated in accordance with Clause 8.

10.2

Surrender of Losses

10.2.1

To the extent that losses arising in the Partnership or any subsidiary of the
Partnership cannot be surrendered by way of a claim pursuant to s.402(2) Income
and Corporation Taxes Act 1988, the Partnership shall, and shall procure that a
subsidiary of the Partnership shall, surrender to RBS (or any other company in
the RBS group by or to which a surrender is permitted by s406 and Part X Chapter
IV Income and Corporation Taxes Act 1988) any group relief which may be
surrendered by way of a consortium claim pursuant to s.402(3) Income and
Corporation Taxes Act 1988 and which arises from the activities of the
Partnership or any subsidiary for a consideration in accordance with
Clause 10.2.2 below.

10.2.2

The consideration mentioned in Clause 10.2.1 shall be equal to the amount of
relief which is surrendered, multiplied by the then prevailing rate of UK
corporation tax which applies for the accounting period of the entity in which
the relief arises (ignoring any lower rate of corporation tax which is levied on
companies with lower levels of taxable profits), or such other amount as may be
agreed between the Members from time to time. Where there is more than one rate
of corporation tax for the accounting period in question, the rate shall be
determined by using the rate applicable to the relevant portion of the
accounting period.  Such consideration is payable at the later of the date the
surrender is made or twelve (12) months after the end of the accounting period
of the entity in which the relief arises.

10.3

For the purposes of United Kingdom corporation tax, insofar as profits of any
member of the SET Group are taken into account in determining the Adjusted
Global Net Income for a Financial Year and a dividend is paid to the Partnership
representing such profits in a subsequent Financial Year, such dividend shall be
shared between the Members by the application of the Allocation Percentage
calculated in respect of the Financial Year in which the profits were taken into
account.

10.4

RBS shall be entitled to make an application to treat any member of the SET
Group as a member of The Royal Bank of Scotland Group plc VAT group.  If RBS
determines to make such application, RBS shall indemnify the SET Group and the
Sempra Members against any additional VAT liabilities for which any member of
the SET Group or any Sempra Member is secondarily liable as a consequence of
such VAT grouping but which is primarily the liability of a Person not belonging
to the SET Group.

11

U.S. Tax Matters and Permanent Establishment Tax Matters

11.1

To the extent permitted by Applicable Law, the Sempra Members will decline to
serve as, and RBS will agree to serve as, the “tax matters partner” for purposes
of section 6231(a)(7) of the Code.  To the extent permitted by Applicable Law,
all Members agree to accept RBS as the tax matters partner.  The tax matters
partner shall have all of the rights, powers and obligations provided for in
section 6221 through 6231 of the Code with respect to the Partnership.  The
Board shall take any steps necessary pursuant to Code Section 6223(a) to
designate each Member as a “notice partner” (as defined in Code Section
6231(a)(8)).  In addition, nothing in this Agreement is intended to waive any
rights, including rights to participate in administrative and judicial
proceedings, that a Member may have under Code Sections 6221 through 6233,
inclusive.

11.2

The Partnership shall elect to be classified as a partnership for US federal
income tax purposes by filing an election on Internal Revenue Service Form 8832
(or any successor form) and the Partnership shall also timely make all
corresponding elections for US state and US local tax purposes (collectively,
the “Partnership Election”). The Partnership Election shall be made no later
than thirty (30) days after formation of the Partnership and such election shall
be effective as of the date of formation. The Partnership Election may be signed
by any Director of the Partnership who is authorised by the Board to sign on
behalf of the Partnership, and each party to this Agreement who must sign the
Internal Revenue Service Form 8832 (or any successor form) for it to be valid,
and each party to this Agreement which has an affiliate that must sign the
Internal Revenue Service Form 8832 (or any successor form) for it to be valid,
shall sign the Internal Revenue Service Form 8832 (or any successor form) or
cause it to be signed within a reasonable amount of time in order for the
Partnership to comply with this Clause 11.2. The Partnership shall not revoke or
alter this election without the unanimous consent of its Members.

11.3

Capital Accounts; Book Allocations

11.3.1

There shall be established for each Member on the books of the Partnership as of
the date hereof, or such later date on which such Member is admitted to the
Partnership, a capital account (each being a “Capital Account”). The Capital
Account of each Member shall be credited with the amount of any initial capital
contribution made by such Member (as set forth in Clause 5.1), increased by any
allocation of US Partnership Net Income, Non-US Partnership Net Income, any
items in the nature of income or gain which are specifically allocated pursuant
to Clause 11.3.2 or 11.3.3 and by any additional capital contributions by that
Member and shall be reduced by any distribution, allocation of US Partnership
Net Loss, Non-US Partnership Net Loss, and any items in the nature of expenses
or losses specifically allocated pursuant to Clause 11.3.2 or 11.3.3 to that
Member.  Capital Accounts shall be appropriately adjusted to reflect transfers
of part (but not all) of a Member’s interest in the Partnership (or shall be
dissolved and terminated in the case of a transfer of all of such Member’s
interest in the Partnership). The initial Capital Account balance of each Member
shall be as set forth in Schedule 11.3.1.  In all respects, the Members’ Capital
Accounts shall be determined in accordance with the detailed capital account
rules set forth in Treasury Regulations Section 1.704-1(b)(2)(iv).

11.3.2

General Allocations

(i)

After making the allocations as required in Clause 11.3.3 and subject to
Clause 11.3.2(ii), Partnership Net Income or Partnership Net Loss shall be
allocated to RBS, SC and SEH VII in a manner such that each of their Capital
Accounts, immediately after making such allocation, is, as nearly as possible,
equal (proportionately) to the distributions that each would receive if the
Partnership were dissolved, its affairs wound up and its assets sold for cash
equal to their fair market value (as determined under U.S. federal income tax
principles) and such cash were actually distributed in accordance with the
priorities of distribution set forth in Clause 16.4.1, minus (A) each Member’s
share of the Partnership’s “partnership minimum gain” as that term is defined in
Treasury Regulations Section 1.704-2(b)(2) and 1.704-2(d) and (B) the amount,
with respect to the partner nonrecourse debt of a Member (as that term is
defined in Treasury Regulations Section 1.704-2(b)(4)) equal to the partnership
minimum gain that would result if such nonrecourse debt were treated as a
nonrecourse liability, determined in accordance with Treasury Regulations
section 1.704-2(i)(3).

(ii)

In making the allocations provided for in Clause 11.3.2(i), SC shall receive
solely allocations of US Partnership Net Income or US Partnership Net Loss, as
the case may be, and SEH VII shall receive solely allocations of Non-US
Partnership Net Income or Non-US Partnership Net Loss, as the case may be.  All
items making up US Partnership Net Income or US Partnership Net Loss, as the
case may be, shall be allocated between RBS and SC in the same proportion as
Partnership Net Income or Partnership Net Loss, as applicable, is allocated
between RBS, on the one hand, and the Sempra Members, on the other hand,
pursuant to Clause 11.3.2(i).  All items of Non-US Partnership Net Income or
Non-US Partnership Net Loss, as the case may be, shall be allocated between RBS
and SEH VII in the same proportion as Partnership Net Income or Partnership Net
Loss, as applicable, is allocated between RBS, on the one hand, and the Sempra
Members, on the other hand, pursuant to Clause 11.3.2(i).

(iii)

To the extent not otherwise taken into account in this Clause 11.3.2 or
Clause 11.3.3, if any amount is distributed to any Member pursuant to Clause
7.3.4, an amount of US Partnership Net Income (if SC received the distribution),
Non-US Partnership Net Income (if SEH VII received the distribution), or
Partnership Net Income determined in accordance with Code section 703(a) (if RBS
received the distribution) equal to the amount distributed to such Member shall
be allocated to such Member, and an amount of items of loss or deduction equal
to the amount of the Out of Pocket and Tax Damages paid, set off against
distributions pursuant to Clause 7.3.1 or released from escrow pursuant to
Clause 7.3.3(ii)(b) or (c)(x) shall be allocated to such Member who is the
Indemnifying Person.

11.3.3

Special Allocations

(i)

If the Partnership incurs any item of loss or deduction, where the Partnership
is entitled to indemnification pursuant to Section 9.2 of the Master Formation
and Equity Interest Purchase Agreement for such loss or deduction, then the item
of loss or deduction shall be allocated to SC (if the item of loss or deduction
is attributable to the US Business) or shall be allocated to SEH VII (if the
item of loss or deduction is attributable to the Non-US Business).

(ii)

Any deduction arising from the amortization or impairment of any goodwill, up to
an amount equal to $350,000,000, shall be allocated fifty percent (50%) to SC
and fifty percent (50%) to RBS.

(iii)

Clause 11 is intended to comply with Section 704(b) of the Code and the Treasury
Regulations thereunder, including the “alternative test for economic effect”
under Treasury Regulations Section 1.704-1(b)(ii)(d).  Notwithstanding Clause
11.3.2, the Partnership shall make any allocations required by such Treasury
Regulations, including “qualified income offset” and “minimum gain chargeback”
allocations and allocations relating to any nonrecourse debt of the Partnership,
prior to making the allocations set forth in Clause 11.3.2 or in Clause
11.3.3(i) or (ii).

(iv)

In the event any Member has a deficit Capital Account at the end of any Fiscal
Year which is in excess of the sum of (a) the amount such Member is obligated to
restore, if any, pursuant to any provision of this Agreement and (b) the amount
such Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulations Section 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Partnership income and gain in
the amount of such excess as quickly as possible; provided, that an allocation
pursuant to this Clause 11.3.3(iv) shall be made only if and to the extent that
a Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Clause 11 have been tentatively made as
if the second sentence in Clause 11.3.3(iii) and this Clause 11.3.3(iv) were not
in this Agreement.

11.4

For U.S. federal, state and local income tax purposes, the income, gains, losses
and deductions of the Partnership shall, for each taxable period, be allocated
among the Members in the same manner and in the same proportion that such items
have been allocated among the Members’ respective Capital Accounts; provided,
however, that in accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, (i) income, gain, loss and deduction with respect to any
property contributed to the capital of the Partnership shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Partnership for U.S. federal
income tax purposes and its initial Carrying Value, and (ii) in the event the
Carrying Value of any Partnership asset is adjusted as a result of any
revaluations as set forth in the definition of the term “Carrying Value” in this
Agreement, subsequent allocations of income, gain, loss and deduction with
respect to such asset shall take into account any variation between the adjusted
basis of such asset for U.S. federal income tax purposes and its Carrying Value,
in each case using any method or methods permitted under Section 704(c) of the
Code and the Treasury Regulations thereunder as determined by the Board.

11.5

Unless otherwise required (x) as the result of a change in Applicable Law
occurring after the date hereof and with respect to which the Partnership has
received an opinion from counsel, which counsel shall be reasonably acceptable
to each of the Members, stating that there is no reasonable basis for continuing
to treat the Partnership in the manner described below (it being agreed that
Sullivan & Cromwell LLP, Simpson Thacher & Bartlett LLP and Pricewaterhouse
Coopers LLP are deemed, for this purpose, to be acceptable counsel) or
(y) pursuant to a “determination” pursuant to Section 1313(a) of the Code or
other Applicable Law, the parties hereto agree to treat, for all U.S. federal,
state, and local income tax purposes (including, without limitation, for
purposes of any position taken by any party hereto on any U.S. federal, state or
local income Tax Return), (i) the Partnership as a partnership and (ii) the
Partnership as the owner of the trades arising from the performance of the
Trading Activities (as this term is defined in the Commodities Trading
Activities Master Agreement).  Unless otherwise required pursuant to a
“determination” pursuant to Section 1313(a) of the Code or other Applicable Law,
the parties hereto agree to act in accordance with this Clause 11.5 in the
filing of all U.S. federal, state or local income Tax Returns and in the course
of any U.S. federal, state or local income Tax audit, U.S. federal, state or
local income Tax review or U.S. federal, state or local income Tax litigation
related thereto, and the parties hereto agree to take no position or action
inconsistent with such treatment for any U.S. income Tax purposes.
 Notwithstanding any other provisions of this Agreement, the provisions of this
Clause 11.5 shall survive the dissolution of the Partnership or the termination
of any Member’s interest in the Partnership and shall remain binding on all
Members for a period of time necessary to resolve with the U.S. Internal Revenue
Service or any applicable state or local taxing authority all matters (including
litigation) regarding the U.S. federal, state and local income taxation, as the
case may be, of the Partnership or any Member with respect to the Partnership.

11.6

Permanent Establishment

11.6.1

Sempra Energy and the Sempra Members agree with RBS that the Sempra Members and
RBS shall use all reasonable endeavours to take such steps as are necessary to
file any returns or declarations or make any registrations in respect of Taxes
as may be necessary or appropriate, in any jurisdictions in which either the
Partnership or any Member is or is treated under any applicable law relating to
Tax as carrying on business, on the basis that either (i) the Partnership is or
(ii) both SEH VII and RBS are carrying on business in that jurisdiction whether
or not through a permanent establishment.

11.6.2

If RBS or any Sempra Member is charged or subjected to Tax in any Financial Year
in respect of its permanent establishment in the relevant jurisdiction on an
amount of Adjusted Global Net Income which is greater than the amount of
Adjusted Global Net Income it would have been charged or subjected to Tax on if
the Partnership had been treated as having a permanent establishment in the
relevant jurisdiction, the parties will work together jointly to minimize such
Tax and also take all reasonable steps to ensure that each party, SC, SEH VII
and RBS, will be charged or subjected to Tax, through direct reimbursement
payments among the Members, equal to the amount that would be incurred if they
received their Allocation Percentages of income in respect of such jurisdiction
and will, if necessary, share in any additional Tax imposed upon them as a group
in excess of such amounts on a proportionate basis using the Allocation
Percentages for that Financial Year.

11.6.3

Notwithstanding any other provision in this Clause 11.6, the Members shall
reasonably cooperate and take commercially reasonable steps so as to minimize
situations where either RBS or an Sempra Member is charged or subjected to Tax
in respect of its permanent establishment in a jurisdiction on an amount of
Adjusted Global Net Income which is greater than the amount of Adjusted Global
Net Income calculated as attributable to such Member in accordance with the
Allocation Percentage for the relevant Financial Year.

12

Board, Member Meetings and Reserved Matters

12.1

Board Constitution and Meetings

12.1.1

The initial RBS Directors shall be Symon Drake-Brockman, Peter Nielsen, Robert
McKillip and Brian Crowe.  The initial Sempra Directors shall be Donald E.
Felsinger, Neal E. Schmale and Mark A. Snell.

12.1.2

The number of Directors shall at all times be seven (7) unless otherwise agreed
between RBS and the Sempra Members. RBS may by written notice to the Board
appoint up to four (4) Directors and the Sempra Members may by written notice to
the Board appoint up to three (3) Directors. If, at any time, the Members
determine, with the consent of at least one Sempra Member, to add a
representative of the SET Group’s management to the Board as a Director, the
number of Directors shall be increased by two (2), including such representative
of the SET Group’s management and such additional Director as RBS may by written
notice to the Board appoint, and the number of Directors that the Sempra Members
are entitled to appoint shall not be affected.  The Directors may, by notice to
the Board in writing, appoint a proxy (whether or not a Director) to attend and
vote at meetings of the Board on their behalf.  

12.1.3

The Board can, by majority vote and on ten (10) days prior written notice to the
party that appointed the relevant Director, resolve to remove an RBS Director or
an Sempra Director from the Board for Cause; provided that such removal shall
not prejudice the right of such Director’s appointor(s) to appoint a replacement
Director (who may not be the same person as the removed Director).

12.1.4

Without prejudice to reimbursement of expenses and unless otherwise agreed by
the Board, the Directors shall not have any rights to remuneration by the
Partnership.

12.1.5

The Board shall meet as and when required, but no less than once every three
months. Any Director may convene a meeting of the Board upon the provision of
reasonable written notice to the other Directors.

12.1.6

The quorum for Board meetings shall be not less than three Directors, comprising
at least two RBS Directors and one Sempra Director, present in person or by
audio or by video conferencing. The chairman of any Board meeting shall be
determined by the Directors appointed by RBS amongst themselves at the
commencement of each such meeting. If a quorum is not present within an hour of
the time appointed for the meeting or ceases to be present, the Director(s)
present shall adjourn the meeting to the same location at a time being 48 hours
from the point at which the original scheduled meeting was not quorate. Notice
of the first adjourned meeting shall be given, to the extent practicable, by the
Board to each of the Directors. The quorum at any such adjourned meeting shall
be at least three RBS Directors.

12.1.7

At every Board meeting, every Director present shall have one vote. All
decisions of the Board shall, unless otherwise specified, be determined by a
majority of the Directors present from time to time voting in favour; provided
always that none of the Reserved Matters may be determined by the Board without
the consent of at least one of the Sempra Directors. No member of the Board
shall be entitled to a second or casting vote. A resolution in writing
circulated to all Directors and subsequently signed as approved by all of the
Directors unanimously from time to time shall be as valid and effective as a
resolution passed at such a meeting. All or any of the members of the Board may
participate in a meeting of the Board by means of any communication equipment
which allows all persons participating in the meeting to hear each other and to
address all of the other participants simultaneously. A person so participating
shall be deemed to be present in person at the meeting and shall be entitled to
be counted towards the quorum and to vote. Such a meeting shall be deemed to
take place where the largest group of those participating is assembled or, if
there is no such group, where the chairman of the meeting is present.

12.2

Management of the SET Group

12.2.1

Subject to the provisions of this Agreement and any applicable legislation,
including the Act, the Board shall have exclusive responsibility for the
management and control of the Business and the affairs of the Partnership on
behalf of the Members and shall have the power and authority to delegate any of
its powers to one or more committees of the Board (each of which shall include
at least one Sempra Director, and at least one Sempra Director for every two RBS
Directors on such committee) and to do all things necessary to carry out the
purpose of the Partnership and shall carry on and manage the same with the
assistance from time to time of the Members and of agents, servants or other
employees of the Partnership as it shall deem necessary.

12.2.2

Subject to Clause 12.2.6, the Board shall have full power and authority on
behalf of and at the cost of the Partnership and with the power to bind the
Partnership thereby to deal with and/or to engage on behalf of the Partnership
such Person (including, for the avoidance of doubt, any Person associated with a
Member) as the Board shall deem desirable to deal with all Tax affairs of the
Partnership including, without limitation, the preparation and submission of any
Tax Returns required to be submitted by the Partnership and the preparation of
all documentation and the handling of all matters (including correspondence) and
disputes relating to such Tax affairs with any relevant Tax authority; provided
that the Board shall be obliged (i) to provide each Member with copies of any
correspondence or documents relevant to that Member received by the Partnership
from any Tax authority or similar agency promptly upon receipt and (ii) to
provide the Members with notice of all scheduled administrative proceedings or
audits, including meetings with agents or representatives of any Tax
authorities, technical advice conferences and appellate hearings as soon as
possible after receiving notice of the scheduling of proceedings; provided,
however, that nothing in this Clause shall entitle a Member to receive
information or documents that relate solely to the Tax position of other
Members. Each Member shall provide all assistance as is necessary to enable the
Board and any Person engaged by the Board to deal with and manage the Tax
affairs of the Partnership in accordance with this Clause.

12.2.3

Following the end of each Financial Year, the Board shall use reasonable
endeavours to cause the Partnership to prepare and send, or cause to be prepared
and sent, within ninety (90) days of the completion of the audit for such
Financial Year by the Auditors, to each Person who was a Member at any time
during such Financial Year, copies of such information as may be required for
applicable Tax reporting purposes, including, without limitation, such
information as a Member may reasonably request for the purpose of applying for
refunds of withholding taxes.

12.2.4

The day-to-day management of the SET Group shall be conducted by management
appointed by the Board for such purpose and shall comply with Board directives
and applicable RBS Policies and shall at all times be governed and operated in a
manner consistent with this Agreement and the government and operation of other
members of the RBS integrated group.  RBS shall provide the Directors with
copies of, or reasonable access to, the RBS Policies and any revisions thereto.

12.2.5

The following matters shall be reserved to the Board:

(i)

the declaration and payment of distributions; and

(ii)

each of the Reserved Matters.

12.2.6

With respect to any income or direct Tax Return of the Partnership or any other
member of the SET Group, the preparation of which is controlled by the
Partnership pursuant to Section 10.3(c) of the Master Formation and Equity
Interest Purchase Agreement, which relates in any way to the portion of any
Straddle Period for the Partnership or any other member of the SET Group which
ends on the date of the Closing, the Board shall circulate to the Sempra Member
Group for their review and approval a draft of such Tax Return at least thirty
(30) days before such Tax Return is to be filed, and the Sempra Member Group
shall provide any comments on such Tax Return to the Board at least fifteen (15)
days before such Tax Return is to be filed.  The Board shall not file any such
Tax Return without the approval of the Sempra Member Group, which approval shall
not be unreasonably withheld or delayed.  If either Sempra Member objects to any
items on the Tax Return which affect the Taxes of the Partnership or any other
member of the SET Group relating to a Pre-Closing Tax Period or to the portion
of any Straddle Period for the Partnership or any other member of the SET Group
which ends on the date of the Closing, then the Board must adopt the position of
such Sempra Member unless such position may cause a material adverse Tax
consequence to the Partnership or RBS.  If such position may cause a material
adverse Tax consequence to the Partnership or RBS but an opinion of suitable
independent tax counsel, concluding that such Sempra Member’s position is more
likely to succeed than not, is obtained in the relevant jurisdiction at Sempra
Energy’s expense, then the position of such Sempra Member must be adopted by the
Board.

12.2.7

Unless otherwise required (x) as the result of a change in Applicable Law
occurring after the date hereof and with respect to which the Partnership has
received an opinion from counsel, which counsel shall be reasonably acceptable
to each of the Members, stating that there is no reasonable basis for continuing
to report receipts in the manner described below (it being agreed that Sullivan
& Cromwell LLP, Simpson Thacher & Bartlett LLP and PricewaterhouseCoopers LLP
are deemed, for this purpose, to be acceptable counsel) or (y) pursuant to a
“determination” pursuant to Section 1313(a) of the Code or other Applicable Law,
the Partnership shall report receipts from physical commodities trading
activities on a gross basis in preparing all U.S. federal, state and local
income Tax Returns (including but not limited to U.S. Internal Revenue Form
1065, California income tax form 565, and any Schedules K-1 issued by the
Partnership to any Member).

12.3

Member Meetings

12.3.1

Without prejudice to Clause 12.2.1 above, if the Board resolves that any
decision of the Partnership should be taken at a general meeting of the Members,
then it shall have the power to call such meeting at no less than seven (7)
clear days’ notice.

12.3.2

All Members shall be entitled to attend any general meeting of Members, but only
RBS and the Sempra Members (or their permitted assignees from time to time)
shall be entitled to vote. Decisions shall be made by them on a show of hands by
a simple majority and, other than in relation to Reserved Matters, RBS (or its
permitted assignee) shall have one more vote than the Sempra Members. No
resolution concerning a Reserved Matter shall be approved without the consent of
at least one of the Sempra Members.

12.3.3

The chairman and the secretary of any Member meeting shall be determined by the
Board at the time such meeting is called (if called by the Board).  The
secretary shall record the number of votes cast in favour of or against each
resolution, and such record, along with a declaration by the chairman certifying
the accuracy of such record, shall be conclusive evidence of the adoption of
such resolution.

12.3.4

Any consent required of a Member under this Agreement, other than any consent
under Clause 12.3.2, may be given by such Member in writing, without a meeting
of the Members.

12.4

Reserved Matters

12.4.1

The following shall be “Reserved Matters”, and unless at least one of the Sempra
Directors (in the case of an action by the Board) or at least one of the Sempra
Members (in the case of an action by the Members) shall have consented, the
Partnership shall not, and shall not permit its subsidiaries, subject to
Clause 12.4.2, to:

(i)

amend, alter or waive the terms of this Agreement, the Members’ interest in the
Partnership or the constitutional documents of any material subsidiary of the
Partnership;

(ii)

wind-up or liquidate the Partnership or adopt a plan to effect any of the
foregoing;

(iii)

wind-up, sell, pledge, lease, assign or otherwise dispose of all or
substantially all of the equity or assets of any material subsidiary of the
Partnership (other than any merger, consolidation or amalgamation of, or similar
transaction relating to, a wholly owned subsidiary of the Partnership with or
into another wholly owned subsidiary of the Partnership that would not have an
adverse Tax effect on any Member);

(iv)

issue securities in respect of the Members’ interests in the Partnership,
including (a) puts, calls, options, stock appreciation rights or warrants in
respect of, or securities convertible into, interests in the Partnership or
securities thereof, (b) rights with an exercise or conversion privilege at a
price related to interests in the Partnership or securities thereof,
(c) derivatives contracts that have the effect of transferring the economic
benefits and/or burdens of the ownership of the interests in the Partnership to
a third party or (d) other rights or options to buy or sell interests in the
Partnership or securities thereof;

(v)

except for (a) agreements or arrangements entered into in the ordinary course of
Business, (b) agreements or arrangements entered into as agent for RBS under the
Commodities Trading Activities Master Agreement and (c) Trading Agreements,
purchase or otherwise acquire (including by transfer from any Associated
Company), other than in the ordinary course of the trading businesses of any
subsidiary of the Partnership, any stock or equity interests in or of any other
Person or any assets of any other Person, or any business (or a substantial part
of a business), whether in one transaction or a series of related transactions,
(x) for an aggregate purchase price exceeding $10,000,000, or (y) that would
represent a material new line of business;

(vi)

cease to operate or materially reduce the scope of the business carried on as at
the date hereof by the four (4) principal business units of the SET Group, being
Gas, Power, Oil and Metals, except to the extent that such cessation or
reduction is the result of adverse changes in market conditions or historical
performance;

(vii)

incur any Indebtedness other than (a) Indebtedness that is incurred in order to
operate the Business or pay distributions owing to RBS, Sempra Energy or any of
their respective Associated Companies or (b) Indebtedness that is incurred in
order to operate the Business and (x) is Indebtedness of the type not provided
by RBS and its Associated Companies, (y) is required under Applicable Law to be
incurred from Persons other than RBS and its Associated Companies or (z) prior
to the Partnership incurring such Indebtedness, RBS has agreed with the
Partnership or the third party from which such Indebtedness is incurred that RBS
will pay the interest accruing in respect of such Indebtedness to the extent
exceeding LIBOR plus fifty (50) basis points and, in the case of this clause
(z), the aggregate amount of Indebtedness of the Partnership owing to Persons
other than RBS and its Associated Companies does not exceed $100,000,000 at any
time outstanding;

(viii)

issue any guarantees, letters of credit or other forms of credit support (other
than in the ordinary course of the SET Business);

(ix)

amend, alter, terminate, grant waivers or consents, fail to enforce its rights
(after receipt of notice with reasonable specificity thereof from the Sempra
Members) under or enter into any new agreements with respect to (a) matters
substantially similar to any of the Related Agreements (other than Related
Agreements to which Sempra Energy or any of its Associated Companies is a party)
or (b) except to the extent such action is consistent with Clause 13.3, any
material arrangement for the provision of services to the Partnership or any
subsidiary of the Partnership by, or for the purchase by the Partnership or any
subsidiary of the Partnership of material goods or services from, RBS or any
subsidiary or affiliate of RBS;

(x)

conduct any activities or business other than the SET Core Businesses and the
SET Non-Exclusive Businesses;

(xi)

enter into any agreement or arrangement having a term longer than two (2) years
or providing for actual or potential aggregate payments by the Partnership or
any subsidiary of the Partnership in excess of $10,000,000, except for
(a) agreements or arrangements entered into in the ordinary course of the
Business, (b) agreements or arrangements entered into as agent for RBS under the
Commodities Trading Activities Master Agreement and (c) Trading Agreements;

(xii)

enter into any agreement that imposes a material restriction on the conduct by
the Partnership or its subsidiaries of the Business;

(xiii)

cause any member of the SET Group that is not an entity organised under United
States federal or state law to engage in any trade or business in the United
States, to own any assets located in the United States, or to hold or acquire
“United States property” as defined in Code Section 956(c);

(xiv)

make any determination or distribute any amounts to the Members under
Clause 5.6;

(xv)

take any action with regard to the matters described in this Agreement that
require the consent of at least one of the Sempra Members or Sempra Directors;
or

(xvi)

enter into, assume or become bound by any contract to take any action in
furtherance of the above specified Reserved Matters, or otherwise attempt to
take any action in furtherance of the above specified Reserved Matters, either
directly or indirectly.

12.4.2

If the Partnership or RBS is compelled to take any action or engage in activity
that constitutes a Reserved Matter in order to comply with Applicable Laws, and
the consent of at least one of the Sempra Members has not been obtained, then,
before taking any such action or engaging in any such activity, RBS or the
Partnership shall provide the Sempra Members with notice as soon as is
reasonably practicable of its intent to take such action or engage in such
conduct (which notice shall, if reasonably practicable, be in writing).  If,
upon receipt of such notice, at least one Sempra Member does not consent to the
taking of such action or the engaging in such conduct, then the Partnership or
RBS, as applicable, shall, to the extent reasonably practicable, consult in good
faith with the Sempra Members in order to determine whether compliance with such
Applicable Law can be achieved by curing any fact or circumstance that is then
existing, or taking any other course of action, rather than by taking action or
engaging in any activity that constitutes a Reserved Matter.  Notwithstanding
the foregoing, neither RBS nor the Partnership shall be deemed to be in breach
of this Clause 12.4 if, as a result of Applicable Law, RBS or the Partnership,
as the case may be, is unable to either provide the notice or engage in the
consultation required above because the time delay required to provide such
notice or engage in such consultation would pose an immediate and significant
risk to RBS or the Partnership, respectively.  The Partnership or RBS, as
applicable, shall provide written notice to the Sempra Members of any action
taken pursuant to the preceding sentence concurrently with or immediately
following the taking of any such action.

12.5

Notice Matters

12.5.1

The Partnership shall not, and shall not permit any subsidiary of the
Partnership to, do any of the following without first providing notice and a
reasonable opportunity to consult to the Sempra Member Group (provided that such
requirement shall be deemed satisfied with respect to any matter that has been
presented to the Board):

(i)

sell, transfer, assign, hypothecate, encumber, license or sublicense any of the
Partnership’s or any of its subsidiary’s trading models, licenses, copyrights,
works that are the subject matter of copyrights, trademarks, tradenames, trade
styles, trademark applications or any rights under any of the foregoing; any
extensions, renewals, reissues, or configurations of the same; any trade
secrets, formulae, processes, or any trade secrets or contract rights relating
to computer hardware or software programs;

(ii)

except as has been provided for in a capital budget approved by the Partnership
and previously distributed to the Sempra Member Group, make or commit to make
capital expenditures in excess of (x) $5,000,000 with respect to any individual
expenditure or (y) $10,000,000 in the aggregate during any Financial Year;

(iii)

enter into, materially amend or terminate any agreement with respect to a
Commodity Transaction that (a) has a term longer than five (5) years and
provides for aggregate payments, based on then-current prices, by or to the
Partnership or any subsidiary of the Partnership in excess of $1,000,000,000 or
(b) provides for aggregate payments, based on then-current prices, by or to the
Partnership or any subsidiary of the Partnership in excess of $5,000,000,000.
 For purposes of this clause (iii), “then-current prices” means current prices
determined at the time the parties thereto enter into such agreement and in the
case of (1) a physical Commodity Transaction that provides for a fixed purchase
or sales price, the Dollar present value of such price; (2) a physical Commodity
Transaction that provides for an index purchase or sales price, the Dollar
present value of the forward prices for such index during the term of such
transaction that are utilized by the relevant SET Group member to determine the
mark-to-market valuation for such transaction; and (3) a Commodity Transaction
that is a derivative, the net settlement amount for each settlement date during
the term of such transaction, based on the Dollar present value of the
applicable forward prices during the term of such transaction that are utilized
by the relevant SET Group member to determine the mark-to-market valuation for
such transaction;

(iv)

compromise or settle any litigation or claim involving an amount in excess of
$10,000,000 or any governmental audit or investigation involving an amount in
excess of $1,000,000;

(v)

hire, discharge or materially alter the total annual compensation of any
employee who (a) was, in the most recently completed Financial Year, entitled to
(x) a twenty-five percent (25%) or greater share of the Net Trading Revenue (or
other revenue, income or margin metric) generated by such employee (directly or
through the results of a group of employees) or (y) guaranteed total annual
compensation in excess of $2,000,000 or (b) is a Senior Managing Director or an
employee equivalent in stature to an employee holding such title or who, within
the preceding twelve (12) months, had been employed at or above the level of
Senior Managing Director or an equivalent stature; provided that, with regard to
the hiring of an employee, the altering of an employee’s compensation or the
discharge of an employee for cause, the Partnership shall not be obligated,
under this Clause 12.5.1, to provide the Sempra Member Group with an opportunity
to consult prior to taking such action but shall remain obligated to provide the
required notice; or

(vi)

cease to operate or materially reduce the scope of, as a result of any adverse
change in market conditions or historical performance, the business carried on
as at the date hereof by the four (4) principal business units of the SET Group,
being Gas, Power, Oil and Metals; provided that the Partnership and its
subsidiaries shall only be required to provide notice and a reasonable
opportunity to consult under this clause (vi) if it is reasonably practicable to
do so.

12.5.2

RBS shall provide notice promptly and in no event less than one (1) Business Day
following: (i) the resignation of the Auditors (or receipt by RBS or any RBS
Director of an indication that the Auditors decline to be considered for
re-appointment after completion of the current audit), (ii) the dismissal of the
Auditor, (iii) the appointment of a new Auditor, (iv) any disagreement between
RBS or the Board, on the one hand, and the Auditors, on the other hand,
regarding accounting or auditing matters or (v) the occurrence of any other
event that would constitute a reportable event under US Securities and Exchange
Commission Form 8-K if the Partnership were required to file such reports.

12.6

Duties of the RBS Directors and the Sempra Directors

In taking any action, making any decision or exercising any discretion with
respect to the Partnership:

12.6.1

each RBS Director and each Sempra Director shall be entitled to consider such
interests and factors as such Director deems appropriate, including the
interests of the Member(s) entitled to appoint such Director;

12.6.2

no RBS Director nor Sempra Director shall have any duty or obligation to give
any consideration to the interests of, or factors affecting, the Partnership,
the Members other than the Member(s) entitled to appoint such Director; and

12.6.3

no RBS Director or Sempra Director shall have any duty or obligation, except as
explicitly required herein, to abstain from participating in any vote or other
action of the Partnership or any of its subsidiaries.

No RBS Director or Sempra Director shall have breached any duty or obligation to
the Partnership or the Members solely as a result of any of the foregoing.

12.7

Rights Following Certain Transfers

In the event that either SC or SEH VII, but not both, has Transferred its
interest in the Partnership pursuant to Clause 16.3.2 to a Person other than RBS
or an Associated Company of RBS, then the references to “Sempra Members”,
“Sempra Member Group” and “Sempra Director” in this Clause 12, and the rights of
the Sempra Members to appoint such directors and otherwise to exercise rights
under this Clause 12, shall reside with the Member or Members that continue to
be part of the Sempra Member Group.  The Successor Member of the last Sempra
Member to sell its interest in the Partnership shall succeed to all such rights.

13

Funding of Ongoing Operations, Cost of Funds and Agreements with Affiliates

13.1

Funding of Ongoing Operations

13.1.1

RBS covenants and agrees with the Partnership and the Sempra Members that it
shall lend cash and other working capital to the SET Group as necessary to fund
all of the SET Group’s ongoing operating expenses, including in all events
sufficient funds to pay all of the SET Group’s obligations to its employees.  In
addition, RBS hereby affirms its intention to provide capital to the Partnership
(i) to support the trading activities of the SET Group (including transactions
entered into on RBS’s books under the Commodities Trading Activities Master
Agreement) at a minimum as reasonably necessary to support the SET Group’s
trading activities at the level prevailing as of the date of the Closing,
(ii) to fund the then-current business plan of the Partnership and (iii) as
required to support available Partnership business opportunities, in each case
with the objective of supporting the reasonable growth of the SET Business (and,
in each case, taking into consideration adverse changes in market conditions,
historical performance and future prospects of the SET Business).

13.1.2

If RBS has materially failed to provide capital to the Partnership for any
material period in accordance with the covenants or intentions set forth in
Clause 13.1.1, then the Sempra Member Group may notify RBS, and RBS shall have
ten (10) Business Days to cure such failure or reach agreement with the Sempra
Member Group regarding such failure.

13.1.3

If (x) RBS has failed to provide capital to the Partnership for any material
period in accordance with the covenants or intentions set forth in Clause 13.1.1
and has received notice thereof pursuant to Section 13.1.2 and RBS does not cure
such failure or RBS and the Sempra Member Group are unable to reach agreement
within the period specified in Clause 13.1.2 or (y) except in connection with a
cessation or reduction of the scope of the business carried on as of the date
hereof by the four (4) principal business units of the SET Group to the extent
undertaken pursuant to Clause 12.4.1(vi) or to which the Sempra Member Group
consented, RBS has suspended a material portion of the authority of the SET
Group or its representatives under the Commodities Trading Activities Master
Agreement (whether by suspension pursuant to Section 7.2 thereof or by any
action or series of actions having a similar effect) for a period of time that
has a material and adverse effect on the Business, then the Sempra Member Group
shall have the following remedy (which shall be the Sempra Member Group’s sole
right with respect to such failure or suspension):

(i)

The Sempra Member Group shall have the option, in its sole discretion, to
deliver to RBS a “Purchase Notice” within ninety (90) days of the Sempra Member
Group’s notification to RBS under Clause 13.1.2.

(ii)

Upon delivery of such Purchase Notice, the Sempra Member Group shall be
obligated to purchase, and the RBS Member Group shall be obligated to sell, the
RBS Member Group’s entire ownership interest in the Partnership for a cash price
equal to (a) the consolidated membership equity of the Partnership (including
any goodwill on the books of the Partnership) plus, without duplication, the net
book value of any trading positions remaining on the books of RBS relating to
the SET Business, in each case, on the closing date of the purchase and after
giving effect to the termination of all contracts between RBS and the
Partnership and the transfer of trading positions on the books of RBS pertaining
to the SET Business, as provided in Clause 13.1.3(iv), minus (b) the sum of
(x) the Sempra Adjusted Contribution Amount immediately prior to such purchase
plus (y) to the extent included in the consolidated membership equity of the
Partnership, any distributions payable to any Sempra Member pursuant to Clause
7.2 that have not been distributed by the Partnership to such Sempra Member
(excluding distributions that have been withheld or retained pursuant to Clause
7.3 or 9.1) plus (c) to the extent not included in the consolidated membership
equity of the Partnership, any distributions payable to the RBS Member Group
pursuant to Clause 7.2 that have not been distributed by the Partnership to RBS
(excluding distributions that have been withheld or retained pursuant to Clause
7.3 or 9.1) (collectively, the “Buyback Consideration”).  The closing date of
such purchase shall occur on the last day of a month, and unless otherwise
stated, each amount in the preceding sentence shall be determined as of such day
as though such day were the end of the Financial Year (for purposes, among
others, of calculating the Allocation Percentages).  The RBS Member Group will
prepare an estimated consolidated and combined balance sheet of the Partnership
as of the closing date of such purchase and a statement setting forth the
estimated Buyback Consideration (the “Estimated Buyback Consideration”) and
deliver such balance sheet and such statement to the Sempra Members five (5)
days prior to the closing date of such purchase.  Any financial statements or
calculations made pursuant to this Clause 13.1.3 shall be prepared in accordance
with IFRS in a manner consistent with that used to prepare the Accounts.

Subject to the provisions of the next sentences, the Buyback Consideration shall
not, in any event, exceed $5,000,000,000. The provisions of the foregoing
sentence are for the benefit of the RBS Member Group alone and may, within
thirty (30) days of receipt of a Purchase Notice, be waived by RBS at its sole
discretion (whether entirely or subject to a higher cap determined by RBS). To
the extent that, at the time of such waiver, RBS or any of its holding companies
remains subject to laws or regulations requiring transactions above a certain
size to be approved by RBS’s, or such holding company’s, as the case may be,
shareholders before such transactions are implemented, such waiver shall only be
effective to the extent that either: (x) the waiver does not result in such a
requirement being triggered or (y) the waiver does trigger such a requirement
but the relevant shareholder approval is obtained within sixty (60) days of the
waiver (and the receipt of such approval or, in its absence, the expiry of such
sixty (60) day period shall be a condition to the completion of such purchase).
 If RBS does not waive such limit on the Buyback Consideration or is unable to
obtain shareholder approval for such waiver (or RBS waives such limit subject to
a higher cap) and the calculation of the Buyback Consideration in accordance
with the foregoing provisions of this Clause 13.1.3(ii) produces a figure which
is in excess of $5,000,000,000 (or such higher cap, as applicable), the RBS
Member Group shall nonetheless be obligated to sell the RBS Member Group's
entire interest in the Partnership to the Sempra Member Group for a cash price
equal to $5,000,000,000 (or such higher cap, as applicable).

(iii)

Such purchase shall be subject to the following conditions to closing: (a) the
RBS Member Group shall represent and warrant that it has unencumbered title to
its interests in the Partnership, (b) all necessary regulatory approvals for
such purchase shall have been obtained, (c) the closing date of such purchase
shall occur not later than 120 days following the date of the Purchase Notice
(unless a longer period is required (x) for the Sempra Member Group to obtain
necessary financing to consummate the purchase, arrange for the transfer of
trading positions on the books of RBS relating to the SET Business or arrange
for credit support in favour of RBS with respect to any trading position that
cannot be transferred or liquidated, (y) to obtain necessary regulatory
approvals or (z) as a result of any failure by RBS to cooperate in good faith to
complete such purchase, which longer period shall not, in the case of
clauses (x) and (y) only, exceed 210 days following the date of the Purchase
Notice) and (d) all actions and conditions required by Clause 13.1.3(iv) to have
been taken or satisfied no later than the closing date of such purchase shall
have been satisfied.

(iv)

Following the receipt of a Purchase Notice and prior to the closing of the
purchase, the Sempra Member Group and RBS Member Group shall take such actions
as are necessary to, no later than the closing date of such purchase,
(x) terminate the Commodities Trading Activities Master Agreement and any
contracts between the SET Group and RBS or its affiliates and Associated
Companies, (y) arrange for the repayment or refinancing of all outstanding loans
between RBS, or any of its Associated Companies, and any member of the SET Group
and (z) with respect to all trading positions and Trading Agreements relating to
the SET Business, including those that are recorded on the books of RBS:

(a)

First, provide for the assignment to or assumption by the SET Group of such
trading positions and Trading Agreements and provide for the release of any
guarantees or credit support provided by RBS or its Associated Companies with
respect to such trading positions and Trading Agreements;

(b)

Second, to the extent the assignment or assumption and release described in
clause (a) is not reasonably practicable, cooperate to (i) enter into one or
more mirror trades, total return swaps or other similar agreements between RBS,
or any applicable Associated Company thereof, and the applicable members of the
SET Group (whose obligations under such mirror trades, total return swaps or
other agreements shall be supported by the credit of Sempra Energy), in a form
reasonably acceptable to RBS and Sempra Energy, to (A) provide that all the
economics of any such remaining trading positions and Trading Agreements are
transferred to the SET Group and (B) pay a rate of return to RBS of LIBOR plus
fifty (50) basis points (calculated in accordance with Clause 13.2) on the
mark-to-market value of such trading positions and Trading Agreements and
(ii) cause Sempra Energy and the Sempra Member Group to provide and maintain
appropriate third party credit support in favour of RBS or any applicable
Associated Company thereof, in a form reasonably acceptable to RBS and Sempra
Energy, from a counterparty with a credit rating from a Ratings Agency at least
equal to the then-current rating of the long-term unsecured unsubordinated debt
of RBS with respect to the obligations of counterparties under such trading
positions and Trading Agreements; provided that, for the avoidance of doubt, RBS
may, at its election, cause the SET Group to liquidate any trading positions or
Trading Agreements in the manner provided in clause (c) below at any time prior
to the establishment of the arrangements described in this clause (b); and

(c)

Third, to the extent the assignment or assumption and release described in
clause (a) is not reasonably practicable and the credit support described in
clause (b) cannot reasonably be provided, liquidate any such trading positions
and Trading Agreements; provided that any aggregate net loss resulting from such
liquidations shall be allocated equally between the Sempra Member Group and the
RBS Member Group and any aggregate net gain resulting from liquidations shall be
allocated to the Members in accordance with Clause 7.1 as though such gain were
Adjusted Global Net Income, and the Buyback Consideration shall be adjusted
accordingly.

If the Sempra Member Group provides third party credit support in respect of any
trading positions or Trading Agreements pursuant to clause (b) above, the Sempra
Member Group shall use commercially reasonable efforts to procure, as soon as is
practicable following the closing of such purchase, and in any event, shall
procure within one (1) year following the closing date of such purchase, that
the obligations of RBS, or its Associated Companies, as the case may be, with
respect to such trading positions or Trading Agreements are assumed by the SET
Group and that RBS, or its Associated Companies, as the case may be, are
released therefrom, or that such trading positions or Trading Agreements are
liquidated.  If, at any time after the closing of such purchase, trading
positions or Trading Agreements remain outstanding and RBS notifies Sempra
Energy that there have been material changes in RBS’s credit exposure to Sempra
Energy (as a result of changes in the amount of the exposure or the credit
rating of Sempra Energy) under the mirror trades, swaps and other agreements
described in clause (iv)(b)(i) above, Sempra Energy and RBS shall cooperate to
enter into arrangements to reduce such exposure to the level existing at the
closing of such purchase and shall discuss how the cost of managing such
exposure will be divided among them.

(v)

Following the receipt of a Purchase Notice and prior to the closing of the
purchase, the RBS Member Group and the Sempra Member Group shall cooperate to
arrange such transitional arrangements as may be reasonably available to effect
an orderly transition of the Business and to further the purpose of this
Clause 13.1.3.

(vi)

On the closing date of such purchase, the Sempra Member Group shall pay to RBS
the Estimated Buyback Consideration, and RBS shall sell, assign, transfer and
deliver to the Sempra Member Group all of RBS’s interest in the Partnership.

(vii)

As promptly as practicable after the closing date of such purchase, but no later
than ninety (90) days thereafter, the Sempra Member Group shall prepare and
deliver (with assistance as requested from the Partnership and the RBS Member
Group) to RBS, a statement setting forth the proposed Buyback Consideration (the
“Proposed Buyback Consideration”), which shall be prepared as of 12:01 a.m.
Eastern Standard Time on the closing date of such purchase.

(viii)

RBS will have twenty (20) Business Days following delivery of the statement
setting forth the Proposed Buyback Consideration during which to notify the
Partnership and the Sempra Member Group in writing (the “Notice of Objection”)
of any objections to the preparation of the statement setting forth the Proposed
Buyback Consideration or the calculation thereof, setting forth in reasonable
detail the basis of its objections and, if practical, the U.S. dollar amount of
each objection.  In reviewing the statement of Proposed Buyback Consideration,
RBS shall be entitled to reasonable access to all relevant books, records and
personnel of the Partnership and its representatives to the extent RBS
reasonably requests such information and reasonable access to complete its
review of the Proposed Buyback Consideration.  If RBS fails to deliver a Notice
of Objection in accordance with this Clause 13.1.3(viii), the Proposed Buyback
Consideration, together with the Sempra Member Group’s calculation thereof,
shall be conclusive and binding on all parties and it shall become the “Final
Buyback Consideration”.  If RBS submits a Notice of Objection, then (a) for
twenty (20) Business Days after the date the Sempra Member Group receives the
Notice of Objection, the Sempra Member Group and RBS will use their commercially
reasonable efforts to agree on the calculation of the Final Buyback
Consideration and (b) failing such agreement within twenty (20) Business Days of
such Notice of Objection, the matter will be resolved in accordance with Clause
13.1.3(ix) below.

(ix)

If RBS and the Sempra Member Group have not agreed on the Final Buyback
Consideration within twenty (20) Business Days after delivery of a Notice of
Objection, then the Sempra Member Group and RBS shall each have the right to
deliver notice to the other party (the “Accounting Dispute Notice”) of its
intent to refer the matter for resolution to PricewaterhouseCoopers LLP (or such
other internationally recognised accounting firm as the Members may agree in
writing) (the “Accounting Expert”).  Within ten (10) Business Days of the
delivery of the Accounting Dispute Notice (or, if later, the date on which the
Members select an Accounting Expert other than that named above), RBS and the
Sempra Member Group will each deliver to the other and to the Accounting Expert
a notice setting forth in reasonable detail their calculation of the Final
Buyback Consideration.  The Members shall procure that, within fifteen (15)
Business Days after receipt thereof, the Accounting Expert will determine its
best estimate of the calculation of the Final Buyback Consideration and provide
a written description of the basis for such determination; provided that, if the
Accounting Expert requests a hearing before making a determination, such hearing
shall be held within twenty (20) Business Days of the parties’ delivery of their
respective calculation notices and the determination of the Final Buyback
Consideration shall be made within ten (10) Business Days of such hearing.  The
fees and expenses of the Accounting Expert shall be paid pro rata by RBS and the
Sempra Member Group in accordance with the percentage of the disputed amounts
awarded to the other party (or its subsidiaries, which for these purposes shall
include the Partnership and its subsidiaries as a subsidiary of the Sempra
Member Group) as a result of the Accounting Expert’s decision.  Each Party will
bear the costs of its own counsel, witnesses (if any) and employees.

(x)

If the Final Buyback Consideration exceeds the Estimated Buyback Consideration,
the Sempra Member Group shall pay (within two (2) Business Days of determination
of the Final Buyback Consideration) an amount equal to such excess by wire
transfer in immediately available funds to the RBS Member Group to an account
specified by the RBS Member Group.  If the Final Buyback Consideration is less
than the Estimated Buyback Consideration, the RBS Member Group shall pay, within
two (2) Business Days of determination of the Final Buyback Consideration, an
amount equal to such deficit to the Sempra Member Group by wire transfer in
immediately available funds to an account specified by the Sempra Member Group.

13.1.4

RBS shall, and shall cause the SET Group to, use reasonable endeavours to make
the most efficient use of the capital maintained in respect of the Business for
the purposes of satisfying the requirements of the FSA and to minimize the Total
FSA Regulatory Capital (to the extent possible without restricting the growth of
the Business).

13.2

Cost of Funds

13.2.1

Any funding provided by RBS in respect of the SET Business (including funding
provided for activities conducted on the balance sheet of RBS as principal in
respect of the SET Business) in excess of the Total FSA Regulatory Capital
Attributed to the RBS Member Group (whether or not such amount has been
reflected in the RBS Adjusted Contribution Amount) shall have a rate of return
or bear interest at, as the case may be, a rate not to exceed LIBOR plus fifty
(50) basis points.  To the extent any such interest or return payable by the
Partnership pursuant to this Clause 13.2.1 is paid to RBS pursuant to the
Commodities Trading Activities Master Agreement or offset against fees otherwise
payable to the Partnership thereunder, the Partnership shall not be obligated to
make any other provision for the payment of such amounts.

13.2.2

Any amount loaned to or deposited with RBS or any of its Associated Companies by
any member of the SET Group shall bear interest (i) to the extent such amount,
together with all other amounts loaned to or deposited with RBS or any of its
Associated Companies by any member of the SET Group, does not exceed the
aggregate amount of funds loaned to, or provided for the benefit of, members of
the SET Group by RBS and its Associated Companies, at a rate not to exceed LIBOR
plus fifty (50) basis points and (ii) to the extent that such amount, together
with all other amounts loaned to or deposited with RBS or any of its Associated
Companies by any member of the SET Group, exceeds the aggregate amount of funds
loaned to members of the SET Group by RBS and its Associated Companies, at a
commercially reasonable rate.

13.2.3

The maturity of LIBOR for purposes of this Agreement shall be determined as
follows:

(i)

RBS shall use reasonable endeavours to manage the liquidity of the SET Group in
accordance with the RBS Group Liquidity Policy and in compliance with the
regulatory requirements of the FSA.  In connection with such liquidity
management, RBS shall determine, in its commercially reasonable judgement, the
maturity with respect to which the relevant LIBOR shall be calculated for
purposes of this Agreement.  The Members intend that RBS should not, in the
ordinary course, realize a net profit from borrowings and deposits in respect of
the Business or the SET Business as a result of RBS’s ability to determine the
LIBOR maturity hereunder.

(ii)

Notwithstanding clause (i), the maturity of LIBOR for purposes of clause (ii)(b)
of the definition of Sempra Member Group’s Preferred Return shall be overnight.

13.3

Agreements with Affiliates

No Member shall, nor shall it permit any of its respective affiliates or
Associated Companies to, provide or agree to provide any goods or services to or
for the benefit of any member of the SET Group, unless (i) the price to be paid
by such member of the SET Group in respect of such goods or services does not
exceed the cost to such Member or Associated Company of providing such goods or
services, calculated on the basis set out in Schedule 13.3 and (ii) the other
terms applicable thereto are generally no less favourable to such member of the
SET Group than the terms on which such Member provides similar goods or services
to its other similarly situated Associated Companies.  Clause (i) shall not
apply to any Market Price Arrangements, and neither clause (i) nor clause (ii)
shall apply to the Commodities Trading Activities Master Agreement, any
transactions contemplated by or entered into under the Commodities Trading
Activities Master Agreement, the Transition Services Agreement or any
transaction that the Board, with the consent of at least one of the Sempra
Directors, has exempted from this provision.  If any Governmental Body
determines that the provision of any good or service by any Member (or any
affiliate or Associated Company thereof) in any particular jurisdiction at the
price required by clause (i) does not comply with applicable transfer pricing
and similar rules, such Member (or affiliate or Associated Company thereof)
shall be permitted to provide such good or service in such jurisdiction at such
greater or lesser price as will cause it to be in compliance with such rules,
but such excess or shortfall shall be added to or subtracted from, as
applicable, the Aggregate Transfer Pricing Adjustment for the relevant period.

14

Indemnification

14.1

Indemnity for Directors

14.1.1

Subject to the provisions of this Clause 14, the Partnership agrees to indemnify
each of the Directors out of its own funds (or out of the proceeds of any
insurance policy maintained by the Partnership in respect of such liabilities)
against any expenses (including reasonable attorneys’ fees), judgements, fines
and amounts paid in settlement actually and reasonably incurred by such Director
on or after the date of this Agreement as a result of such Director being made
or threatened to be made a party to any threatened, pending or completed action,
suit or proceedings, whether civil, criminal, administrative or investigative,
by reason of the fact that such person is or was a Director or is or was serving
at the request of the Partnership as a director of another member of the SET
Group.

14.1.2

Subject to the provisions of this Clause 14, the Partnership further agrees to
indemnify each of the Directors in respect of out of pocket expenses reasonably
incurred by such Director:

(i)

in the ordinary and proper discharge of such Director’s duties in relation to
the conduct of the business of the Partnership; and

(ii)

in or about anything necessarily done for the preservation of the business or
property of the Partnership.

14.1.3

This indemnity shall only extend to such costs and expenses incurred by the
Director in relation to the matters in respect of which he is entitled to be
indemnified in this Clause 14.1.

14.2

Limitations on indemnity for Directors

14.2.1

Without prejudice to any other rights or remedies which may be available to the
Director, the indemnity granted by the Partnership to the Director in Clause
14.1 shall not extend to any liability (including any costs and expenses)
incurred by, or attaching to, the Director:

(i)

owing to any member of the SET Group or any Members, including liabilities
resulting from any claim brought against such Director by such Persons; provided
that the Director shall be entitled to reasonable expenses (including attorneys’
fees) incurred in connection with the defence of any such claim if such Director
is not adjudged liable;

(ii)

to pay a fine imposed in criminal proceedings or to pay a penalty imposed by any
regulatory authority;

(iii)

in connection with or in defending any criminal action or proceedings in which
he is convicted, where such conviction is final; or

(iv)

resulting from such Director’s wilful misconduct.

14.2.2

The Partnership shall not be required to pay any amounts under this Clause 14 in
advance of a final disposition of the relevant action, suit or proceeding unless
the Partnership determines in its sole discretion (as provided in Clause 14.2.3)
that such advance is reasonable and appropriate and the Director claiming
indemnification has provided an undertaking to repay such amounts if the
Partnership ultimately determines that such Director is not entitled to be
indemnified by the Partnership.

14.2.3

Any determination by the Partnership regarding the matters described in this
Clause 14 shall be made by a committee of the Board consisting of the Directors
who (i) are not subject to the action, suit or proceeding giving rise to the
liability for which indemnification is sought and (ii) do not otherwise have any
conflict of interest.  If there are no such Directors, such determination shall
be made by the Members, with the consent of at least one of the Sempra Members.

14.2.4

Furthermore, the indemnity provided for in this Clause 14 shall not apply to the
extent that it is prohibited by, or inconsistent with, Applicable Laws.

14.2.5

Notwithstanding anything herein to the contrary, the Partnership shall be
relieved of its obligation to indemnify any Director to the extent that any loss
could have been mitigated had such Director taken reasonable and apparent
mitigating steps.

15

Competition with the Partnership

15.1

RBS Non-compete

15.1.1

Except for RBS Permitted Competitive Activities and except as provided in
Clause 15.1.3 or 15.1.4, RBS shall not, and shall procure that its Associated
Companies do not, for the duration of the Restricted Period, directly or
indirectly through partnerships, joint ventures or otherwise, conduct or engage
in activities comprising SET Core Businesses (including any activities resulting
directly or indirectly from any investment, acquisition or merger in which RBS,
or its relevant Associated Company, is the surviving entity other than any such
transaction that is subject to Clause 15.1.2 or 15.1.3) unless the Sempra Member
Group has granted its prior written consent.  Notwithstanding the foregoing, if
RBS and its Associated Companies have made good faith efforts to comply with
this Clause 15.1.1, RBS and its Associated Companies shall not be deemed to have
breached this Clause 15.1.1 in any Financial Year if the aggregate Net Trading
Revenue of RBS and its Associated Companies during such Financial Year
attributable to activities comprising SET Core Businesses is less than
$5,000,000; provided that, if in any Financial Year the aggregate Net Trading
Revenue of RBS and its Associated Companies during such Financial Year
attributable to activities comprising SET Core Businesses equals or exceeds
$5,000,000, RBS shall, and shall cause its Associated Companies to, payover any
Net Trading Revenue in excess of $5,000,000 to the Partnership promptly
following the last day of such Financial Year, and such excess shall be treated
as income of the Partnership for the purposes of calculating Adjusted Global Net
Loss and Adjusted Global Net Income.

15.1.2

For the duration of the Restricted Period, RBS shall not, and shall not permit
any Associated Company to, directly or indirectly, own or acquire an equity
interest of more than twenty-five percent (25%) in any entity (or group of
related entities or assets constituting a line of business) that, together with
its subsidiaries, engages in trading activities that constitute SET Core
Businesses if the Average Net Trading Revenue attributable to such trading
activities represent fifty percent (50%) or more of the Average Net Trading
Revenue of such entity (or group of related entities or line of business) and
its subsidiaries (such entity, group of related entities or line of business, a
“Major Competitor”).

15.1.3

For the duration of the Restricted Period, in the event that RBS or any
Associated Company of RBS, directly or indirectly, acquires (x) an equity
interest of more than thirty-three percent (33%) in a Public Entity, (y) an
equity interest of more than forty-five percent (45%) in a Non-Public Entity or
(z) the right or ability (by voting power, contract or otherwise) to elect or
designate for election a majority of the board of directors (or analogous body)
of a Public Entity or Non-Public Entity (or the parent company of any such
entity), in each case that engages in trading activities that constitute or are
competitive with the SET Core Businesses but that is not a Major Competitor (a
“Minor Competitor”), then:

(i)

RBS and Sempra Energy shall negotiate in good faith to combine such Minor
Competitor’s activities with the activities of the SET Group.  Such negotiations
shall include the structure of the combination, the amount of additional
capital, if any, to be Contributed by the Members in connection with such
combination and the adjustment of the allocation of distributions to Members
hereunder in order to reflect the value of such Minor Competitor; and

(ii)

if RBS is unable to combine such activities with those of the SET Group, or if
RBS and Sempra Energy, acting in good faith, are unable to agree to the terms of
any such combination, within a period of six months from the date of the
consummation of such acquisition or investment by RBS or such Associated
Company, then:

(a)

prior to entering into any transaction or series of related transactions with,
or directing any corporate opportunity to, such Minor Competitor within the RBS
Covered Areas that constitutes or is competitive with the SET Core Businesses
(each such transaction, series of related transactions or corporate opportunity,
an “RBS Core Transaction”), RBS shall, and shall procure that its Associated
Companies, make a good faith effort to notify the Partnership of such RBS Core
Transaction and offer to the Partnership the opportunity, within a commercially
reasonable period of time, to submit an offer to RBS or such Associated Company
with respect to such RBS Core Transaction; provided that RBS and its Associated
Companies shall be free to accept or reject any offer made by the Partnership
hereunder; and

(b)

if, subsequent to rejecting an offer made by the Partnership pursuant to the
preceding clause, RBS determines to engage in such RBS Core Transaction with
such Minor Competitor on terms more favourable to such Minor Competitor than
those specified in the Partnership’s offer, RBS shall, or shall cause such
Associated Company to, make a good faith effort to notify the Partnership of
such terms and offer to the Partnership the opportunity, within a commercially
reasonable period of time, to submit a revised offer to RBS or such Associated
Company with respect to such RBS Core Transaction; provided that RBS and its
Associated Companies shall be free to accept or reject any revised offer made by
the Partnership hereunder; provided further that, if RBS or such Associated
Company rejects such revised offer, neither RBS nor such Associated Company may
enter into such RBS Core Transaction with such Minor Competitor on terms that
are identical in all material respects to, or more favourable to such Minor
Competitor than, the terms specified in the Partnership’s revised offer.

Notwithstanding the foregoing, RBS and its Associated Companies shall only be
required to comply with this Clause 15.1.3(ii) with respect to any RBS Core
Transaction that is reasonably expected at the time of execution to result in
gross purchases and sales of at least $100,000,000 in aggregate, and only with
respect to 75% of such RBS Core Transactions executed in any Financial Year.

15.1.4

Notwithstanding any other provision of this Clause 15.1, (i) RBS and its
Associated Companies shall be permitted to sponsor, manage and advise private
equity, hedge and other types of funds and investment vehicles (collectively,
“Funds”), (ii) any such Fund shall be permitted to own portfolio companies or
securities of other portfolio investments that engage in SET Core Businesses
(whether or not competitive with the SET Group) and (iii) RBS and its Associated
Companies may own general partner, managing member and other ownership interests
in such Funds and the portfolio companies and other portfolio investments
thereof (including without limitation through so-called “co-investment” and
similar arrangements in connection with such Funds); provided, in each case,
that at all times (x) such Fund is a bona fide investment vehicle formed to make
multiple investments and (y) at least two-thirds of the capital of any such Fund
is invested by Persons other than RBS and its affiliates or Associated
Companies.

15.1.5

For the purposes of this Clause 15.1, the SET Core Businesses shall not include
Commodity Transactions in currencies and interest rates.

15.2

Sempra Non-compete

15.2.1

The parties acknowledge that Sempra Energy and its Associated Companies have in
the past engaged in Commodity Transactions, including Commodity Transactions
comprising SET Core Businesses, and will, in a manner consistent with this
Clause 15.2.1, continue to engage in such Commodity Transactions on and after
the date hereof.  During the Restricted Period, prior to entering into any
transaction or series of related transactions, executed by or on behalf of any
of the Sempra Covered Units and comprising SET Core Businesses (each such
transaction or series of related transactions, a “Sempra Core Transaction”),
with any Third Party Commodities Trading Organisation, Sempra Energy  shall, and
shall procure that any relevant Associated Company of Sempra Energy shall, if
feasible, make a good faith effort to notify the Partnership of (i) such Sempra
Core Transaction and (ii) the terms Sempra Energy or such Associated Company has
negotiated or reasonably expects to negotiate with respect to such Sempra Core
Transaction; provided, however, that this covenant shall bind Sempra Energy only
with respect to any Sempra Core Transaction that is reasonably expected at the
time of execution to result in gross purchases and sales of at least $100
million in aggregate, and only with respect to 75% of such Sempra Core
Transactions executed in any Financial Year.  The Partnership, within a
reasonable time of receipt of such notice, shall have the right to engage in
such Sempra Core Transaction with Sempra Energy or such Associated Company on
terms identical in all material respects to, or more favourable to Sempra Energy
or such Associated Company than, those set forth in such notice.  The
Partnership shall exercise such right by promptly notifying Sempra Energy or
such Associated Company and taking such further actions as are required to
evidence such engagement and perform the terms thereof.  If the Partnership
fails to promptly exercise such right or, following exercise of such right,
fails to promptly perform such actions as are required hereunder, neither Sempra
Energy nor such Associated Company shall have any further obligation to the
Partnership with regard to such transaction or series of related transactions.
 Notwithstanding the foregoing, neither Sempra Energy nor any Associated Company
thereof shall have any obligation to comply with this Clause 15.2.1 if any
resulting transaction would or is reasonably likely to violate or conflict with
Sempra Energy’s or such Associated Company’s policies and practices concerning
concentration of credit or risk exposure, which shall be determined by Sempra
Energy or such Associated Company in its reasonable discretion.

15.2.2

For the duration of the Restricted Period, Sempra Energy shall not, and shall
not permit any Associated Company to, directly or indirectly, own or acquire an
equity interest of more than twenty-five percent (25%) in a Major Competitor.

15.2.3

For the duration of the Restricted Period, in the event that Sempra Energy or
any Associated Company of Sempra Energy, directly or indirectly, acquires (x) an
equity interest of more than thirty-three percent (33%) in a Public Entity,
(y) an equity interest of more than forty-five percent (45%) in a Non-Public
Entity or (z) the right or ability (by voting power, contract or otherwise) to
elect or designate for election a majority of the board of directors of a Public
Entity or Non-Public Entity (or the parent company of any such entity), in each
case, that is a Minor Competitor, then:

(i)

Sempra Energy and RBS shall negotiate in good faith to combine such Minor
Competitor’s activities with the activities of the SET Group.  Such negotiations
shall include the structure of the combination, the amount of additional
capital, if any, to be Contributed by the Members in connection with such
combination and the adjustment of the allocation of distributions to Members
hereunder in order to reflect the value of such Minor Competitor; and

(ii)

if Sempra Energy is unable to combine such activities with those of the SET
Group, or if Sempra Energy and RBS, acting in good faith, are unable to agree to
the terms of any such combination, within a period of six months from the date
of the consummation of such acquisition or investment by Sempra Energy or such
Associated Company, then:

(a)

prior to entering into any Sempra Core Transaction with such Minor Competitor,
Sempra Energy shall, and shall procure that its Associated Companies, make a
good faith effort to notify the Partnership of such Sempra Core Transaction and
offer to the Partnership the opportunity, within a commercially reasonable
period of time, to submit an offer to Sempra Energy or such Associated Company
with respect to such Sempra Core Transaction; provided that Sempra Energy and
its Associated Companies shall be free to accept or reject any offer made by the
Partnership hereunder; and

(b)

if, subsequent to rejecting an offer made by the Partnership pursuant to the
preceding clause, Sempra Energy determines to enter into such Sempra Core
Transaction with such Minor Competitor on terms more favourable to such Minor
Competitor than those specified in the Partnership’s offer, Sempra Energy shall,
or shall cause such Associated Company to, make a good faith effort to notify
the Partnership of such terms and offer to the Partnership the opportunity,
within a commercially reasonable period of time, to submit a revised offer to
Sempra Energy or such Associated Company with respect to such Sempra Core
Transaction; provided that Sempra Energy and its Associated Companies shall be
free to accept or reject any revised offer made by the Partnership hereunder;
provided, further, that, if Sempra Energy or such Associated Company rejects
such revised offer, neither Sempra Energy nor such Associated Company may enter
into such Sempra Core Transaction with such Minor Competitor on terms that are
identical in all material respects to, or more favourable to such Minor
Competitor than, the terms specified in the Partnership’s revised offer.

Notwithstanding the foregoing, Sempra Energy and its Associated Companies shall
only be required to comply with this Clause 15.2.3(ii) with respect to any
Sempra Core Transaction that is reasonably expected at the time of execution to
result in gross purchases and sales of at least $100,000,000 in aggregate, and
only with respect to 75% of such Sempra Core Transactions executed in any
Financial Year.

15.2.4

For the avoidance of doubt, and notwithstanding any provision of this
Clause 15.2 to the contrary, this Clause 15.2 shall not apply to any Sempra
Utilities or any other Person now owned by Sempra Energy or any of its
Associated Companies or hereafter acquired, that is subject to cost-based rate
regulation and regulation as to service by any state, federal or foreign
governmental regulation and owns or operates facilities used for (i) the
generation, transmission, or distribution of electric energy for sale, (ii) the
distribution of natural or manufactured gas for heat, light, or power or (iii)
the collection, treatment and distribution of water for sale.

15.2.5

For the purposes of this Clause 15.2, the SET Core Businesses shall not include
Commodity Transactions in currencies and interest rates.

15.3

Termination of Noncompetition Covenants.

In the event that either RBS or Sempra Energy is acquired by another Person,
which other Person was not, prior to such acquisition, an Associated Company of
such Person, the provisions of Clauses 15.1 and 15.2 shall cease to apply to
both RBS and the Sempra Members.

15.4

Disputes

In the event that a dispute arises among the Members concerning whether any
Member has breached the terms of Clause 15.1 or 15.2, as applicable, the parties
shall resolve such dispute in accordance with the procedures set forth in Clause
19.2.  If a Member admits that it has, or is determined pursuant to such
procedures to have, breached the provisions of Clause 15.1 or 15.2, as
applicable, such Member shall cease any such activities or operations or dispose
of such activities or operations as promptly as commercially practicable and
shall pay over the profits it has earned in connection with such activities or
operations to the Partnership, and such Member shall have no further liability
hereunder for such breach.

15.5

No Hire

15.5.1

The Sempra Members agree that they will not, at any time while any Sempra Member
or Associated Company of Sempra Energy has any ownership interest in the
Partnership and for a period of one year from the date on which the Sempra
Member Group ceases to have any membership interest in the Partnership, solicit,
endeavour to entice away, employ or offer to employ any person who is, at such
time, or has been during the prior twelve (12) months, an employee, officer or
manager of any member of the SET Group; provided that this Clause 15.5.1 shall
not, except with respect to employees at or above the level of vice president
(or who, within the preceding twelve (12) months, had been employed at or above
the level of vice president), prohibit the general advertisement of employment
opportunities not specifically targeting any employee, officer or manager of any
member of the SET Group, or any resulting employment or offer of employment.

15.5.2

RBS (on behalf of the RBS Group) agrees that it will not, at any time while RBS
or any Associated Company of RBS has any ownership interest in the Partnership
and for a period of one year from the date on which the RBS Group ceases to have
any membership interest in the Partnership, directly or indirectly, solicit,
endeavour to entice away, employ or offer to employ any person who is, at such
time, or has been during the prior twelve (12) months, an employee, officer or
manager of any member of the SET Group; provided that this Clause 15.5.2 shall
not, except with respect to employees at or above the level of vice president
(or who, within the preceding twelve (12) months, had been employed at or above
the level of vice president), prohibit the general advertisement of employment
opportunities not specifically targeting any employee, officer or manager of any
member of the SET Group, or any resulting employment or offer of employment.

15.6

Invalidity

15.6.1

Each of the restrictions set forth in this Clause 15 is an entirely separate and
independent restriction on each party and the validity of one restriction shall
not be affected by the validity or unenforceability of another.

15.6.2

Each party considers the restrictions in this Clause 15 to be reasonable and
necessary for the protection of the interests of the Business. If any such
restriction shall be held to be void but would be valid if deleted in part or
reduced in application, such restriction shall apply with such deletion or
modification as may be necessary to make it valid and enforceable.

16

Term and Termination

16.1

Duration

Subject to the other provisions of this Agreement, this Agreement shall continue
in full force and effect without limit in point of time until the parties agree
in writing to terminate this Agreement. Neither RBS nor the Sempra Members shall
be permitted to resign from the Partnership except as expressly provided in this
Agreement, and the resignation and replacement from time to time of a Designated
Member shall not affect the continuity of the Partnership between the remaining
Members.

16.2

Termination

16.2.1

Termination of this Agreement shall not release a party from any liability which
at the time of termination has already accrued to the other party or which
thereafter may accrue in respect of any act or omission prior to such
termination.

16.2.2

Clauses 1 and 17 to 19 shall survive termination of this Agreement.

16.3

Exit Rights and Tag-Along Rights

16.3.1

For the duration of the Restricted Period, no Member may Transfer its interest
in the Partnership except (i) as provided in Clause 4.7 and (ii) pursuant to a
bona fide pledge of or encumbrance on all or any portion of the distributions
payable in connection with such interest securing any Indebtedness of such
Member to an unaffiliated third party that is incurred for a purpose other than
effecting the Transfer of such Member’s interest in the Partnership or any part
thereof.

16.3.2

In addition to each Member’s right to Transfer its interest in the Partnership
in accordance with Clause 16.3.1, at any time following the termination of the
Restricted Period, any Sempra Member may Transfer all, but not part, of its
interest in the Partnership as follows:

(i)

Such Sempra Member shall notify RBS in writing (the “Outside Transfer Notice”)
of its intention to Transfer its interest in the Partnership (the “Offered
Interest”); provided that, if such Sempra Member has previously delivered an
Outside Transfer Notice, it may not deliver a subsequent Outside Transfer Notice
for a period of two (2) years following the date on which the most recently
delivered Outside Transfer Notice was delivered.

(ii)

Within 180 days of receipt of the Outside Transfer Notice, RBS shall notify such
Sempra Member in writing as to whether RBS desires to purchase the Offered
Interest (an “Indication Notice”).  Unless RBS has notified such Sempra Member
that RBS does not desire to purchase the Offered Interest, such Sempra Member
and RBS shall endeavour, during such period of 180 days, to negotiate a purchase
price for the Offered Interest, which price shall not exceed an amount equal to
the Exit Price Cap plus the amount of any distributions payable to such Sempra
Member pursuant to Clause 7.2 or 7.3.4 that have not been distributed by the
Partnership to such Sempra Member (other than distributions that are treated as
having been distributed pursuant to Clause 7.3.1, 7.3.2 or 9.1 or that are
retained pursuant to Clause 7.3.3).  If at any time such Sempra Member
determines not to Transfer the Offered Interest, such Sempra Member may withdraw
the Outside Transfer Notice, and thereafter, such Sempra Member shall not have
any obligation to RBS under this Clause 16.3.2 unless such Sempra Member
delivers a subsequent Outside Transfer Notice; provided that, if such Sempra
Member withdraws such Outside Transfer Notice, such Sempra Member shall not be
permitted to Transfer the Offered Interest pursuant to this Clause 16.3.2 unless
such Sempra Member once again delivers an Outside Transfer Notice.

(iii)

If RBS and such Sempra Member determine, at any time during the period specified
in clause (ii), that they will not be able to agree to a purchase price, or RBS
and such Sempra Member have failed to agree to a purchase price within the
period specified in clause (ii), then RBS and such Sempra Member may agree to
submit to binding arbitration under Clause 19.2 (without giving effect to the
sixty (60) day negotiation period described in Clause 19.2.1).  If RBS is
unwilling to proceed to arbitration at such time, RBS shall be deemed to have
delivered an Indication Notice stating that RBS does not desire to purchase the
Offered Interest.  If, at the end of the period specified in clause (ii), RBS
delivers a written notice to such Sempra Member stating that RBS is willing to
proceed to arbitration, then such Sempra Member shall either consent to such
arbitration or shall be deemed to have withdrawn the Outside Transfer Notice
pursuant to the last sentence of clause (ii).  If RBS and such Sempra Member
agree to submit to arbitration, such submission shall be deemed to be a binding
commitment by RBS to purchase the Offered Interest at the price determined by
the arbitration panel and such arbitration shall be conducted in a manner
consistent with this Clause 16.3.2(iii) and Clause 19.2; provided that:

(a)

The arbitration panel shall be instructed to determine solely the purchase price
of the Offered Interest.  Such purchase price shall reflect the amount that a
willing buyer not under compulsion to buy would agree with a willing seller not
under compulsion to sell in an arm’s length transaction and shall not include
any discount or premium in respect of control.

(b)

Each of RBS and such Sempra Member shall propose to the arbitration panel a
purchase price for the Offered Interest not greater than the Exit Price Cap.

(c)

The arbitration panel shall determine the purchase price of the Offered Interest
by selecting either the proposal of RBS or the proposal of such Sempra Member
and shall not consider the existence of the Exit Price Cap in making such
determination.  The arbitration panel shall also determine the amount of any
distributions payable to such Sempra Member pursuant to Clause 7.2 or 7.3.4 that
have not been distributed by the Partnership to such Sempra Member (other than
distributions that are treated as having been distributed pursuant to Clause
7.3.1, 7.3.2 or 9.1 or that are retained pursuant to Clause 7.3.3), and without
regard for the Exit Price Cap, such amount shall be added to the purchase price
proposal selected by the arbitration panel in accordance with the preceding
sentence.

(d)

The arbitration panel shall render its decision no later than 180 days following
the date on which RBS delivered the Arbitration Demand.

(iv)

If RBS delivers an Indication Notice stating that RBS desires to purchase the
Offered Interest within the period specified in clause (ii) and RBS and such
Sempra Member agree to a purchase price during such period, then RBS and such
Sempra Member shall use reasonable endeavours to cause such Transfer of the
Offered Interest to close within 365 days of the date of such Indication Notice.
 If RBS and such Sempra Member agree to submit to arbitration under
clause (iii), RBS shall, promptly following the rendering of a final decision by
the arbitration panel, enter into a binding agreement with such Sempra Member to
purchase the Offered Interest at the price determined by the arbitration panel
and RBS and such Sempra Member shall use reasonable endeavours to cause such
Transfer of the Offered Interest to close within 180 days of the rendering of a
final decision by the arbitration panel.

(v)

If RBS (a) does not deliver an Indication Notice within the period specified in
clause (ii) (except in the case that RBS and such Sempra Member agree to submit
to arbitration under clause (iii)), (b) delivers an Indication Notice stating
that RBS does not desire to purchase the Offered Interest (or is deemed to have
done so under clause (iii)) or (c) to the extent applicable, fails to promptly
perform such actions as are required by clause (iv), then such Sempra Member
shall be permitted, subject to clauses (vi) and (vii), for a period of 270 days
from the earlier of the date by which RBS was required to deliver an Indication
Notice and the date on which RBS delivered (or was deemed to have delivered) an
Indication Notice stating that RBS does not desire to purchase the Offered
Interest, to enter into a binding contract to Transfer the Offered Interest to
any Person on such terms and conditions as such Sempra Member may negotiate.  

(vi)

Promptly upon such Sempra Member becoming entitled to Transfer the Offered
Interest to a third party pursuant to clause (v), such Sempra Member shall
deliver a notice to RBS setting forth the most favourable terms and conditions
on which such Sempra Member was willing to Transfer the Offered Interest to RBS.
 If such Sempra Member determines to Transfer the Offered Interest to a third
party in accordance with clause (v) on terms and conditions more favourable to
such third party than the terms and conditions set forth in the notice delivered
pursuant to the preceding sentence, such Sempra Member shall, prior to
Transferring the Offered Interest to such third party, notify RBS in writing of
the terms and conditions on which such Sempra Member proposes to Transfer the
Offered Interest to such third party.  RBS, within thirty (30) days of receipt
of such notice, shall have the right to purchase the Offered Interest on terms
and conditions identical in all material respects to, or more favourable to such
Sempra Member than, the terms and conditions on which such Sempra Member was
willing to Transfer the Offered Interest to such third party.  RBS shall
exercise such right by notifying such Sempra Member in writing and taking such
further actions as are required to close such Transfer within 180 days of the
date on with RBS exercises such right.  If RBS fails to exercise such right
within the thirty (30) day period specified above or, following exercise of such
right, fails to promptly perform such actions as are required hereunder, such
Sempra Member shall have no further obligation to RBS with regard to such
Transfer and may Transfer the Offered Interest to such third party in accordance
with clause (v) on terms and conditions identical in all material respects to,
or no more favourable to such third party than, the terms and conditions
specified in the notice described above.  Notwithstanding the foregoing, if such
Sempra Member became entitled to Transfer the Offered Interest to a third party
pursuant to clause (v)(c), then such Sempra Member shall not be required to
comply with this clause (vi).

(vii)

If such Sempra Member determines to Transfer the Offered Interest to a third
party in accordance with clause (v) and such third party (i) is a bank, bank
holding company, registered broker-dealer or Associated Company of any of the
foregoing, (ii) is a hedge fund controlled by, or whose holding company is,
either a bank, bank holding company or registered broker-dealer or (iii) has a
credit rating from a Ratings Agency lower than the then-current rating of the
long-term unsecured unsubordinated debt of Sempra Energy, then such third party
must be acceptable to RBS, in RBS’s sole discretion.

(viii)

If such Sempra Member determines to Transfer the Offered Interest to a third
party in accordance with clause (v), RBS and the Partnership shall, and shall
cause their Associated Companies to, provide reasonable access to all relevant
books, records and personnel of the Partnership and its representatives to the
extent such Sempra Member or such third party reasonably requests such
information and access; provided that RBS and the Partnership may require, prior
to providing such access, that such third party agree to maintain the
confidentiality of such information on terms consistent with Clause 17.

(ix)

Notwithstanding any provision of this Clause 16.3.2 to the contrary:

(a)

Subject to the provisions of the next sentences, if RBS agrees to purchase the
Offered Interest pursuant to this Clause 16.3.2, the purchase price for such
Offered Interest shall not, in any event, exceed $5,000,000,000. The provisions
of the foregoing sentence are for the benefit of the RBS Member Group alone and
may, within thirty (30) days of receipt of an Outside Transfer Notice or a
notice pursuant to clause (vi), be waived by RBS at its sole discretion (whether
entirely or subject to a higher cap determined by RBS). To the extent that, at
the time of such waiver, RBS or any of its holding companies remains subject to
laws or regulations requiring transactions above a certain size to be approved
by RBS’s, or such holding company’s, as the case may be, shareholders before
such transactions are implemented, such waiver shall only be effective to the
extent that either: (x) the waiver does not result in such a requirement being
triggered or (y) the waiver does trigger such a requirement but the relevant
shareholder approval is obtained within sixty (60) days of the waiver (and the
receipt of such approval or, in its absence, the expiry of such sixty (60) day
period shall be a condition to the completion of such purchase).

(b)

Clause (ix)(a) shall not in any manner restrict such Sempra Member’s right to
value and negotiate for the sale of the Offered Interest at such purchase price
as such Sempra Member, in its sole discretion, may determine.  If as a result of
clause (ix)(a), RBS (or its holding company) is required, as a condition to
completing a purchase of the Offered Interest, seek approval from its
shareholders, (x) RBS shall, or shall procure that its holding company, if
applicable, recommend such transaction to its shareholders and (y) if such
shareholder approval is not obtained within the period of time set forth in
clause (ix)(a), (A) RBS shall be deemed to have delivered an Indication Notice,
on the date that such failure to satisfy the closing condition caused such
purchase not to close, stating that RBS does not desire to purchase the Offered
Interest, and the 270-day period specified in clause (v) shall be deemed to
start (or restart) on such date and (B) all restrictions under this Agreement on
any Sempra Member’s (or successor’s) ability to Transfer any interest in the
Partnership shall cease to be applicable.

16.3.3

Any third party who purchases an interest in the Partnership from any Sempra
Member (the “Successor Member”) shall be subject to the following restrictions
on Transfer of such Successor Member’s interest in the Partnership.

(i)

For a period of three (3) years following such Successor Member’s admission to
the Partnership, such Successor Member shall not be permitted to Transfer its
interest in the Partnership except (i) as provided in Clause 4.7 and
(ii) pursuant to a bona fide pledge of or encumbrance on all or any portion of
the distributions payable in connection with such interest securing any
Indebtedness of such Successor Member to an unaffiliated third party that is
incurred for a purpose other than effecting the Transfer of such Successor
Member’s interest in the Partnership or any part thereof.

(ii)

Such Successor Member shall be subject to the provisions of Clause 16.3.2, with
the following modifications:

(a)

each reference to a Sempra Member shall be deemed to be a reference to such
Successor Member;

(b)

the words “at any time following the termination of the Restricted Period” shall
be deemed to be replaced with the words “at any time following the third
anniversary of a Successor Member’s admission to the Partnership;”

(c)

any reference to Clause 16.3.1 shall be deemed to be a reference to
Clause 16.3.3(i); and

(d)

each reference to the Exit Price Cap shall be deemed to be a reference to the
Successor Exit Price Cap.

(iii)

The effectiveness of this Clause 16.3 shall cease at such time as neither RBS
nor any Associated Company thereof is a Member.

16.3.4

In addition to each Member’s right to Transfer its interest in the Partnership
in accordance with Clause 16.3.1, at any time following the termination of the
Restricted Period, RBS or any RBS Member may Transfer all, but not part, of its
interest in the Partnership to a third party (the “Acquiror”) as follows:

(i)

RBS shall notify each Sempra Member of RBS’s intention to Transfer such
interest, and each Sempra Member shall have the right to submit to RBS an offer,
within thirty (30) days, to purchase such Partnership interest.  RBS shall be
free to accept or reject any offer made by any Sempra Member hereunder;
provided, however, that, if RBS rejects such offer, RBS may only Transfer its
interest in the Partnership to any Acquiror on terms and conditions that are no
more favourable to such Acquiror than the terms and conditions specified in such
Sempra Member’s offer.  RBS shall be permitted, for a period of 270 days from
the date on which RBS notifies the Sempra Members of its intention to Transfer
such Partnership Interest, to enter into a binding contract to Transfer such
Partnership Interest to any Person who is reasonably acceptable to the Sempra
Members on such terms and conditions as such RBS may negotiate.

(ii)

RBS shall provide the Sempra Member Group with not less than thirty (30) days
prior written notice of any proposed sale to an Acquiror, including the identity
of the Acquiror and all of the material terms and conditions thereof.  RBS shall
procure that, upon receipt of such notice, the Sempra Member Group shall have
the right (subject to compliance with Applicable Laws), but not the obligation,
to Transfer its interest in the Partnership to the Acquiror on the same terms
and conditions (to the extent reasonably applicable), and at the same time, as
those on which RBS is Transferring its interest; provided that no Sempra Member
shall be required to cause any Sempra Utility to take any action that is
restricted under Applicable Law in order for the Sempra Member Group to exercise
its right under this clause (ii).  If the Sempra Member Group elects to Transfer
its interest in the Partnership to the Acquiror pursuant to this
Clause 16.3.4(ii), the purchase price paid by such Acquiror shall be divided
among the Members as follows:

first, each Member shall receive an amount equal to the book value of any
trading positions relating to the SET Business that are on the books of RBS or
the SET Group, but only to the extent (x) of any funding in respect of the
Business or SET Business provided by such Member to the SET Group (other than
the Adjusted Contribution Amounts) and (y) such funding was not assumed by the
Acquiror in connection with the purchase of the Partnership;

second, each Member shall receive a portion of the purchase price equal to such
Member’s Adjusted Contribution Amount (or, if the purchase price is less than
the aggregate Adjusted Contribution Amounts of the Members, then each Member
shall receive a portion of the purchase price proportionate to such Member’s
Adjusted Contribution Amount as a percentage of the aggregate Adjusted
Contribution Amounts of the Members);

third, any amount of the purchase price remaining shall be divided among the
Members in proportion to the average, over the preceding two (2) full Financial
Years, of the Sempra Maximum Entitlement or the RBS Maximum Entitlement, as
applicable, as a percentage of the average, over such period, of the sum of the
Sempra Maximum Entitlement and the RBS Maximum Entitlement;

in each case, determined as of the last day of the most recently completed
month, as though such month end were the end of the Financial Year.

If the Sempra Member Group chooses to exercise such right, it shall provide
written notice to the Acquiror and to RBS within twenty (20) days of receipt of
the notice informing them of such sale and, upon receipt, all parties shall be
deemed to have consented to such Transfers.

16.3.5

If, at any time, one but not both of the Sempra Members (or any Successor
Member) determines to Transfer its interest in the Partnership pursuant to
Clause 16.3.2 (or 16.3.3), the Sempra Members (or such Successor Member) and RBS
shall negotiate in good faith to make such changes to this Agreement, and in
particular to the provisions of Clause 16.3.2 (or 16.3.3), as may be necessary
or desirable to (i) accommodate such Transfer by a single Sempra Member (or such
Successor Member), (ii) provide for, if applicable, the admission of an
additional Member that is not an Associated Company of either Sempra Energy (or,
if applicable, such Successor Member) or RBS and (iii) equitably allocate any
aggregate limitations applicable to the Sempra Member Group (or such Successor
Member) to the individual Sempra Members (or any Successor Member).    

16.4

Liquidation of the Partnership

16.4.1

The “Sempra Liquidation Amount” and the “RBS Liquidation Amount” shall equal the
amounts that the Sempra Members (in the aggregate) and RBS, respectively, would
receive if the Partnership were to, hypothetically, liquidate and distribute its
assets in the manner set forth below.

(i)

First, the Partnership shall calculate the amount of assets that would be
distributed to each Member as if the following priority applied to determine how
the assets of the Partnership are to be applied:

(a)

first, to provide for the payment of all liabilities of the Partnership;

(b)

second, to distribute to each Member any distributions payable to such Member
pursuant to Clause 7.2 that have not been distributed by the Partnership to such
Member (excluding distributions that have been withheld or retained pursuant to
Clause 7.3 or 9.1);

(c)

third, to return to each Member with a positive Adjusted Contribution Amount an
amount equal to the Adjusted Contribution Amount of such Member; and

(d)

fourth, to allocate (in accordance with Clause 7.1) and distribute (in
accordance with Clause 7.2) to each Member as though the fair market value of
such assets were Adjusted Global Net Income.

(ii)

Second, if any Member has a negative Adjusted Contribution Amount immediately
prior to the liquidation of the Partnership:

(a)

the Partnership shall retain from any distributions otherwise payable to such
Member pursuant to clause (i) assets with a fair market value equal to the
lesser of (a) the absolute value of such negative Adjusted Contribution Amount
and (b) the total amount of distributions otherwise payable to such Member
pursuant to clause (i); and

(b)

following the distribution of the other assets of the Partnership in accordance
with clause (i)(a) through (d), any assets retained pursuant to clause (ii)(a)
shall then be allocated (in accordance with Clause 7.1) and distributed (in
accordance with Clause 7.2) to each Member, without regard to the balance of any
Member’s Adjusted Contribution Amount as though the fair market value of such
assets were Adjusted Global Net Income.

16.4.2

On liquidation of the Partnership, the Partnership shall calculate the Sempra
Liquidation Amount and the RBS Liquidation Amount in accordance with
Clause 16.4.1 and then apply the assets of the Partnership in the following
priority:

(i)

first, to provide for the payment of all liabilities of the Partnership;

(ii)

second, to distribute, simultaneously, (a) the RBS Liquidation Amount to RBS and
(b) the Sempra Liquidation Amount to SC and SEH VII, pro rata in proportion to
their respective positive Capital Accounts.

16.4.3

On liquidation of the Partnership, the Partnership shall, to the extent
available on such date, distribute only assets used in the US Business, cash or
both to SC, and shall, to the extent available on such date, distribute only
assets used in the Non-US Business, cash or both to SEH VII.

16.4.4

If either Sempra Member has a negative Capital Account on liquidation, then such
Sempra Member shall have an unconditional obligation to Contribute to the
Partnership (on the date on which liquidation payments are made to the Members
pursuant to Clause 16.4.2(ii)) an amount of cash equal to the lesser of (i) the
absolute value of such Sempra Member’s Capital Account, (ii) the value of the
other Sempra Member’s Capital Account, if such value is equal to or greater than
zero, or (iii) zero, if the other Sempra Member’s Capital Account is less than
zero.

17

Confidentiality

17.1

Confidential Information

Subject to Clause 17.2, each party to this Agreement (including, for purposes of
this Clause 17, Sempra Energy) shall use all reasonable endeavours to keep
confidential and to ensure that its Associated Companies and officers,
employees, agents and professional and other advisers keep confidential any
information (the “Confidential Information”):

17.1.1

relating to the Buyback Consideration (and related amounts), the Exit Price Cap
or any bid, offer, term, condition, amount or notice to which Clause 16.3
refers;

17.1.2

relating to the terms or existence of any bid, notice or offer made in
connection with Clause 15.1.3, 15.2.1 or 15.2.3;

17.1.3

relating to the Business and the SET Group and their respective clients,
customers, assets or affairs which such party may have or acquire as Members of
the Partnership;

17.1.4

relating to the clients, customers, business, assets or affairs of the other
parties or any affiliate of such other parties which such party may have or
acquire through being a Member or making appointments to the Board or through
the exercise of such party’s rights or performance of its obligations under this
Agreement; or

17.1.5

which relates to the contents of the Master Formation and Equity Interest
Purchase Agreement, the Commodities Trading Activities Master Agreement, this
Agreement, the other Related Agreements or any agreement or arrangement entered
into pursuant to those agreements.

17.2

Restrictions

17.2.1

No party may use for its own business purposes or disclose to any third party
any Confidential Information without the consent of the other parties.

17.2.2

This Clause 17 does not apply to:

(i)

information which is or becomes publicly available (other than as a result of a
breach of this Clause);

(ii)

information which is independently developed by the relevant party;

(iii)

information which becomes available to or is acquired by the relevant party (as
can be demonstrated by that party’s written records or other reasonable
evidence) from (a) a source which is not known by the relevant party to be bound
by any obligation of confidentiality in relation to such information and
(b) which has not improperly obtained it;

(iv)

the disclosure by a party of Confidential Information to its directors or
employees or to those of its Associated Companies who need to know that
Confidential Information in its reasonable opinion for purposes relating to this
Agreement but those directors and employees shall not use that Confidential
Information for any other purpose;

(v)

the disclosure of information to the extent required to be disclosed by
Applicable Law (including Affiliate Conduct Rules and Plans) or any court of
competent jurisdiction, any governmental official or regulatory authority
(including the FSA, the London Stock Exchange, the New York Stock Exchange and
the Panel on Takeovers and Mergers), or any binding judgement, order or
requirement of any other competent authority provided that, to the extent
practicable and lawful, the party required to make such disclosure shall first
consult with the other parties and shall take all such action as commercially
reasonable to ensure that any disclosed information is treated as confidential
to the greatest extent practicable;

(vi)

the disclosure of information to any Tax authority to the extent reasonably
required for the purposes of the Tax affairs of the party concerned or any
member of its group;

(vii)

the disclosure to a party’s professional advisers of information reasonably
required to be disclosed for purposes relating to this Agreement; and

(viii)

information relating to the tax treatment and tax structure of the transactions
contemplated by the Master Formation and Equity Interest Purchase Agreement,
including without limitation all material provided to any party relating to such
tax treatment and tax structure.

17.2.3

Each party shall inform any officer, employee or agent or any professional or
other adviser advising it in relation to matters relating to this Agreement, or
to whom such party validly provides Confidential Information, that such
information is confidential and shall instruct them:

(i)

to keep it confidential; and

(ii)

not to disclose it to any third party (other than those persons to whom it has
already been or may be disclosed in accordance with the terms of this Clause).

17.3

Damages not an adequate remedy

Without prejudice to any other rights or remedies which a party may have, the
parties acknowledge and agree that damages would not be an adequate remedy for
any breach of this Clause 17 and the remedies of injunction, specific
performance and other equitable relief are appropriate for any threatened or
actual breach of any such provision and no proof of special damages shall be
necessary for the enforcement of the rights under this Clause 17.

17.4

Survival

17.4.1

The disclosing party shall remain responsible for any breach of this Clause by
the person to whom that Confidential Information is disclosed.

17.4.2

The provisions of this Clause 17 shall survive the termination of this
Agreement.

18

General

18.1

LLP Regulations

The default provisions set out in Part VI of the LLP Regulations (or any other
such provisions as are referred to in Section 5(1)(b) of the Act) do not apply
to the Partnership.

18.2

Exclusion of Section 459(1) Companies Act

The parties agree that Section 459(1) of the Companies Act shall not apply to
the Partnership or this Agreement for the period of one thousand (1000) years
from the date of this Agreement.

18.3

Compliance with Applicable Laws and Affiliate Conduct Rules and Plans

18.3.1

The Partnership shall, and shall cause each other member of the SET Group to,
take such actions (or forebear from taking such actions) as may be reasonably
required in complying with Applicable Laws (both as such laws apply directly to
the SET Group and as applicable to the SET Group as a result of the identity of
the Members), including laws regulating U.S. publicly traded companies and
companies that own regulated businesses, and the Affiliate Conduct Rules and
Plans.

18.3.2

The Partnership shall, and shall cause each other member of the SET Group to,
reasonably cooperate with each Member in connection with any audit,
investigation or inquiry to which such Member is subject and which relates to
the Partnership and the Business, including by providing information, documents
and access to personnel and facilities in accordance with Clause 6.3.  In
addition, with respect to any third-party claim that is subject to
indemnification by Sempra Energy under Article IX of the Master Formation and
Equity Interest Purchase Agreement, the Partnership shall, and shall use
reasonable endeavours to procure that the members of the SET Group and the
employees thereof, reasonably cooperate with Sempra Energy and each of its
applicable affiliates and Associated Companies to defend against such
third-party claim, including by providing information and records and appearing
for interviews, depositions and testimony.

18.3.3

If any Governmental Body exercising jurisdiction over any member of the SET
Group shall conduct, commence or give notification of intent to conduct or
commence any audit or investigation of, or inquiry into the Business or
activities of, the Partnership, the Board shall immediately advise the Members
thereof and shall promptly provide updates to each Member regarding such audit,
investigation or enquiry.

18.3.4

In connection with the Partnership’s response to any audit, investigation or
inquiry, the Sempra Members shall be provided the reasonable opportunity to
review, comment on and propose draft filings and responses to auditors,
investigators or Persons performing similar roles, and shall have the right to
consult with the Partnership regarding its response to such audit, investigation
or inquiry.

18.3.5

The parties acknowledge and agree that, as holders of a minority interest in the
Partnership, the Sempra Members do not control the Partnership and, therefore,
neither Sempra Energy nor any of its affiliates or subsidiaries is able to
ensure, or shall be responsible for ensuring, that the Partnership maintains
appropriate control systems, regulatory compliance procedures, controls on
accounting or any other compliance procedures necessary to ensure that the
Partnership complies with the provisions of this Clause 18.3 or Applicable Law
generally.

18.4

No Right of Set-Off

The parties agree that all distributions and other payments owing to any Member
under this Agreement shall be paid without set-off, except as expressly provided
herein or with the prior written consent of such Member.

18.5

Specific performance

Without prejudice to any other rights or remedies which a party may have under
this Agreement, the parties acknowledge and agree that damages may not be an
adequate remedy for any breach of this Agreement and the remedies of injunction,
specific performance and other non-monetary remedies (in addition to damages)
are appropriate for any threatened or actual breach of any provision of this
Agreement and no proof of special damage shall be necessary for the enforcement
of the rights under this Clause 18.5.

18.6

Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the parties.

18.7

Further assurance

At any time after the date of this Agreement, the parties shall, and shall use
all commercially reasonable efforts to procure that any necessary third party
shall, at the cost of the relevant party, execute such documents and do such
acts and things as that party may reasonably require for the purpose of giving
to that party the full benefit of all the provisions of this Agreement.

18.8

Waiver

No failure of either party to exercise, and no delay by it in exercising, any
right, power or remedy in connection with this Agreement (each a “Right”) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
Right preclude any other or further exercise of that Right or the exercise of
any other Right. The Rights provided in this Agreement are cumulative and not
exclusive of any other Rights (whether provided by law or otherwise). Any
express waiver of any breach of this Agreement shall not be deemed to be a
waiver of any subsequent breach.

18.9

Notices

18.9.1

Any notice, claim or demand in connection with this Agreement or with any
arbitration under this Agreement shall be in writing in English (each a
“Notice”) and shall be sufficiently given or served if delivered or sent to the
address set forth on Schedule 18.9 or, in any case, to such other address or fax
number as the relevant party may have notified to the others in accordance with
this Clause 18.

18.9.2

Any Notice may be delivered by hand or sent by fax with confirmation receipt
followed by first-class mail posted within 24 hours, or by overnight courier.
Without prejudice to the foregoing, any Notice shall be deemed to have been
received on the next working day in the place to which it is sent, if sent by
fax, or 72 hours from the time of posting, if sent by overnight courier, or at
the time of delivery, if delivered by hand.

18.10

Third Party Rights

18.10.1

A Person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement, except to the extent set out in this Clause 18.10.

18.10.2

The Directors from time to time may enforce and rely on Clause 14 to the same
extent as if they were a party to this Agreement.

18.10.3

This Agreement may be terminated and any term may be amended or waived without
the consent of the persons referred to in Clause 18.10.2 or any other person not
a party to this Agreement.

18.11

Invalidity

If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, such
provision or part shall to that extent be deemed not to form part of this
Agreement but the legality, validity and enforceability of the remainder of this
Agreement shall not be affected.

18.12

Counterparts

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Either party may
enter into this Agreement by executing any such counterpart.

18.13

Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, oral or written between the parties with respect to such matters
which will terminate on the date of this Agreement and will cease to have
effect.

18.14

Time of the essence

Time shall be of the essence of this Agreement, both as regards any dates, times
and periods mentioned and as regards any dates, times and periods which may be
substituted for them in accordance with this Agreement or by agreement in
writing between the parties.

18.15

Miscellaneous Undertakings

18.15.1

Sempra Energy covenants and agrees that, during the term of this Agreement, SC,
SEH VII and any subsidiary transferee acquiring any interest in the Partnership
pursuant to Clause 4.7 shall continue to be wholly-owned subsidiaries of Sempra
Energy unless such Person ceases to be a Member in accordance with this
Agreement or RBS otherwise agrees in writing.

18.15.2

RBS covenants and agrees that, during the term of this Agreement, any subsidiary
transferee acquiring any interest in the Partnership pursuant to Clause 4.7
shall continue to be a wholly-owned subsidiary of RBS unless such Person ceases
to be a Member in accordance with this Agreement or Sempra Energy otherwise
agrees in writing.

18.15.3

In the event of any actual or proposed change in Applicable Laws relating to Tax
which has had or is likely to have a material adverse impact on any Sempra
Member and RBS, the Members shall negotiate in good faith to make such changes
or modifications to this Agreement, the Commodities Trading Activities Master
Agreement or any other agreement entered into in furtherance of the transactions
contemplated hereby or thereby as may be necessary or desirable to avoid or
mitigate the above-mentioned adverse impact without altering the overall
economic terms contemplated by this Agreement.

19

Governing Law and Disputes

19.1

Governing Law

This Agreement shall be governed by, and construed in accordance with, the laws
of England.

19.2

Disputes

19.2.1

In the event of any disagreement, dispute, controversy or claim arising out of
or relating to this Agreement, or the breach, termination or invalidity hereof,
the party asserting such disagreement, dispute, controversy or claim shall
deliver notice thereof to the other parties, and the parties shall use their
reasonable best efforts to settle such disagreement, dispute, controversy or
claim.  To this effect, the parties shall consult and negotiate with each other
in good faith and, recognising their mutual interest, attempt to reach a
solution satisfactory to the parties.  If the parties do not reach such a
solution within a period of sixty (60) days, then, upon notice by either party
to the others (an “Arbitration Demand”), all disagreements, disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination or invalidity hereof shall be finally settled by arbitration
in accordance with the International Dispute Resolution Procedures (the “AAA
Rules”) of the International Centre for Dispute Resolution of the American
Arbitration Association (the “AAA”), subject to Clause 19.2.7.

19.2.2

Within thirty (30) days of the delivery of an Arbitration Demand, the Sempra
Members, collectively, and RBS shall each simultaneously select one person to
act as arbitrator, but if either the Sempra Members or RBS shall fail to appoint
an arbitrator within such period, the AAA shall appoint such arbitrator.  The
arbitrators chosen (or deemed to be chosen) by the Sempra Members and RBS shall
attempt to agree upon a third arbitrator, but if they fail to do so within
fifteen (15) days after the appointment of the party-appointed arbitrators, then
either the Sempra Members or RBS may request that the AAA appoint the third
arbitrator.  The third arbitrator (however chosen) shall be a citizen of a
country other than the United Kingdom or the United States and shall preside
over the arbitration proceedings.  Prior to the commencement of hearings, each
of the arbitrators shall provide an oath or undertaking of impartiality.

19.2.3

The arbitration panel selected under Clause 19.2.2 shall have full power to
decide any disagreement, dispute, controversy or claim referred to in
Clause 19.2.1 as well as whether such disagreement, dispute, controversy or
claim is within the scope of Clause 19.2.1.  All decisions of such panel shall
be by majority vote.  The decision of the arbitration panel shall be final and
binding upon the parties to the disagreement, dispute, controversy or claim, and
judgement may be enforced upon the award in any court of competent jurisdiction.

19.2.4

The place of the arbitration shall be New York, New York, and the arbitration
shall be conducted in the English language.

19.2.5

The arbitration panel may apportion the costs of arbitration in its award, as
provided in the AAA Rules.

19.2.6

Any party may apply to the arbitrator seeking injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved.  Any
party also may, without waiving any remedy under this Agreement, seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that party, prior to the constitution of the
arbitration panel or pending the arbitration panel’s determination of the merits
of the controversy.

19.2.7

The International Bar Association Rules on the Taking of Evidence in
International Commercial Arbitration (“IBA Rules”) shall apply together with the
AAA Rules, and where the IBA Rules are inconsistent with the AAA Rules, the IBA
Rules shall prevail but solely as regards the presentation and reception of
evidence.  The arbitration panel provided for herein shall control any
pre-hearing exchange of information, including, but not limited to, the right to
require the parties to exchange documents or make any Person subject to their
control available for deposition or interview before the hearing.  The parties
further agree that the parties shall have the right in advance of any hearing to
take the deposition of (i) any Person who is to be called as a witness in the
arbitration and (ii) upon good cause being shown to the arbitration panel
provided for herein, any Person under the control of a party.

19.2.8

Each party hereto irrevocably and unconditionally, with respect to enforcement
of any final decision rendered by the arbitration panel under Clause 19.2.3 and
interim relief under Clause 19.2.6:

(i)

submits for itself and its property in any legal action or proceeding relating
to this Agreement, or for recognition and enforcement of any judgement in
respect thereof, to the non-exclusive general jurisdiction of the State of New
York and England;

(ii)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(iii)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to it at its address set out in
Clause 18.9;

(iv)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction;

(v)

agrees that equitable remedies in any action or proceeding referred to in this
Clause 19.2.8 will be acceptable and agrees that any Party shall be entitled to
such remedy in respect of the enforcement of such Party’s rights herein; and

(vi)

waives to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Clause 19.2 any special, exemplary, or punitive damages.

19.2.9

If Sempra Energy is a party to any disagreement, dispute, controversy or claim
subject to this Clause 19.2, each reference in this Clause 19.2 to the “Sempra
Members” shall be deemed, for such purpose, to be a reference to “Sempra
Energy”.




[Remainder of page left blank intentionally]





1
















In witness whereof this Agreement has been duly executed.

 

 

 

SIGNED BY THE ROYAL BANK OF SCOTLAND PLC in the presence of:




 

 




 

 

 

SIGNED by SEMPRA COMMODITIES, INC. in the presence of:




 

 




 

 

 

SIGNED by SEMPRA ENERGY HOLDINGS VII B.V. in the presence of:




 

 




 

 

 

SIGNED by RBS Sempra COMMODITIES LLP in the presence of:

 

 




 

 

 

SIGNED by SEMPRA ENERGY (solely for the purposes of Clauses 13.1, 15.1, 15.2,
17, 18.15 and 19.2) in the presence of:




 

 








[Signature Page to Limited Liability Partnership Agreement]



















Schedule 1

Form of Accession Deed




THIS DEED OF ACCESSION (this “Deed”) is made on [DATE] by [   ] of [  ] (the
“Covenantor”)

SUPPLEMENTAL to a Limited Liability Partnership Agreement dated 1 April 2008 and
made between The Royal Bank of Scotland plc, Sempra Commodities, Inc.,  Sempra
Energy Holdings VII B.V., RBS Sempra Commodities LLP and Sempra Energy (solely
for the purposes of Clauses 13.1, 15.1, 15.2, 17, 18.15 and 19.2) (the
“Agreement”).

Terms not defined in this Deed bear the meaning ascribed to them in the
Agreement.

The Covenantor covenants as follows:

1

The Covenantor confirms that it has been supplied with and has read a copy of
the Agreement and covenants with each of the persons named in the Schedule to
this Deed to observe perform and be bound by all the terms of the Agreement
which are capable of applying to the Covenantor and which have not been
performed at the date of this Deed to the intent and effect that the Covenantor
shall be deemed with effect from the date on which the Covenantor is registered
as a Member of the Partnership to be a party to the Agreement (as if named as a
party to that Agreement).

2

This Deed shall be governed by and construed in accordance with the laws of
England and shall be subject to the provisions of Clause 19.2 of the Agreement
as though such Clause were set forth herein in full and each reference therein
to the Agreement were a reference to this Deed, and the Covenantor hereby
appoints [a person resident in England and reasonably acceptable to the
Partnership] as its agent for service of all process in any proceedings in
respect of the Agreement.

3

The notice provisions applicable to this Deed shall be as set out in Clause 18.9
of the Agreement.

EXECUTED as a deed on the date written above.




* * *

Schedule to Accession Deed
Parties to Agreement including those who have executed earlier Accession Deeds

[Names of Members]











S-1

















Schedule 2

Internal Affiliate Codes and Standards of Conduct

None.








S-2




















Schedule 3

Sempra Utilities

Southern California Gas Company

San Diego Gas & Electric Company

Sempra Pipelines & Storage Corp.

Ecogas Mexico S. de R.L. de C.V.











S-3




















Schedule 11.3.1

Initial Capital Account Balances

Member

Initial Capital Account Balance

The Royal Bank of Scotland plc

$1,665,000,000

(which amount represents, as of the date of the Closing, fifty-one percent (51%)
of the aggregate Adjusted Contribution Amounts)

 




Sempra Commodities, Inc.

$1,240,000,000

(which amount represents, as of the date of the Closing, thirty-eight percent
(38%) of the aggregate Adjusted Contribution Amounts)

 




Sempra Energy Holdings VII B.V.

$360,000,000

(which amount represents, as of the date of the Closing, eleven percent (11%) of
the aggregate Adjusted Contribution Amounts)











S-4




















Schedule 13.3

Affiliate Pricing

For the purposes of Clause 13.3, the “cost” to a Member, or Associated Company
of a Member, of providing goods or services shall include both Direct Expenses
and Indirect Expenses, as defined below.

“Direct Expenses” means costs for goods and services which provide a direct
benefit to the relevant business. These include, but are not limited to,
salaries and benefits, premises and equipment, communications, professional
services, travel and entertainment and other business and employee related
costs.

“Indirect Expenses” means Direct Expenses of local support functions which are
in turn allocated to each business within the organization. These support
functions distribute their costs based on the level of service provided to a
business. Indirect Expenses do not include stewardship or overhead expenses.
 Indirect Expenses do not include any expenses or charges from RBS arising
solely from its status as a partner in RBS Sempra Commodities LLP (and not
incurred in support of the Partnership). For the avoidance of doubt, any
expenses or charges that Sempra Energy or its Associated Companies incur in
respect of the Sempra Member Group’s ownership or oversight of the Sempra Member
Group’s ownership in the Partnership but could not charge are also not
chargeable by RBS. Indirect Expenses are to be allocated to the relevant
business to reflect the level of support provided using a methodology that is
fair and equitable.











S-5




















Schedule 15.1.1

RBS Permitted Competitive Activities

In connection with the hedging of exposures to Commodities prices as a result of
Commodity-linked notes issued by RBS and its subsidiaries pursuant to RBS’s
Treasury Inflation Protection Security platform, RBS and its Associated
Companies may enter into Commodity Transactions with unaffiliated third parties
even though such transactions would otherwise constitute SET Core Business.








S-6




















Schedule 18.9

Member Contact Information

If to any Member of the RBS Member Group:

The Royal Bank of Scotland plc
c/o RBS Greenwich Capital
600 Steamboat Road
Greenwich, Connecticut  06830
Attention:  Carol Mathis
Telephone:  (203) 618-2585
Facsimile:  (203) 422-4585

With a copy to:

The Royal Bank of Scotland plc
c/o RBS Greenwich Capital
600 Steamboat Road
Greenwich, Connecticut  06830
Attention:  Sheldon Goldfarb
Telephone:  (203) 625-6065
Facsimile:  (203) 422-4065

If to Sempra Energy (with such copies as are required below):

Sempra Energy
101 Ash
San Diego, CA  92101
Telephone: (619) 696 4694
Facsimile: (619) 696 4611
Attention: Mark Snell, Chief Financial Officer

If to Sempra Commodities, Inc. (with such copies as are required below):

Sempra Commodities, Inc.
101 Ash
San Diego, CA  92101
Telephone: (619) 696 4345
Facsimile: (619) 696 4310
Attention: Kevin Sagara, General Counsel

If to Sempra Energy Holdings VII B.V. (with such copies as are required below):

RCS Management B.V.
Olympic Plaza
Fred. Roeskestraat 123
1076 EE Amsterdam, the Netherlands
Telephone: 31(0)20 6422415
Facsimile: 31(0)20 5771170
Attention: Andre G.M. Nagelmaker, Managing Director B

A copy of any notice to Sempra Energy or any Member of the Sempra Member Group
shall be sent to:

Sempra Energy
101 Ash
San Diego, CA  92101
Telephone:  (619) 696 4641
Facsimile:  (619) 696 6878
Attention:  Javade Chaudhri, General Counsel

If to the Partnership:

Notices shall be sent to each of SC, SEH VII and RBS using the contact
information provided in this Schedule 18.9

















S-7


















 

Table of Contents

 

 

Clause

Page

 

 

 

1

Interpretation

1

 

 

 

2

Constitution and other matters

18

 

 

 

3

Business

19

 

 

 

4

Members

19

 

 

 

5

Capital Contributions

21

 

 

 

6

Financial Year, Accounts, Financial Information and Books and Records

23

 

 

 

7

Distributions

27

 

 

 

8

Operating Losses

33

 

 

 

9

Application of Distributions to the Adjusted Contribution Amounts

34

 

 

 

10

United Kingdom Tax Matters

34

 

 

 

11

U.S. Tax Matters and Permanent Establishment Tax Matters

35

 

 

 

12

Board, Member Meetings and Reserved Matters

39

 

 

 

13

Funding of Ongoing Operations, Cost of Funds and Agreements with Affiliates

47

 

 

 

14

Indemnification

54

 

 

 

15

Competition with the Partnership

55

 

 

 

16

Term and Termination

61

 

 

 

17

Confidentiality

68

 

 

 

18

General

70








i













19

Governing Law and Disputes

73

 

 

 

 

Schedule 1  Form of Accession Deed

S-1

 

 

 

 

Schedule 2  Internal Affiliate Codes and Standards of Conduct

S-2

 

 

 

 

Schedule 3  Sempra Utilities

S-3

 

 

 

 

Schedule 11.3.1  Initial Capital Account Balances

S-4

 

 

 

 

Schedule 13.3  Affiliate Pricing

S-5

 

 

 

 

Schedule 15.1.1  RBS Permitted Competitive Activities

S-6

 

 

 

 

Schedule 18.9  Member Contact Information

S-7








ii


